Execution Version


AMENDMENT NO. 2 TO CREDIT AGREEMENT


This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 7, 2020, is entered into by and among KBR, INC., a Delaware corporation
(“KBR”), each subsidiary of KBR identified as a “Borrower” on the signature
pages hereto (the “New Borrowers” and together with KBR, the “Borrowers” and
each a “Borrower”), as borrowers, the Guarantors (as identified on the signature
pages hereto, and together with the Borrowers, the “Loan Parties”), each Lender
(as defined below) party hereto, and BANK OF AMERICA, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).
RECITALS
WHEREAS, KBR, the Administrative Agent and certain banks and other financial
institutions (to the extent of their Loans and Commitments under the Existing
Credit Agreement as in effect immediately prior to giving effect to this
Amendment, the “Existing Lenders”) are parties to that certain Credit Agreement,
dated as of April 25, 2018 (as previously amended, as amended hereby and as
further amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement” and the Credit Agreement prior to giving
effect to this Amendment being referred to as the “Existing Credit Agreement”),
pursuant to which the Existing Lenders have extended certain revolving, term and
performance letter of credit facilities to KBR;
WHEREAS, KBR, the Administrative Agent and the Guarantors are parties to that
certain Guaranty Agreement, dated as of April 25, 2018 (as amended hereby and as
further amended, restated, extended, supplemented or otherwise modified from
time to time, the “Guaranty Agreement” and the Credit Agreement prior to giving
effect to this Amendment being referred to as the “Existing Guaranty
Agreement”), pursuant to which the Guarantors have guaranteed certain
obligations under the Loan Documents;
WHEREAS, KBR has requested that the requisite Lenders (as determined in
accordance with this Amendment) agree to amend certain provisions of the
Existing Credit Agreement and the Existing Guaranty Agreement, as more
particularly set forth below, and such requisite Lenders party to this Amendment
are willing to effect such amendments, as provided in, and on the terms and
conditions contained in, this Amendment;


WHEREAS, KBR has also requested that, on the Amendment No. 2 Effective Date,
among other things, (collectively, the following adjustments to the existing
facilities are referred to herein as the “Facilities Adjustments”):
(a)
the Aggregate Revolving Credit Commitments will continue to be $500,000,000 and
will be made available to KBR and to the Subsidiary Borrowers (as defined in,
and to the extent set forth in, the Credit Agreement);

(b)
the aggregate Performance Letter of Credit Commitments will continue to be
$500,000,000 and will continue to be made available on the application of KBR
for the account of Permitted L/C Parties;

(c)
the existing Term B Facility (as defined in the Existing Credit Agreement, the
“Existing Term B Facility”) will be replaced with a new Term B Facility (as
defined in the Credit Agreement, and referred to herein as the “New Term B
Facility”) to be made available to KBR in an amount of $520,000,000 (which, if
elected by the relevant Lenders, may be accomplished through a cashless rollover
settlement pursuant to Section 2.02(f) of the Existing Credit Agreement), and
any remaining amounts of the Existing Term B Facility will be repaid by the
Borrower;

(d)
the existing Term A-1 Facility (as defined in the Existing Credit Agreement, the
“Existing Term A-1 Facility”) and the existing Term A-2 Facility (as defined in
the Existing Credit Agreement, the “Existing Term A-2 Facility) will be amended
to be (i) an amended Term A-1 Facility (as defined in the Credit Agreement, and
referred to herein as the “Amended Term A-1 Facility”) in an aggregate principal
amount of AU$164,917,541.23., to be made available to the Australian Borrower
(as defined in the Credit Agreement) as an amendment to, and replacement of, the
Existing Term A-1 Facility on the Amendment No. 2 Effective Date (as defined
below) and (ii) an amended Term A-2 Facility (as defined in the Credit
Agreement, and referred to herein as the “Amended Term A-2 Facility” and
together with the Amended Term A-1 Facility and the facilities in clauses (a)
through (c) above, the “Amended Facilities”, the Amended Facilities other than
the New Term B Facility, the “Amended Pro Rata Facilities”) in an aggregate
principal amount of $165,000,000, to be made available to KBR as an amendment
to, and replacement of, the Existing Term A-2 Facility on the Amendment No. 2
Effective Date;

(e)
the parties providing the Amended Facilities and the Facilities Adjustments
(including both applicable Existing Lenders (to the extent of their provision of
any such Amended Facility, and excluding (if any) the Departing Lenders (as
defined below))) and new Persons who become Lenders pursuant to this Amendment,
if any) are referred to herein as the “Lenders”, and the Amended Facilities, the
Facilities Adjustments and the amendments described in the preceding recital and
all related transactions are referred to collectively as the “2020
Transactions”;

WHEREAS, the Lenders are willing to consent to the requested amendments to the
Existing Credit Agreement, the Existing Guaranty Agreement, the Amended
Facilities and the Facilities Adjustments, all as provided in, and on the terms
and conditions contained in, this Amendment; and
WHEREAS, the Existing Lenders identified on the signature pages hereto as
“Departing Lenders” (the “Departing Lenders”) have agreed to assign their
Commitments and Loans under the relevant facilities in the Existing Credit
Agreement pursuant to the terms hereof.
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:
1. Defined Terms.  Unless otherwise defined herein, capitalized terms used
herein shall have the meanings, if any, assigned to such terms in the Credit
Agreement, as amended by this Amendment.
2. Amendments to Credit Agreement, Guaranty Agreement and other Loan Documents. 
Subject to the terms and conditions hereof and with effect from and after the
Amendment No. 2 Effective Date:
(a)
the body of the Existing Credit Agreement (excluding the Schedules and Exhibits
thereto) is hereby amended in its entirety to read in the form of Annex A
attached hereto;

(b)
Schedule 1.01(b) to the Existing Credit Agreement is hereby amended by replacing
such schedule with Schedule 1.01(b) attached as Annex B hereto;

(c)
Schedule 1.01(c) to the Existing Credit Agreement is hereby amended by replacing
such schedule with Schedule 1.01(c) attached as Annex C hereto;

(d)
Schedule 2.01 to the Existing Credit Agreement is hereby amended by replacing
such schedule with Schedule 2.01 attached as Annex D hereto (other than with
respect to the New Term B Facility as set forth in Schedule 2.01, which are
maintained separately with the Administrative Agent);

(e)
Schedule 5.13 to the Existing Credit Agreement is hereby amended by replacing
such schedule with Schedule 5.13 attached as Annex E hereto;

(f)
Schedule 7.01 to the Existing Credit Agreement is hereby amended by replacing
such schedule with Schedule 7.01 attached as Annex F hereto;

(g)
 Schedule 7.02 to the Existing Credit Agreement is hereby amended by replacing
such schedule with Schedule 7.02 attached as Annex G hereto;

(h)
Schedule 7.03 to the Existing Credit Agreement is hereby amended by replacing
such schedule with Schedule 7.03 attached as Annex H hereto;

(i)
the Existing Credit Agreement is hereby amended by adding new Schedule 7.06,
attached hereto as Annex I;

(j)
Exhibit E to the Existing Credit Agreement is hereby amended by replacing such
exhibit with Exhibit E attached as Annex J hereto;

(k)
the Existing Credit Agreement is hereby amended by adding new Exhibit I-1,
attached hereto as Annex K;

(l)
the Existing Credit Agreement is hereby amended by adding new Exhibit I-2,
attached hereto as Annex L;

(m)
the Guaranty Agreement is hereby amended as follows:

(i)
the definition of “the ‘Borrower’ ” in recital A (but not the later usage of
such term in such recital) is amended to read “‘KBR’ ”;

(ii)
the use of “provide to the Borrower” in recital A is amended to read “provide to
the Borrowers”;

(iii)
each reference to “the Borrower” in recital D is amended to read “KBR” in each
case;

(iv)
the definition of “Guaranteed Liabilities” in Section 1 is amended to read as
follows:

“Guaranteed Liabilities” means:  (a) with respect to KBR, (i) the prompt payment
in full by each Loan Party (other than KBR) when due or declared due and at all
such times, of obligations and liabilities now or hereafter arising under the
Secured Cash Management Agreements and Secured Hedge Agreements, (ii) the
payment and performance by each Specified Loan Party of its obligations under
this Guaranty Agreement with respect to all Swap Obligations, and (iii) each
other Borrower’s prompt payment in full, when due or declared due and at all
such times, of all Obligations and all other amounts pursuant to the terms of
the Credit Agreement, the Notes, and all other Loan Documents heretofore, now or
at any time or times hereafter owing, arising, due or payable from any other
Borrower to any one or more of the Secured Parties, including principal,
interest, premiums and fees (including all fees and expenses of counsel
(collectively, “Attorneys’ Costs”)); and (b) with respect to each other
Guarantor, (i) each Borrower’s prompt payment in full, when due or declared due
and at all such times, of all Obligations and all other amounts pursuant to the
terms of the Credit Agreement, the Notes, and all other Loan Documents
heretofore, now or at any time or times hereafter owing, arising, due or payable
from any Borrower to any one or more of the Secured Parties, including
principal, interest, premiums and fees (including all Attorneys’ Costs); (ii)
each other Loan Party’s prompt, full and faithful performance, observance and
discharge of each and every agreement, undertaking, covenant and provision to be
performed, observed or discharged by such Loan Party under the Credit Agreement,
the Notes and all other Loan Documents; and (iii) the prompt payment in full by
each other Loan Party, when due or declared due and at all such times, of
obligations and liabilities now or hereafter arising under the Secured Cash
Management Agreements and Secured Hedge Agreements; provided that the
“Guaranteed Liabilities” of each Guarantor shall exclude any Excluded Swap
Obligations.
(v)
the reference to “(other than the Borrower)” in the last sentence of the first
paragraph of Section 1 is amended to read “(other than KBR)”;

(vi)
the references to “the Borrower” in the last paragraph of Section 2 and in
Section 25 are each amended to read “KBR”;

(vii)
each reference to “the Borrower” in any of Section 4(e), Section 4(k), Section
5, Section 7, Section 8, Section 9 and Section 10 is amended to read “any
Borrower”;

(viii)
the first and fourth references to “the Borrower” in Section 13 are amended to
read “KBR”;

(ix)
the second and third references to “the Borrower” in Section 13 are amended to
read “any Borrower”;

(x)
the references to “the Borrower” in Section 16 are amended to read “the
Borrowers”;

(xi)
the following new Section 29 shall be included:

‘29. Ipso Facto Event.  If an Ipso Facto Event has occurred, then immediately on
demand by the Administrative Agent the Guarantors shall pay all Loans, accrued
interest and other amounts referred to in Section 8.02(a) of the Credit
Agreement (Remedies upon Event of Default) as if it was the principal obligor.’;
and
(xii)
the following new definition is included:

'Ipso Facto Event" means if an Australian Borrower is the subject of:


(a)
an announcement, application, compromise, arrangement, managing controller, or
administration as described in section 415D(1), 434J(1) or 451E(1) of the
Corporations Act 2001 (Cth); or


(b)
any process which under any law with a similar purpose may give rise to a stay
on, or prevention of, the exercise of contractual rights.

(n)
in addition to the foregoing, and for the avoidance of doubt, each Loan Document
is amended, as the context may indicate in each case, to reference “KBR” when
referencing KBR Inc. individually (other than in its capacity as the sole
borrower under the Existing Credit Agreement), and to refer to “the Borrowers”
or “any Borrower” when referencing the party that is a borrower under the
Existing Credit Agreement in such capacity; and

(o)
for the avoidance of doubt, each party hereto agrees and acknowledges that the
obligations of each Borrower, including each of the New Borrowers, shall
constitute “Guaranteed Liabilities” guaranteed by KBR and the other Guarantors
under the Guaranty Agreement, and all such Guaranteed Liabilities shall
constitute Obligations secured by the security interests granted by the grantors
party to the Collateral Documents (it being understood that no Designated
Borrower that is not a Domestic Subsidiary of KBR shall be a party to the
Guaranty or any Collateral Document).

The parties hereto agree and understand that the amendments to the Existing
Credit Agreement provided by this Section 2 shall be deemed effective on the
Amendment No. 2 Effective Date, immediately after the effectiveness of the
Facilities Adjustments set forth in the amended Credit Agreement which are
provided in, and made effective by, Section 3 of this Amendment below (such that
the Lenders consenting to this Amendment shall include the Lenders, Loans and
Commitments as set forth on the amended Schedule 2.01 to the Credit Agreement
attached as Annex D hereto (or, with respect to the New Term B Facility,
maintained separately with the Administrative Agent), and not any Departing
Lender).
3. Facilities Adjustments.
(a)
Notwithstanding anything to the contrary in the Existing Credit Agreement or the
Credit Agreement, each party hereto agrees:



(i)
that upon the Amendment No. 2 Effective Date (A) the Aggregate Revolving Credit
Commitments shall be in the aggregate principal amount, and allocations thereof
shall be as, set forth on Schedule 2.01 attached as Annex D hereto (and for any
Revolving Credit Borrowing made on the Amendment No. 2 Effective Date, the
required minimum amounts and multiples set forth in the Credit Agreement with
respect to such Borrowing are hereby waived), (B) the aggregate Performance
Letter of Credit Commitments shall be in the aggregate principal amount, and
allocations thereof shall be as, set forth on Schedule 2.01 attached as Annex D
hereto, (C) the aggregate principal amount of both the Existing Term A-1
Facility and the Existing Term A-2 Facility shall be replaced with the Amended
Term A-1 Facility and the Amended Term A-2 Facility, so that the aggregate
outstanding principal amount of the Amended Term A-1 Facility and the Amended
Term A-2 Facility (and Lender allocations thereto) shall be as set forth on
Schedule 2.01 attached as Annex D hereto (and the required minimum amounts and
multiples set forth in the Credit Agreement are hereby waived with respect to
any Borrowing under the Amended Term A-1 Facility or the Amended Term A-2
Facility and the notice requirements set forth in the Credit Agreement are
hereby waived with respect to any payment of the Existing Term A-1 Facility and
the Existing Term A-2 Facility to be made in connection with the Facilities
Adjustments on the Amendment No. 2 Effective Date), and (D) the aggregate
principal amount of the New Term B Facility shall be as set forth on Schedule
2.01 attached as Annex D hereto (and the allocations thereof shall be maintained
separately with the Administrative Agent);

(ii)
that the proceeds of the New Term B Facility shall be used to repay or refinance
(including through a cashless rollover settlement pursuant to Section 2.02(f) of
the Existing Credit Agreement as elected by any relevant Lender) the Existing
Term B Facility, with any remaining amounts of the Existing Term B Facility to
be repaid by the Borrower;

(iii)
that with respect to the Amended Pro Rata Facilities, the requisite assignments
shall be deemed to be made in such amounts among the Lenders (including the
Departing Lenders), and from each Lender to each other Lender, with the same
force and effect as if such assignments were evidenced by applicable Assignment
and Assumptions under the Credit Agreement; and

(iv)
to any adjustments to be made to the Register to effectuate such reallocations
and assignments.

In connection therewith, (x) any reallocation among the applicable Lenders
(including the Departing Lenders) resulting from the Facilities Adjustments and
(y) the repayment of any Loans made or deemed to be made in connection with the
Facilities Adjustments (without regard to any required minimum prepayment
amounts or multiples set forth in the Credit Agreement), and any reallocation
among the applicable Lenders of outstanding Loans resulting from the Facilities
Adjustments (including any Departing Lenders), shall in each case all occur on
the Amendment No. 2 Effective Date in connection with this Amendment, and the
Administrative Agent may make such adjustments between and among the Lenders and
the relevant Borrowers as are reasonably necessary to effectuate the Facilities
Adjustments, so that the outstanding Commitments and Loans under the Amended
Facilities are as set forth on the revised Schedule 2.01 attached as Annex D
hereto (or, with respect to the New Term B Facility, maintained separately with
the Administrative Agent) as of the Amendment No. 2 Effective Date. 
Notwithstanding anything to the contrary in Section 10.06 of the Existing Credit
Agreement or the Credit Agreement, or any provision of this Amendment, no other
documents or instruments, including any Assignment and Assumption, shall be
executed in connection with these assignments (all of which requirements are
hereby waived), and such assignments shall be deemed to be made with all
applicable representations, warranties and covenants as if evidenced by an
Assignment and Assumption.  In connection therewith, and any prepayment,
repayment or reallocation of Loans on the Amendment No. 2 Effective Date as
provided herein, the Borrower shall pay any additional amounts required pursuant
to Section 3.05 of the Credit Agreement (including as if any reallocations
constituted prepayments and reborrowings).


(b)
Notwithstanding anything to the contrary in the Existing Credit Agreement, the
Credit Agreement or this Amendment, each Lender agrees that (i) the Facilities
Adjustments provided by this Amendment shall each be effective upon the
Amendment No. 2 Effective Date immediately prior to the effectiveness of the
amendments set forth in Section 2 above, and (ii) the conditions to
effectiveness of the Facilities Adjustments and the amendments set forth in
Section 2 above are limited to the conditions to the effectiveness of this
Amendment on the Amendment No. 2 Effective Date as expressly set forth in
Section 5 below.

4. Representations and Warranties.  By its execution hereof, each Loan Party
hereby represents and warrants to the Administrative Agent and the Lenders as
follows:
(a) the execution, delivery and performance by such Loan Party of this Amendment
have been duly authorized by all necessary corporate or other organizational
action and do not and will not (i) contravene the terms of any of such Loan
Party’s Organization Documents; (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (A) any Contractual Obligation to which such Loan Party is a party
or affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Loan Party or its property is
subject; or (iii) violate any applicable Law, except, in the cases of clause
(ii) and (iii) as could not reasonably be expected to have a Material Adverse
Effect;
(b) this Amendment has been duly executed and delivered by each Loan Party, and
constitutes a legal, valid and binding obligation of each Loan Party (and each
of the Credit Agreement and the Guaranty, as amended hereby, and each other Loan
Document constitutes the legal, valid and binding obligation of each Loan Party
party thereto), in each case enforceable against each Loan Party in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law;
(c) after giving effect to transactions contemplated to occur on or prior to the
Amendment No. 2 Effective Date, the representations and warranties of each Loan
Party contained in Article V of the Credit Agreement and each other Loan
Document are true and correct in all material respects (or, with respect to
representations and warranties modified by materiality standards, in all
respects) on and as of the Amendment No. 2 Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (or, with
respect to representations and warranties modified by materiality standards, in
all respects) as of such earlier date, and except that for purposes of this
clause (c), the representations and warranties contained in Sections 5.05(a) and
(b) of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Sections 6.01(a) and (b) of the Credit
Agreement, respectively;
(d) no Default exists either before or immediately after the effectiveness of
this Amendment on the Amendment No. 2 Effective Date.
5. Amendment No. 2 Effective Date.
(a) This Amendment (including the Facilities Adjustments and the Credit
Agreement) will become effective on the first date (the “Amendment No. 2
Effective Date”) on which the following conditions precedent are satisfied:
(i)
the Administrative Agent and the Lenders shall have received, in form and
substance reasonably satisfactory to them, each of the following:

(A) counterparts of this Amendment duly executed by (1) each Loan Party, (2) the
Administrative Agent, (3) each Lender (after giving effect to the Facilities
Adjustments), (4) the Swing Line Lender, (5) each L/C Issuer and (6) for the
limited purposes provided herein with respect thereto, each Departing Lender;
(B) (1) the documentation and other information with respect to each Loan Party
that is required by regulatory authorities under applicable “know your customer”
and anti-money-laundering rules and regulations, including, without limitation,
the Act, or by a Lender’s internal policies and (2) if any Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, a
Beneficial Ownership Certification in relation to such Borrower;
(C) one or more certificates of a Responsible Officer of each Loan Party, each
in form and substance reasonably satisfactory to the Administrative Agent and
together with all attachments identified below, certifying in his/her capacity
as such, as of the Amendment No. 2 Effective Date:
(1) as to the accuracy of the representations and warranties set forth in
Section 4 above;
(2) that since December 31, 2018, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect;
(3) that the attached resolutions or written consent (approving and adopting
this Amendment and the 2020 Transactions, authorizing the execution, delivery
and performance of this Amendment and duly adopted by the board of directors,
board of managers or other appropriate governing body of such Loan Party) is a
true and correct copy thereof and in full force and effect on the Amendment No.
2 Effective Date;
(4) that the Organization Documents (including all amendments thereto) of such
Loan Party (A) have not been modified, amended, rescinded or replaced since such
Organization Documents were last delivered to the Administrative Agent on or
about the Closing Date of the Existing Credit Agreement and continue to be in
full force and effect as of the Amendment No. 2 Effective Date or (B) are
attached thereto and are true and correct copies thereof, in full force and
effect as of the Amendment No. 2 Effective Date and, in the case of the
certificate of formation or articles of incorporation or organization (as the
case may be) under this clause (B), shall be certified (to the extent such
certificates are routinely issued in such jurisdiction) as of a recent date by
the appropriate Governmental Authority in such Loan Party’s jurisdiction of
incorporation or formation;
(5) that the attached document(s) and certification(s) as reasonably required by
the Administrative Agent to evidence that such Loan Party is duly organized or
formed, validly existing, in good standing (to the extent applicable) and
qualified to engage in business in such Loan Party’s jurisdiction of
incorporation or formation are true and correct copies thereof, in full force
and effect as of the Amendment No. 2 Effective Date and certified by the
appropriate Governmental Authority in such Loan Party’s jurisdiction of
incorporation or formation (to the extent such certificates are routinely issued
in such jurisdiction) as of a recent date prior to the Amendment No. 2 Effective
Date reasonably satisfactory to the Administrative Agent; and
(6) that each Responsible Officer of each Loan Party identified on the attached
incumbency certificate is authorized to execute this Amendment and any other
Loan Document, certificate and other document being delivered in connection
herewith or therewith;
 (D) to the extent requested not later than two Business Days prior to the
Amendment No. 2 Effective Date, the Administrative Agent shall have received
Notes, if any, executed by each applicable Borrower in favor of each Lender
requesting such Notes with respect to any Amended Facility, in any such case
whether in replacement of existing Notes or otherwise (provided that the
delivery of any Note in replacement of an existing Note shall be subject to the
prompt return after such delivery of the applicable replaced existing Note, as
applicable, to KBR for cancellation); provided that any failure to request any
such Note in connection with the Amendment No. 2 Effective Date shall not limit
the ability of any Lender to request a Note from time to time pursuant to the
Credit Agreement; and
(E) opinions of counsel for the Loan Parties in each relevant jurisdiction (as
agreed by KBR and the Administrative Agent), dated the Amendment No. 2 Effective
Date and addressed to the Administrative Agent and the Lenders, in form and
substance reasonably acceptable to the Administrative Agent (which shall
include, without limitation, opinions with respect to the due execution and
enforceability of this Amendment and the Credit Agreement as amended by this
Amendment, the valid existence of each Loan Party and opinions as to the
non-contravention of the Loan Parties’ organizational documents);
(ii)
concurrently with the Amendment No. 2 Effective Date (A) the Administrative
Agent and the applicable Borrowers shall make such prepayments and other
adjustments as are necessary so that each Lender’s respective share of the Loans
under the Amended Facilities (giving effect to any Borrowings on the Amendment
No. 2 Effective Date) shall be consistent with such Lender’s allocation to each
relevant Amended Facility on the Amendment No. 2 Effective Date (as set forth on
Schedule 2.01 attached hereto as Annex D (or, with respect to the New Term B
Facility, maintained separately with the Administrative Agent)), including the
payment of any principal amount of the Existing Term B Facility in excess of the
principal amount of the New Term B Facility, (B) KBR shall have paid all accrued
and unpaid interest and fees with respect to all Loans and Letters of Credit
outstanding under the Existing Credit Facility to and including the Amendment
No. 2 Effective Date and (C) to the extent such amounts are provided at least
two Business Days prior to the Amendment No. 2 Effective Date, KBR shall have
paid any amounts under Section 3.05 of the Credit Agreement or other amounts
provided by the Credit Agreement or any other Loan Document (including this
Amendment) in connection with any of the Facilities Adjustments (without
prejudice to the obligation of the Borrower to pay such amounts to any Existing
Lender after the Amendment No. 2 Effective Date);

(iii)
with respect to the Joining Guarantors (defined below), UCC-1 financing
statements, Intellectual Property Security Agreements and such other documents
and filings as the Administrative Agent may reasonably require in connection
with the grant and perfection of a Lien on the assets of the Joining Guarantors
that are required to be or become Collateral consistent with the Collateral and
Guarantee Requirement;

(iv)
on or before the Amendment No. 2 Effective Date, to the Person to whom such fees
are owing, any fees required to be paid pursuant to this Amendment, any Fee
Letter (as defined in the Credit Agreement) or any other fee agreement between
or among any Loan Party and any Arranger, Syndication Agent and/or Documentation
Agent, provided that the Amended Term A-1 Facility may be funded in advance of
the receipt of fees pursuant to this clause (iv) so long as arrangements
reasonably satisfactory to the Administrative Agent have been made for the
payment thereof on or before the funding and availability of the other Amended
Pro Rata Facilities and the New Term B Facility;

(v)
on or before the Amendment No. 2 Effective Date, to BofA Securities or the
Administrative Agent, for the ratable benefit of each Lender party hereto a fee
in an amount equal to the sum of (A) 0.065% of the aggregate principal amount of
the Existing Commitment (defined below) of each such Lender plus (B) 0.175% of
the aggregate principal amount of the New Commitment (defined below) of each
such Lender plus (C) 0.50% of the aggregate principal amount of the New Term B
Facility under the Credit Agreement allocated to such Lender on the Amendment
No. 2 Effective Date (which may, in the case of this clause (C), take the form
of original issue discount), provided that the Amended Term A-1 Facility may be
funded in advance of the receipt of fees pursuant to this clause (v) so long as
arrangements reasonably satisfactory to the Administrative Agent have been made
for the payment thereof on or before the funding and availability of the other
Amended Pro Rata Facilities and the New Term B Facility;

(vi)
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and/or its Affiliates (including the reasonable and
documented fees, disbursements and other out-of-pocket charges of counsel
(subject to the limitations set forth in Section 10.04(a)(i) of the Credit
Agreement)) shall have been paid to the extent that KBR has received an invoice
therefor at least three Business Days prior to the Amendment No. 2 Effective
Date (without prejudice to any post-closing settlement of such fees, costs and
expenses to the extent not so invoiced), provided that the Amended Term A-1
Facility may be funded in advance of the receipt of expenses pursuant to this
clause (vi) so long as arrangements reasonably satisfactory to the
Administrative Agent have been made for the payment thereof on or before the
funding and availability of the other Amended Pro Rata Facilities and the New
Term B Facility;

(vii)
the Administrative Agent shall have received a Request for Credit Extension in
accordance with the requirements of the Credit Agreement for any Credit
Extension to occur on the Amendment No. 2 Effective Date (including the
borrowing of each of the Term A-1 Facility, the Term A-2 Facility and the New
Term B Facility); and

(viii)
the Departing Lenders shall have received payment of all principal on the Loans
owing thereto with respect to the applicable existing Facilities (under, and as
defined in, the Existing Credit Agreement) on the Amendment No. 2 Effective Date
in connection with the assignments provided in Section 3(a) above.

For purposes of clause (a)(iv) above:
“Existing Commitment” means, with respect to any Lender, its allocated principal
amount of the Amended Pro Rata Facilities (including all unfunded commitments
and outstanding loans under any of the Amended Pro Rata Facilities) on and
immediately after giving effect to the Amendment No. 2 Effective Date up to (but
not exceeding) the aggregate principal amount of such Lender’s existing unfunded
commitments and outstanding loans under the Existing Pro Rata Facilities
(defined below) as of (but immediately prior to) the Amendment No. 2 Effective
Date.
“Existing Pro Rata Facilities” means the Revolving Credit Facility, the
Performance Letter of Credit Facility, the Term A-1 Facility and the Term A-2
Facility under the Existing Credit Agreement immediately prior to giving effect
to this Amendment on the Amendment No. 2 Effective Date.
“New Commitment” means, with respect to any Lender, its allocated principal
amount of the Amended Pro Rata Facilities (including all unfunded commitments
and outstanding loans under any of the Amended Pro Rata Facilities) on and
immediately after giving effect to the Amendment No. 2 Effective Date in excess
of the aggregate principal amount of such Lender’s existing unfunded commitments
and outstanding loans under the Existing Pro Rata Facilities as of (but
immediately prior to) the Amendment No. 2 Effective Date.
(b) For purposes of determining compliance with the conditions specified in this
Section 5, each Lender that has executed this Amendment and delivered it to the
Administrative Agent shall be deemed to have consented to, approved or accepted,
or to be satisfied with, each document or other matter required under this
Section 5 to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to this Amendment being deemed effective by the Administrative
Agent on the Amendment No. 2 Effective Date specifying its objection thereto.
(c) From and after the Amendment No. 2 Effective Date, the Credit Agreement is
amended as set forth herein.
(d) Except as expressly amended and/or waived pursuant hereto, the Credit
Agreement and each other Loan Document shall remain unchanged and in full force
and effect and each is hereby ratified and confirmed in all respects, and any
waiver contained herein shall be limited to the express purpose set forth herein
and shall not constitute a waiver of any other condition or circumstance under
or with respect to the Credit Agreement or any of the other Loan Documents.
(e) The Administrative Agent will notify the Borrower and the Lenders of the
occurrence of the Amendment No. 2 Effective Date.
6. No Novation; Reaffirmation.  Neither the execution and delivery of this
Amendment nor the consummation of any other transaction contemplated hereunder
is intended to constitute a novation of the Existing Credit Agreement, the
Credit Agreement or of any of the other Loan Documents or any obligations
thereunder.  Each Loan Party (a) acknowledges and consents to all of the terms
and conditions of this Amendment (including, without limitation, the amended
Credit Agreement attached hereto as Annex A), (b) confirms and affirms all of
its obligations under the Loan Documents, (c) confirms and affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
as security for the payment and performance of the Obligations outstanding on
the Amendment No. 2 Effective Date immediately prior to the effectiveness of the
amendments provided by this Agreement and any Obligations outstanding at any
time under the Credit Agreement, and (d) agrees that this Amendment and all
documents executed in connection herewith (i) do not operate to reduce or
discharge any Loan Party’s obligations under the Loan Documents and (ii) in no
manner impair or otherwise adversely affect any of the Liens granted in or
pursuant to the Loan Documents.
7. Miscellaneous.
(a) Except as herein expressly amended, all terms, covenants and provisions of
the Credit Agreement and each other Loan Document are and shall remain in full
force and effect.  All references in any Loan Document to the “Credit Agreement”
or “this Agreement” (or similar terms intended to reference the Credit
Agreement) shall henceforth refer to the Credit Agreement as amended by this
Amendment.  This Amendment shall be deemed incorporated into, and a part of, the
Credit Agreement.
(b) This Amendment shall be binding upon and inure to the benefit of the parties
hereto, each other Lender and each other Loan Party, and their respective
successors and assigns.
(c) THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.14 AND 10.15 OF
THE CREDIT AGREEMENT RELATING TO GOVERNING LAW, VENUE AND WAIVER OF RIGHT TO
TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN
IN FULL.
(d) This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Amendment, the Credit Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 5, this
Amendment shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties required to be a party hereto.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Amendment.  This Amendment may not be amended except in
accordance with the provisions of Section 10.01 of the Credit Agreement.
(e) If any provision of this Amendment, the Credit Agreement as amended hereby
or the other Loan Documents is held to be illegal, invalid or unenforceable, (a)
the legality, validity and enforceability of the remaining provisions of this
Amendment, the Credit Agreement and the other Loan Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
(f) The Borrower agrees to pay in accordance with Section 10.04 of the Credit
Agreement all reasonable out of pocket expenses incurred by the Administrative
Agent and its Affiliates in connection with the preparation, execution,
delivery, administration of this Amendment and the other instruments and
documents to be delivered hereunder, including, without limitation, the
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent with respect thereto and with respect to advising the
Administrative Agent as to its rights and responsibilities hereunder and
thereunder.
(g) This Amendment shall constitute a “Loan Document” under and as defined in
the Credit Agreement.
8. Joinder of Guarantors and New Borrowers.
(a) By its execution of this Amendment, each of KBR Construction Company, LLC, a
Delaware limited liability company and KBR Group Holdings, LLC, a Delaware
limited liability company (each, a “Joining Guarantor”), hereby becomes a party
(i) to the Guaranty Agreement as a Guarantor and bound by all the terms,
conditions, obligations, liabilities and undertakings of each Guarantor or to
which each Guarantor is subject thereunder, including without limitation the
joint and several, unconditional, absolute, continuing and irrevocable guarantee
to the Administrative Agent for the benefit of the Secured Parties of the
payment and performance in full of the Guaranteed Liabilities (as defined in the
Guaranty) whether now existing or hereafter arising, all with the same force and
effect as if such Joining Guarantor were a signatory to the Guaranty and (ii)
the Security and Pledge Agreement as a Grantor and bound by all the terms,
conditions, obligations, liabilities and undertakings of each Grantor or to
which each Grantor is subject thereunder, including without limitation the grant
pursuant to Sections 2 and 3 of the Security and Pledge Agreement of a security
interest to the Administrative Agent for the benefit of the Secured Parties in
the property and property rights constituting Collateral (as defined in Section
2 of the Security and Pledge Agreement) and Pledged Collateral (as defined in
Section 3 of the Security and Pledge Agreement) of such Grantor or in which such
Grantor has or may have or acquire an interest or the power to transfer rights
therein, whether now owned or existing or hereafter created, acquired or arising
and wheresoever located, as security for the payment and performance of the
Obligations (as defined in the Security and Pledge Agreement), all with the same
force and effect as if such Joining Guarantor were a signatory to the Security
and Pledge Agreement.
(b) By its execution of this Amendment, each of the New Borrowers hereby becomes
a party to the Credit Agreement as a Borrower and a Designated Borrower and
bound by all the terms, conditions, obligations, liabilities and undertakings of
each Borrower or to which each Borrower is subject thereunder, all with the same
force and effect as if such New Borrower were a signatory to the Credit
Agreement.
(c) Attached to this Amendment are duly completed schedules supplementing as
thereon indicated the respective Schedules to the Security and Pledge Agreement,
collectively as Annex M with respect to the Joining Guarantors (the
“Supplemental Schedules”).  Each Joining Guarantor and New Borrower, as
applicable, represents and warrants that the information contained on each of
the Supplemental Schedules with respect to such Joining Guarantor and New
Borrower, as applicable, and its properties and affairs is true, complete and
accurate as of the date hereof.
9. References.  All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Syndicated Facility Agreement, as attached hereto as
Annex A, as further amended, restated, supplemented or modified from time to
time in accordance with the terms thereof.
10. New Lenders.  By its execution of this Amendment, each Lender other than an
Existing Lender that is providing any portion of the Amended Facilities after
giving effect to this Amendment (each a “New Lender”) hereby confirms and agrees
that, on and after the Amendment No. 2 Effective Date, it shall be a party to
the Credit Agreement as a Lender, shall have all of the rights and be obligated
to perform all of the obligations of a Lender thereunder and its Loans and
Commitments to the Facilities shall be as set forth on the revised Schedule 2.01
attached as Annex D hereto (or, with respect to the New Term B Facility,
maintained separately with the Administrative Agent).  Each New Lender
severally, and not jointly, further (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Amendment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement, (iii) from and
after the Amendment No. 2 Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and shall have the obligations of a
Lender thereunder, and (iv) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 6.01 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into the Credit Agreement on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, any
other Lender, agent or arranger; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations that by the terms of the Loan Documents are required to be
performed by it as a Lender.
11. Departing Lenders. By its execution of this Amendment, each of the parties
signatory hereto acknowledges and agrees that, upon the occurrence of the
Amendment No. 2 Effective Date, (a) each Departing Lender shall cease to be a
Lender under the Credit Agreement and (b) each Departing Lender shall have no
further rights or obligations as a Lender under the Credit Agreement, except to
the extent of rights and obligations that survive a Lender’s assignment of its
commitments pursuant to Section 10.06 of the Credit Agreement.  Each Departing
Lender is a party to this Agreement solely for the purpose of evidencing its
agreement to Section 3(a) and this Section 11.


[Signature Pages Follow.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWERS AND GUARANTORS:
KBR, INC., a Delaware corporation, as KBR, a Borrower and a Guarantor
 
 
By:
 
Name:
 
Title:
 





KELLOGG BROWN & ROOT LLC, a Delaware limited liability company, as a Borrower
and a Guarantor
 
 
By:
 
Name:
 
Title:
 



KBR ENGINEERING COMPANY, LLC, a Delaware limited liability company, as a
Borrower and a Guarantor
 
 
By:
 
Name:
 
Title:
 



KBR SERVICES, LLC, a Delaware limited liability company, as a Borrower and a
Guarantor
 
 
By:
 
Name:
 
Title:
 



KBR WYLE SERVICES, LLC, a Delaware limited liability company, as a Borrower and
a Guarantor
 
 
By:
 
Name:
 
Title:
 



KBR CONSTRUCTION COMPANY, LLC, a Delaware limited liability company, as a
Borrower and a Guarantor
 
 
By:
 
Name:
 
Title:
 



KBR GROUP HOLDINGS, LLC, a Delaware limited liability company, as a Borrower and
a Guarantor
 
 
By:
 
Name:
 
Title:
 



KELLOGG BROWN & ROOT PTY LTD., an Australian limited company, as a Borrower
 
 
By:
 
Name:
 
Title:
 

--------------------------------------------------------------------------------

GUARANTORS:
GLOBAL LOGISTICS SUPPORT, LLC, a Delaware limited liability company, as a
Guarantor
 
 
By:
 
Name:
 
Title:
 



KBR DIEGO GARCIA, LLC, a Delaware limited liability company, as a Guarantor
 
 
By:
 
Name:
 
Title:
 



KBR HOLDINGS, LLC, a Delaware limited liability company, as a Guarantor
 
 
By:
 
Name:
 
Title:
 



KBR OVERSEAS, INC., a Delaware corporation, as a Guarantor
 
 
By:
 
Name:
 
Title:
 



KBR TECHNICAL SERVICES, INC., a Delaware corporation, as a Guarantor
 
 
By:
 
Name:
 
Title:
 



KBR USA LLC, a Delaware limited liability company, as a Guarantor
 
 
By:
 
Name:
 
Title:
 



KBRWYLE RANGE SERVICES, LLC, a Delaware limited liability company, as a
Guarantor
 
 
By:
 
Name:
 
Title:
 



TECHNICAL STAFFING RESOURCES, LLC, a Delaware limited liability company, as a
Guarantor
 
 
By:
 
Name:
 
Title:
 



WYLE INC., a Delaware corporation, as a Guarantor
 
 
By:
 
Name:
 
Title:
 





WYLE INFORMATION SYSTEMS, LLC, a Delaware limited liability company, as a
Guarantor
 
 
By:
 
Name:
 
Title:
 




--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent






By:
 
Name:
 
Title:
 




--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, the Swing Line Lender and an L/C Issuer






By:
 
Name:
 
Title:
 


















--------------------------------------------------------------------------------

[LENDERS], as a Lender [and an L/C Issuer][1]






By:
 
Name:
 
Title:
 



--------------------------------------------------------------------------------

1 NTD:  Separate signature page for each Lender.  Term B Lenders to sign
electronically and be on file with the Administrative Agent.

--------------------------------------------------------------------------------

Annex A


Amended Credit Agreement




See attached.





--------------------------------------------------------------------------------

Annex B
Schedule 1.01(b)
Unrestricted Subsidiaries




See attached.

--------------------------------------------------------------------------------

Annex C
Schedule 1.01(c)


Letter of Credit Commitments






Consistent with the definitions to the Credit Agreement, please note that all
Financial/Commercial Letters of Credit may be issued only under the Revolving
Credit Facility and are subject to a sublimit of $150,000,000 in the aggregate. 
In addition, the Financial/Commercial Letters of Credit Sublimit is part of, and
not in addition to, the Revolving Credit Facility.

--------------------------------------------------------------------------------

Annex D
Schedule 2.01 - Commitments and Applicable Percentages




See attached.





--------------------------------------------------------------------------------

Annex E
Schedule 5.13


Subsidiaries; Equity Interests; Loan Parties




See attached.



--------------------------------------------------------------------------------

Annex F
Schedule 7.01


Existing Liens




See attached.

--------------------------------------------------------------------------------

Annex G
Schedule 7.02


Existing Indebtedness




See attached.





--------------------------------------------------------------------------------

Annex H
Schedule 7.03


Existing Investments




See attached.





--------------------------------------------------------------------------------

Annex I
Schedule 7.06


Restricted Payments




See attached.





--------------------------------------------------------------------------------

Annex J
Exhibit E
Assignment and Assumption


See attached.



--------------------------------------------------------------------------------



Annex K
Exhibit I-1
Designated Borrower Request and Assumption Agreement


See attached.



--------------------------------------------------------------------------------

Annex L
Exhibit I-2


Designated Borrower Notice




See attached.



--------------------------------------------------------------------------------

Annex M
Supplemental Schedules




See attached.



--------------------------------------------------------------------------------

Execution Version
Annex A to Amendment No. 2

--------------------------------------------------------------------------------

Published CUSIP Number:   48242YAG7
Revolving Loan Facility CUSIP Number:  48242YAH5
Performance Letter of Credit Facility CUSIP Number:  48242YAK8
Term A-1 Loan Facility CUSIP Number:   48242YAN2
Term A-2 Loan Facility CUSIP Number:   48242YAP7
 Term B Loan Facility CUSIP Number:  48242YAQ5


SYNDICATED FACILITY AGREEMENT
dated as of April 25, 2018,
(as amended by Amendment No. 1 to Credit Agreement dated as of November 12,
2018, and
as further amended by Amendment No. 2 to Credit Agreement dated as of February
7, 2020)


among


KBR, INC.,
as a Borrower,


THE SUBSIDIARIES OF KBR, INC. PARTY HERETO,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
an L/C Issuer,


and


The Other Lenders Party Hereto


BNP PARIBAS,
CITIBANK, N.A.,
THE BANK OF NOVA SCOTIA,
BBVA COMPASS,
CITIZENS BANK, NATIONAL ASSOCIATION,
TRUIST BANK,
CAPITAL ONE NATIONAL ASSOCIATION,
and
REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,
as Co-Syndication Agents
MUFG BANK, LTD.,
SANTANDER BANK, N.A.,
 SUMITOMO MITSUI BANKING CORPORATION,
HSBC SECURITIES (USA) INC.,
and
STANDARD CHARTERED BANK,
as Co-Documentation Agents
BANK OF AMERICA, N.A.,
BNP PARIBAS SECURITIES CORP.,
CITIGROUP GLOBAL MARKETS INC.,
THE BANK OF NOVA SCOTIA,
BBVA SECURITIES INC.,
CITIZENS BANK, NATIONAL ASSOCIATION,
SUNTRUST ROBINSON HUMPHREY, INC.,
CAPITAL ONE NATIONAL ASSOCIATION,
and
REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01
Defined Terms1


1.02
Other Interpretive Provisions58


1.03
Accounting Terms59


1.04
Rounding61


1.05
Exchange Rates; Currency Equivalents61


1.06
Additional Alternative Currencies61


1.07
Change of Currency62


1.08
Times of Day63


1.09
Letter of Credit Amounts63


1.10
Certain Calculations and Tests63


1.11
Interest Rates63

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01
The Loans64


2.02
Borrowings, Conversions and Continuations of Loans65


2.03
Letters of Credit67


2.04
Swing Line Loans80


2.05
Prepayments83


2.06
Termination or Reduction of Commitments89


2.07
Repayment of Loans90


2.08
Interest91


2.09
Fees91


2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate92


2.11
Evidence of Debt93


2.12
Payments Generally; Administrative Agent’s Clawback94


2.13
Sharing of Payments by Lenders96


2.14
Increase in Commitments96


2.15
Permitted Refinancing Amendment102


2.16
Cash Collateral104


2.17
Defaulting Lenders105


2.18
Designated Borrowers108

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY


3.01
Taxes109


3.02
Illegality114


3.03
Inability to Determine Rates115


3.04
Increased Costs; Reserves on Eurocurrency Rate Loans117


3.05
Compensation for Losses119


3.06
Mitigation Obligations; Replacement of Lenders119


3.07
Public Offer120


3.08
Survival121

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01
Conditions of Initial Credit Extension121


4.02
Conditions to All Credit Extensions124

ARTICLE V
REPRESENTATIONS AND WARRANTIES


5.01
Existence, Qualification and Power125


5.02
Authorization; No Contravention125


5.03
Governmental Authorization; Other Consents126


5.04
Binding Effect126


5.05
Financial Statements; No Material Adverse Effect126


5.06
Litigation127


5.07
No Default127


5.08
Ownership of Property; Liens127


5.09
Environmental Compliance127


5.10
Insurance127


5.11
Taxes128


5.12
ERISA Compliance128


5.13
Subsidiaries; Equity Interests; Loan Parties129


5.14
Margin Regulations; Investment Company Act129


5.15
Disclosure129


5.16
Compliance with Laws129


5.17
Intellectual Property; Licenses, Etc130


5.18
Solvency130


5.19
Casualty, Etc130


5.20
Labor Matters130


5.21
OFAC130


5.22
Anti-Corruption Laws130


5.23
Collateral Documents130


5.24
EEA Financial Institutions131


5.25
Beneficial Ownership Certificate131


5.26
Covered Entity131


5.27
Representations as to Foreign Obligors131

ARTICLE VI AFFIRMATIVE COVENANTS


6.01
Financial Statements132


6.02
Certificates; Other Information133


6.03
Notices135


6.04
Payment of Obligations136


6.05
Preservation of Existence, Etc136


6.06
Maintenance of Properties136


6.07
Maintenance of Insurance136


6.08
Compliance with Laws and Material Contracts136


6.09
Books and Records137


6.10
Inspection Rights137


6.11
Use of Proceeds137


6.12
Collateral and Guarantee Requirement; Collateral Information138


6.13
Compliance with Environmental Laws138


6.14
Further Assurances139


6.15
Designation as Senior Debt139


6.16
Approvals and Authorizations139


6.17
Anti-Corruption Laws139


6.18
Designation of Unrestricted and Restricted Subsidiaries139

ARTICLE VII NEGATIVE COVENANTS


7.01
Liens140


7.02
Indebtedness143


7.03
Investments148


7.04
Fundamental Changes150


7.05
Dispositions151


7.06
Restricted Payments154


7.07
Change in Nature of Business157


7.08
Transactions with Affiliates157


7.09
Burdensome Agreements158


7.10
Use of Proceeds159


7.11
Financial Covenants159


7.12
Amendments of Organization Documents160


7.13
Accounting Changes160


7.14
Designation of Senior Debt160


7.15
Sale and Leaseback Transactions161


7.16
Sanctions161


7.17
Anti-Corruption Laws161

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES


8.01
Events of Default161


8.02
Remedies upon Event of Default164


8.03
Application of Funds165

ARTICLE IX ADMINISTRATIVE AGENT


9.01
Appointment and Authority167


9.02
Rights as a Lender167


9.03
Exculpatory Provisions167


9.04
Reliance by Administrative Agent168


9.05
Delegation of Duties169


9.06
Resignation of Administrative Agent169


9.07
Non-Reliance on Administrative Agent and Other Lenders171


9.08
No Other Duties, Etc171


9.09
Administrative Agent May File Proofs of Claim; Credit Bidding171


9.10
Collateral and Guaranty Matters172


9.11
Secured Bilateral L/C Obligations, Secured Cash Management Agreements and
Secured Hedge Agreements173


9.12
Lender ERISA Representation173

ARTICLE X
MISCELLANEOUS


10.01
Amendments, Etc175


10.02
Notices; Effectiveness; Electronic Communications178


10.03
No Waiver; Cumulative Remedies; Enforcement180


10.04
Expenses; Indemnity; Damage Waiver181


10.05
Payments Set Aside183


10.06
Successors and Assigns184


10.07
Treatment of Certain Information; Confidentiality191


10.08
Right of Setoff191


10.09
Interest Rate Limitation192


10.10
Counterparts; Integration; Effectiveness192


10.11
Survival of Representations and Warranties, Etc192


10.12
Severability193


10.13
Replacement of Lenders193


10.14
Governing Law; Jurisdiction; Etc194


10.15
WAIVER OF JURY TRIAL195


10.16
No Advisory or Fiduciary Responsibility195


10.17
Electronic Execution of Assignments and Certain Other Documents195


10.18
USA PATRIOT Act196


10.19
ENTIRE AGREEMENT196


10.20
Judgment Currency196


10.21
Acknowledgment and Consent to Bail-In of EEA Financial Institutions196


10.22
Release and Reinstatement of Collateral197


10.23
Australian Code of Banking Practice197


10.24
Acknowledgement Regarding Any Supported QFCs197




--------------------------------------------------------------------------------

SCHEDULES
1.01(a) Existing Letters of Credit
1.01(b) Unrestricted Subsidiaries
1.01(c) Letter of Credit Commitments
2.01 Commitments and Applicable Percentages
5.06 Disclosed Litigation
5.09 Environmental Matters
5.13 Subsidiaries; Equity Interests; Loan Parties
7.01 Existing Liens
7.02 Existing Indebtedness
7.03 Existing Investments
7.06 Restricted Payments
7.09 Burdensome Agreements
10.02 Administrative Agent’s Office, Certain Addresses for Notices


EXHIBITS
Form of:
A Committed Loan Notice
B Swing Line Loan Notice
C-1 Revolving Credit Note
C-2 Term A-1 Note
C-3 Term A-2 Note
C-4 Term B Note
D Compliance Certificate
E Assignment and Assumption
F United States Tax Compliance Certificate
G Solvency Certificate
H Dutch Auction Procedures
I-1 Designated Borrower Request and Assumption Agreement
I-2 Designated Borrower Notice





--------------------------------------------------------------------------------

SYNDICATED FACILITY AGREEMENT
This SYNDICATED FACILITY AGREEMENT (“Agreement”) is entered into as of April 25,
2018, among KBR, INC., a Delaware corporation (“KBR”), each Subsidiary of KBR
from time to time party hereto pursuant to Section 2.18 (each a “Designated
Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and, individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.
PRELIMINARY STATEMENTS:
The Borrower has requested that the Lenders provide a term A loan facility
(consisting of a term A-1 and term A-2 facility), a term B loan facility, a
revolving credit facility and a performance letter of credit facility, and the
Lenders have indicated their willingness to lend and the L/C Issuers have
indicated their willingness to issue letters of credit, in each case, on the
terms and subject to the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
“Accepting Lenders” has the meaning specified in Section 2.05(d).
 “Act” has the meaning specified in Section 10.18.
“Additional Lender” means, as of any date of determination, any Person (other
than an existing Lender) that qualifies as an Eligible Assignee and agrees to be
a Lender under this Agreement in connection with any Incremental Increase.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, and any branch, office or Affiliate of
it, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied from time to time by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all the Revolving Credit Lenders, subject to adjustment pursuant to the
provisions of this Agreement (including Sections 2.06 and 2.14).
“Agreement” means this Syndicated Facility Agreement.
“Alternative Currency” means each of Euro, Sterling, Yen, Australian Dollars and
each other currency (other than Dollars) that is approved in accordance with
Section 1.06.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions.
“Applicable Percentage” means (a) in respect of the Term A-1 Facility, with
respect to any Term A-1 Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A-1 Facility represented by (i) on the Second
Amendment Closing Date, such Term A-1 Lender’s Term A-1 Commitment at such time,
subject to adjustment as provided in Section 2.17, and (ii) thereafter, the
principal amount of such Term A-1 Lender’s Term A-1 Loans at such time, (b) on
the Second Amendment Closing Date, such Term A-2 Lender’s Term A-2 Commitment at
such time, subject to adjustment as provided in Section 2.17, and
(ii) thereafter, the principal amount of such Term A-2 Lender’s Term A-2 Loans
at such time, (c) in respect of the Term B Facility, with respect to any Term B
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Term B Facility represented by (i) on the Second Amendment Closing Date,
such Term B Lender’s Term B Commitment at such time, subject to adjustment as
provided in Section 2.17, and (ii) thereafter, the principal amount of such
Term B Lenders Term B Loans at such time, (d) in respect of the Revolving Credit
Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.17, and
(e) in respect of the Performance Letter of Credit Facility, with respect to any
Performance Letter of Credit Lender at any time, the percentage (carried out to
the ninth decimal place) of the Performance Letter of Credit Facility
represented by such Performance Letter of Credit Lender’s Performance Letter of
Credit Commitment at such time, subject to adjustment as provided in Section
2.17.  If the commitment of each Lender to make Loans and the obligation of the
L/C Issuers to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Commitments have expired, then the Applicable Percentage
of each Lender in respect of the applicable Facility shall be determined based
on the Applicable Percentage of such Lender in respect of such Facility most
recently in effect, giving effect to any subsequent assignments.  The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
 “Applicable Rate” means (a) in respect of the Term B Facility, 1.75% per annum
for Base Rate Loans and 2.75% per annum for Eurocurrency Rate Loans and (b) with
respect to the Term A-1 Facility, the Term A-2 Facility, the Revolving Credit
Facility, the Commitment Fee and the Performance Letter of Credit Facility, (i)
from the Second Amendment Closing Date to the date on which the Administrative
Agent receives a Compliance Certificate pursuant to Section 6.02(b) for the
first fiscal quarter ending after the Second Amendment Closing Date, 1.00% per
annum for Base Rate Loans, 2.00% per annum for Eurocurrency Rate Loans,
Financial Letter of Credit Fees and Commercial Letter of Credit Fees, 1.20% per
annum for Performance Letter of Credit Fees, and 0.30% per annum for the
Commitment Fee, and (ii) thereafter, the applicable percentage per annum set
forth below determined by reference to the Consolidated Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(b):
Pricing Level
Consolidated Leverage Ratio
Eurocurrency Rate; Financial Letter of Credit Fee and Commercial Letter of
Credit Fee
Base Rate
Performance Letter of Credit Fee
Commitment Fee
1
> 3.25:1.00
2.25%
1.25%
1.35%
0.35%
2
< 3.25:1.00, but > 2.25:1.00
2.00%
1.00%
1.20%
0.30%
3
< 2.25:1.00, but > 1.25:1.00
1.75%
0.75%
1.05%
0.25%
4
< 1.25:1.00
1.50%
0.50%
0.90%
0.20%



With respect to the Term A-1 Facility, the Term A-2 Facility, the Revolving
Credit Facility, the Commitment Fee and the Performance Letter of Credit
Facility, any increase or decrease in the Applicable Rate resulting from a
change in the Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Term A-1 Lenders, the Required Term A-2
Lenders, the Required Revolving Lenders, and the Required Performance Letter of
Credit Lenders, the applicable Pricing Level 1 shall apply in respect of the
Term A-1 Facility, the Term A-2 Facility, the Revolving Credit Facility and the
Performance Letter of Credit Facility, in each case as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is delivered.  Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Rate for any
period shall be subject to the provisions of Section 2.10(b).
 “Applicable Performance Letter of Credit Percentage” means with respect to any
Performance Letter of Credit Lender at any time, such Performance Letter of
Credit Lender’s Applicable Percentage in respect of the Performance Letter of
Credit Facility at such time.
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.
“Applicant Borrower” has the meaning specified in Section 2.18.
“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Revolving Credit Facility
and the Performance Letter of Credit Facility, (i) the L/C Issuers under such
Facility and (ii) if any Letters of Credit have been issued pursuant to Section
2.03(a), the Revolving Credit Lenders and/or the Performance Letter of Credit
Lenders, as applicable, and (c) with respect to the Swing Line Sublimit, (i) the
Swing Line Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Revolving Credit Lenders.
 “Approved Foreign Bank” has the meaning specified in clause (k) of the
definition of Cash Equivalents.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved Jurisdiction” means, with respect to any Applicant Borrower, (a) any
state or territory of the United States or (b) the Netherlands, the United
Kingdom or Australia, except, in the case of any jurisdiction identified in
clause (b), to the extent that the Administrative Agent notifies (which may be
at the request of the relevant Revolving Credit Lenders) KBR that it is no
longer lawful for one or more of the Revolving Credit Lenders to make or
maintain loans to a proposed Applicant Borrower located in such jurisdiction or
that no L/C Issuer is permitted to issue Letters of Credit for the account of
Persons located in such jurisdiction.


“Arrangers” means Bank of America (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), BNP Paribas Securities Corp., Citigroup Global
Markets Inc., The Bank of Nova Scotia, BBVA Securities Inc., Citizens Bank,
National Association, SunTrust Robinson Humphrey, Inc., Capital One National
Association, and Regions Capital Markets, a division of Regions Bank, in their
respective capacities as joint lead arrangers and joint bookrunners.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Associate” shall have the meaning provided in section 128F(9) of the Australian
Tax Act.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Australian Tax Act” shall mean the Income Tax Assessment Act 1936 (Cth) of
Australia, the Income Tax Assessment Act 1997 (Cth) of Australia, and the
Taxation Administration Act 1953 (Cth) of Australia, as applicable.
“Australian Withholding Tax” means any Taxes required to be withheld or deducted
from any interest or other payment under Division 11A of Part III of the
Australian Tax Act.
“Availability Period” means (a) in respect of the Revolving Credit Facility, the
period from and including the Second Amendment Closing Date to the earliest of
(i) the Maturity Date for the Revolving Credit Facility, (ii) the date of
termination of all of the Revolving Credit Commitments pursuant to Section 2.06,
and (iii) the date of termination of the commitment of each Revolving Credit
Lender to make Revolving Credit Loans and of the obligation of the applicable
L/C Issuers to make L/C Credit Extensions pursuant to Section 8.02 and (b) in
respect of the Performance Letter of Credit Facility, the period from and
including the Second Amendment Closing Date to the earliest of (i) the Maturity
Date for the Performance Letter of Credit Facility, (ii) the date of termination
of all of the Performance Letter of Credit Commitments pursuant to Section 2.06,
and (iii) the date of termination of the obligation of the applicable L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02,.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurocurrency Rate (calculated in accordance with
clause (b) of the definition of Eurocurrency Rate) plus 1.00%.  The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Loan” means a Revolving Credit Loan, a Swing Line Loan, a Term A-2
Loan or a Term B Loan that bears interest based on the Base Rate.  All Base Rate
Loans shall be denominated in Dollars.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
 “Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in and is subject to Section 4975 of the Code or (c) any Person whose
assets include the assets of any such “employee benefit plan” or “plan”.
“Bilateral L/C Provider” means any Person that provides any letter of credit,
acceptance and/or bank guarantee facility (other than a letter of credit
facility under this Agreement) to the Borrower or any of its Restricted
Subsidiaries and, at the time such Person enters into an agreement or
arrangement to provide such facility, is a Lender or an Affiliate of a Lender,
or, in the case of facilities in place on the Closing Date, was a Lender or an
Affiliate of a Lender on the Closing Date.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means KBR and, to the extent applicable, the Term A-1 Borrower and
each Designated Borrower. The obligations of each Domestic Borrower are joint
and several with the obligations of all Borrowers and the obligations of each
Borrower organized under any jurisdiction outside of the United States are
several and not joint with any other Borrower.
 “Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a
Term A-1 Borrowing, a Term A-2 Borrowing or a Term B Borrowing, as the context
may require.
 “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;
(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset that, in conformity with GAAP, is required to be capitalized and
reflected in the property, plant and equipment or similar fixed asset accounts
in the consolidated balance sheet of such Person and its Subsidiaries (and
excluding, for the avoidance of doubt, normal replacements and maintenance which
are properly charged under GAAP to current operations).
“Capitalized Leases” means all leases of (or other agreements conveying the
right to use) real or personal property by a Person as lessee or guarantor which
would, in conformity with GAAP, be required to be accounted for as capital
leases on the balance sheet of that Person; provided that all obligations of any
Person that are or would be characterized as operating lease obligations in
accordance with GAAP immediately prior to the Closing Date (whether or not such
operating lease obligations were in effect on such date) shall continue to be
accounted for as operating lease obligations (and not as Capitalized Lease
obligations) for purposes of this Agreement regardless of any change in GAAP or
change in the application of GAAP following the date that would otherwise
require such obligations to be re-characterized as Capitalized Lease
obligations.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or Swing
Line Lender (as applicable) and the Lenders, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Administrative Agent, the applicable L/C
Issuer or Swing Line Lender shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the respective L/C Issuer
or the Swing Line Lender (as applicable).  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries:
(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than one year from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof, or, in the case of a Foreign Subsidiary, readily
marketable obligations issued or directly and fully guaranteed or insured by the
government of the country of such Foreign Subsidiary or backed by the full faith
and credit of the government of the country of such Foreign Subsidiary having
maturities of not more than one year from the date of acquisition thereof;
(b) readily marketable obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A- or A3
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);
(c) demand deposits, time deposits, Eurodollar time deposits with, or insured
certificates of deposit or bankers’ acceptances of, or that are guaranteed by,
any commercial bank that (i) (A) is a Lender or (B) is organized under the laws
of the United States of America, any state thereof or the District of Columbia
or is the principal banking subsidiary of a bank holding company organized under
the laws of the United States of America, any state thereof or the District of
Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (d) of
this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than one year from the
date of acquisition thereof;
(d) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated, at the time of acquisition thereof,
at least “Prime-2” (or the then equivalent grade) by Moody’s or at least “A-2”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than one year from the date of acquisition thereof;
(e) corporate promissory notes or other obligations maturing not more than one
year after the date of acquisition which at the time of such acquisition have,
or are supported by, an unconditional guaranty from a corporation with similar
obligations which, at the time of acquisition thereof, have the highest rating
obtainable from Moody’s or S&P;
(f) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (d) above;
(g) marketable short-term money market and similar funds (i) either having
assets in excess of $500,000,000 or (ii) having, at the time of acquisition
thereof, a rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at
any time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized rating service);
(h) Investments with average maturities of 36 months or less from the date of
acquisition in money market funds rated, at the time of acquisition thereof,
AAA- (or the equivalent thereof) or better by S&P or Aaa3 (or the equivalent
thereof) or better by Moody’s (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency selected by the Borrower);
(i) investment funds investing substantially all their assets in securities of
one or more of the types of securities described in clauses (a) through (h)
above;
(j) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing; and
(k) solely with respect to any Foreign Subsidiary, non-Dollar denominated (i)
certificates of deposit of, bankers acceptances of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business provided such country is a member of the Organization for
Economic Cooperation and Development, and whose short-term commercial paper
rating from S&P is at least A-1 or the equivalent thereof or from Moody’s is at
least P-1 or the equivalent thereof (any such bank being an “Approved Foreign
Bank”) and maturing within 180 days of the date of acquisition and (ii)
equivalents of demand deposit accounts which are maintained with an Approved
Foreign Bank.
“Cash Management Agreement” means any agreement or arrangement to provide cash
management or treasury management services, including depository, overdraft,
credit, purchasing or debit card, cash sweeps, ACH, zero balance, interstate
depository network, electronic funds transfer and other cash management
arrangements.
“Cash Management Bank” means any Person that either (a) is a party to or
provider of any Cash Management Agreement with the Borrower or any of its
Subsidiaries at the time it (or its Affiliate) becomes a Lender (including on
the Closing Date) or (b) at the time it enters into or provides a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in either case in
its capacity as a party to such Cash Management Agreement.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“CFC Debt” means intercompany loans, Indebtedness or receivables owed or treated
as owed by one or more Foreign Subsidiaries.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its Subsidiaries, and any Person acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934), directly or indirectly, of 25% or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis.
“Closing Date” means November 12, 2018.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” or other similar term referred to in
the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties; provided, that
at any time during a Collateral Release Period, “Collateral” means any and all
assets, whether real or personal, tangible or intangible that, but for the
existence of a Collateral Release Period at such time, would have been
“Collateral” assuming the Collateral Documents as in effect on such date had
remained in effect and assuming the obligations under Section 6.12 and the
Collateral and Guarantee Requirement had remained in effect.  Notwithstanding
anything in the Loan Documents to the contrary, the term “Collateral” shall not
include any Excluded Assets.
“Collateral and Guarantee Requirement” means, at any relevant time of
determination, any or all of the following (as applicable):
(a) each Material Domestic Subsidiary shall have executed and delivered to the
Administrative Agent a Guaranty;
(b) at all times a Collateral Release Period is not in effect, each Loan Party
shall have executed and delivered to the Administrative Agent (i) a Pledge and
Security Agreement or other applicable Collateral Document with respect to (A)
all or substantially all of its assets other than Excluded Assets and (B) the
Equity Interests in its Subsidiaries, limited (1) in the case of pledges of
Equity Interests in CFCs and Foreign Holding Companies, to 65% of such voting
Equity Interests and 100% of such non-voting Equity Interests and (2) in the
case of any Subsidiary that is disregarded as an entity from its owner under
Treasury Regulations Section 301.7701-3 and substantially all the assets of
which consist for U.S. federal income tax purposes of Equity Interests in a CFC
or CFC Debt, to 65% of such voting Equity Interests and 100% of such non-voting
Equity Interests, and (ii) if applicable, an Intellectual Property Security
Agreement;
(c) at all times a Collateral Release Period is not in effect, to the extent
required to be delivered pursuant to the terms of the applicable Collateral
Documents, all instruments, documents and chattel paper in the possession of any
of the Loan Parties, together with allonges or assignments as may be necessary
or appropriate to perfect the Administrative Agent’s and the Secured Parties’
security interest in such Collateral;
(d) at all times a Collateral Release Period is not in effect, all (i)
certificates (including certificates representing Equity Interests and powers in
blank with respect thereto, subject to clause (b) of this definition),
agreements, documents and instruments, including UCC financing statements,
required by the Collateral Documents and as reasonably requested by the
Administrative Agent to be filed, delivered, registered or recorded to create
the Liens intended to be created by the Collateral Documents and perfect such
Liens to the extent required by, and with the priority required by, the
Collateral Documents and the other provisions of the term “Collateral and
Guarantee Requirement,” shall have been filed, registered or recorded or
delivered to the Administrative Agent for filing, registration or recording and
(ii) Taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents shall have been
paid;
(e) in the case of any of the foregoing executed and delivered after the Closing
Date, to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received documents, Organization Documents,
certificates, resolutions and opinions of the type referred to in Section
4.01(a)(iii), (iv) and (v) with respect to each such Person and its Guarantee
and/or at all times a Collateral Release Period is not in effect, provision and
perfection of Collateral; and
(f) copies of insurance policies, declaration pages, certificates, and
endorsements of insurance or insurance binders evidencing liability, casualty,
property, terrorism and business interruption insurance meeting the requirements
set forth herein or in the Collateral Documents;
provided that (x) the Collateral shall not include any of the following: (i) any
fee-owned real property and any leasehold interests in real property; (ii)
pledges and security interests prohibited by applicable law, rule or regulation
(to the extent such law, rule or regulation is effective under applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
Law (including pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the Uniform
Commercial Code)), other than proceeds and receivables thereof; (iii) Equity
Interests in any Person that is not a Subsidiary directly held by a Loan Party
to the extent either (A) a Lien thereon is prohibited by or requires the consent
(other than of a Loan Party or any of their Affiliates) under the Organization
Documents or joint venture documents of such Person and such consent has not
been obtained (with no obligation to seek any such consent) or (B) the portion
of the assets or revenues of such Person represented by the Equity Interests
held therein held by all Loan Parties would not, if owned directly by one or
more Loan Parties, constitute more than 5% of the assets or revenues of the
Borrower and its Domestic Restricted Subsidiaries on a consolidated basis; (iv)
(A) more than 65% of the voting Equity Interests in any Subsidiary that is a CFC
or Foreign Holding Company, and (B) more than 65% of the voting Equity Interests
in any Subsidiary that is disregarded as an entity from its owner under Treasury
Regulations Section 301.7701-3 and substantially all the assets of which consist
for U.S. federal income tax purposes of Equity Interests in a CFC or CFC Debt;
(v) any of the Equity Interests of Subsidiaries that are held by CFCs or Foreign
Holding Companies of the Borrower; (vi) assets to the extent a security interest
in such assets would result in adverse tax consequences or material adverse
regulatory consequences to the Borrower and its Restricted Subsidiaries
(including as a result of the operation of Section 956 of the Code or any
similar law or regulation in any applicable jurisdiction), in each case as
reasonably determined by the Borrower; (vii) any lease, license, contract, or
other agreement or any property subject to a purchase money security interest or
similar arrangement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license, contract or agreement or
purchase money arrangement or create a right of termination in favor of any
other party thereto (other than the Borrower or any Subsidiary thereof), after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable Law (including pursuant to Section 9-406,
9-407, 9-408 or 9-409 of the Uniform Commercial Code) and other than proceeds
and receivables thereof; (viii) any Equity Interests in a public company to the
extent the grant thereof, after giving effect to applicable safe-harbors and
other exceptions, would violate applicable U.S. margin regulations; (ix) any
payroll accounts, employee wage and benefit accounts, tax accounts, escrow
accounts, or fiduciary or trust accounts; (x) those assets as to which the
Administrative Agent and the Borrower reasonably determine that the costs of
obtaining, perfecting or maintaining a security interest in such assets exceeds
the fair market value thereof (which fair market value shall be determined by
the Borrower in its reasonable judgment) or the practical benefit to the Lenders
afforded thereby; (xi) motor vehicles and other assets to the extent perfection
must be obtained through notation on a certificate of title, letter of credit
rights (other than to the extent such rights can be perfected by filing a UCC-1)
and commercial tort claims other than Material Commercial Tort Claims; (xii) any
cash collateral provided to third parties (including sureties) in the ordinary
course of business; (xiii) any intent-to-use trademark application filed in the
United States Patent and Trademark Office, unless and until acceptable evidence
of use of the trademark has been filed with and accepted by the United States
Patent and Trademark Office pursuant to Section 1(c) or Section 1(d) of the
Lanham Act (15 U.S.C. 1051, et seq.), to the extent that granting a lien in such
trademark application prior to such filing would adversely affect the
enforceability or validity of such trademark application; (xiv) any property and
assets the pledge of which would violate applicable Law or any contract, or
require any contractual third party consent or governmental consent, approval,
license or authorization (but only to the extent, and for so long as, such
requirement for consent, approval, license or authorization is not rendered
ineffective by, or is otherwise unenforceable under, the Uniform Commercial Code
or any other applicable law (including pursuant to Section 9-406, 9-407, 9-408
or 9-409 of the Uniform Commercial Code)) and other than proceeds and
receivables thereof; (xv) any CFC Debt; (xvi) any governmental licenses or state
or local franchises, charters and authorizations, to the extent security
interests in such licenses, franchises, charters or authorizations are
prohibited or restricted thereby (in each case, except to the extent such
prohibition is unenforceable after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code (or its equivalent in
any applicable jurisdiction) and other than proceeds and receivables thereof,
the assignment of which is expressly deemed effective under the Uniform
Commercial Code (or its equivalent in any applicable jurisdiction)
notwithstanding such prohibition); (xvii) any Equity Interests in any Subsidiary
that is a not for profit entity so long as such Subsidiary continues to be a not
for profit entity; and (xviii) any Qualified Securitization Assets; (any assets
not required to be granted or pledged pursuant to clause (x) of this proviso
shall be referred to as “Excluded Assets”); and
(y) the Collateral and Guarantee Requirement shall not require (i) any filings
or other action in any jurisdiction outside of the United States or required by
the Laws of any jurisdiction outside of the United States to create or perfect
any security interest, including, without limitation, any intellectual property
registered or applied for in any jurisdiction outside the United States (it
being understood that there shall be no security agreements or pledge agreements
governed under the laws of any jurisdiction outside the United States); (ii)
deposit or security account control agreements or control, lockbox or similar
arrangements; (iii) any notices to be sent to account debtors or other
contractual third parties (other than during the continuance of an Event of
Default); (iv) any landlord or bailee waivers; or (v) certificated Equity
Interests in pledged Foreign Subsidiaries to be delivered for possession if the
Administrative Agent and the Borrower reasonably determine that the cost of such
delivery for possession exceeds the practical benefit to the Lenders afforded
thereby (any perfection actions not required to be taken pursuant to clause (y)
of this proviso shall be referred to as “Excluded Perfection Actions”).  The
Administrative Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of legal opinions or other
deliverables with respect to particular assets or the provision of any Guarantee
by any Material Domestic Subsidiary (including extensions beyond the Closing
Date or in connection with assets acquired, at all times a Collateral Release
Period is not in effect, or Material Domestic Subsidiaries formed or acquired,
after the Closing Date).
“Collateral Documents” means, collectively, the Security and Pledge Agreement,
the Intellectual Property Security Agreements, each of the collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent pursuant to Section 6.12, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured Parties
to secure the Obligations.  For the avoidance of doubt, upon the occurrence of a
Collateral Release Period, each of the Collateral Documents (other than any
documents entered into with respect to Cash Collateralization) shall be deemed
to be automatically terminated and released, except for any provisions of such
Collateral Documents that be their terms expressly survive termination.
“Collateral Reinstatement Event” means the occurrence, at any time during a
collateral Release Period, of any of the following: (a) both (i) the corporate
family rating from Moody’s is reduced to Ba1, and (ii) the corporate rating from
S&P is reduced to BB+, (b) the corporate family rating from Moody’s is reduced
to Ba2 or below (regardless of the corporate rating from S&P at such time), (c)
the corporate rating from S&P is reduced to BB or below (regardless of the
corporate family rating from Moody’s at such time) or (d) KBR has elected, it is
sole discretion, to reinstate the Liens on the Collateral securing the
Obligations in accordance with, and pursuant to, Section 10.22.  For the
purposes of this definition, if only one of the ratings in the preceding
sentence is available at any time, such rating (or its equivalent for the other
agency) shall apply for both Moody’s and S&P.
 “Collateral Release Conditions” means any date on which (a) an Investment Grade
Event has occurred and is in effect on such date, (b) no Default or Event of
Default shall have occurred and be continuing on such date and (c) all of the
Term B Loans, and all Incremental Equivalent Debt, Permitted Refinancing Loans
and Incremental Loans, in each case, that are secured, shall have been, (i) in
the case of the Term B Loans or any secured notes, repaid or prepaid and all of
the corresponding commitments for such Term B Loans or secured notes shall have
been terminated on or prior to such date, or (ii) in the case of any other such
Indebtedness shall either (A) have been repaid or prepaid and all of the
corresponding commitments for such Indebtedness shall have been terminated on or
prior to such date or (B) shall contain a substantially simultaneous release of
Collateral securing such Indebtedness.
“Collateral Release Period” means the period commencing on the date on which the
Administrative Agent has released the Liens on the Collateral securing the
Obligations in accordance with, and pursuant to, Section 10.22 and ending on the
date on which a Collateral Reinstatement Event occurs.
 “Commercial Letter of Credit” means a letter of credit qualifying as a
“commercial letter of credit” under 12 C.F.R. Part 3, Appendix A, Section
3(b)(3)(i) or any successor U.S. Comptroller of the Currency regulation.
“Commitment” means a Term A-1 Commitment, a Term A-2 Commitment, a Term B
Commitment, a Revolving Credit Commitment (including a Letter of Credit
Commitment) or a Performance Letter of Credit Commitment (including a Letter of
Credit Commitment), as the context may require.
 “Commitment Fee” has the meaning specified in Section 2.09(a).
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Competitor” means any Person that is a bona fide direct competitor of the
Borrower or any of its Subsidiaries in the same industry or a substantially
similar industry.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, with respect to the Borrower and its consolidated
Restricted Subsidiaries on a consolidated basis, for any period, an amount equal
to Consolidated Net Income for such period:
(a)
increased (without duplication) by the following to the extent deducted (or, in
the case of clauses (a)(ix) and (a)(x), not included) in calculating such
Consolidated Net Income for such period:

(i) provision for Federal, state, local and foreign taxes based on income or
profits or capital (including, without limitation, state franchise, excise and
similar taxes and foreign withholding taxes of the Borrower and its Restricted
Subsidiaries) paid or accrued during such period, including any penalties and
interest relating to any tax examinations, and (without duplication) net of any
tax credits applied during such period (including tax credits applicable to
taxes paid in earlier periods); plus
(ii) Consolidated Interest Charges; plus
(iii) depreciation and amortization expense; plus
(iv) any fees, commissions, costs, expenses or charges (other than depreciation
or amortization expense) related to any equity offering, Investment,
acquisition, Disposition or recapitalization permitted under the Loan Documents
or the incurrence, prepayment, amendment, modification, restructuring or
refinancing of Indebtedness permitted to be incurred under the Loan Documents
(whether or not successful), including (A) such fees, expenses or charges
related to the Transactions and any other credit facilities and (B) any
amendment or other modification of the Loan Documents and any other credit
facilities; plus
(v) the amount of any restructuring charge or reserve or integration cost,
including any one-time costs incurred in connection with the Transactions and
acquisitions or divestitures after the Closing Date; provided that in no event
shall the aggregate amount added to Consolidated EBITDA under this clause (v),
together with all amounts in such period determined in accordance with clause
(ix) of this definition, exceed 20% of Consolidated EBITDA in any period of
measurement (calculated prior to giving effect to any adjustment pursuant to
clauses (v) and (ix) of this definition); plus
(vi) other non-cash charges, write-downs, expenses, losses or items reducing
such Consolidated Net Income for such period, including any impairment charges
or the impact of purchase accounting, (excluding (A) any such non-cash charge,
writedown or item to the extent it represents an accrual or reserve for a cash
expenditure for a future period and (B) any such non-cash charge related to
project writedowns or operations) less other non-cash items of income increasing
Consolidated Net Income (excluding any such non-cash item of income to the
extent it represents a receipt of cash in any future period so long as such
receipt of cash is not included in calculating Consolidated Net Income or
Consolidated EBITDA in such later period); plus
(vii) any costs or expense incurred pursuant to (x) any board of directors,
management or employee equity plan or stock option plan or (y) any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, in the case of this clause (y) to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrower or net cash proceeds of an issuance of Equity Interests of the
Borrower (other than Disqualified Stock); plus
(viii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not included in Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such receipts were deducted
in the calculation of Consolidated EBITDA pursuant to paragraph (b) below for
any previous period and not otherwise added back in such period or any other
period; plus
(ix) cost savings, expense reductions, operating improvements, integration
savings and synergies (calculated on a pro forma basis as though such items had
been realized on the first day of such period), in each case, projected by the
Borrower in good faith to be realized as a result, and within 18 months, of, or
of actions taken or to be taken in connection with, (A) the Transactions and (B)
mergers and other business combinations, acquisitions, asset sales, investments,
restructurings and cost savings initiatives; provided that in no event shall the
aggregate amount added to Consolidated EBITDA under this clause (ix), together
with all amounts in such period determined in accordance with clause (v) of this
definition, exceed 20% of Consolidated EBITDA in any period of measurement
(calculated prior to giving effect to any adjustment pursuant to clauses (v) and
(ix) of this definition); plus
(x) with respect to any Unrestricted Subsidiary, any cash distribution made by
such Unrestricted Subsidiary to the Borrower or any Restricted Subsidiary of the
Borrower to the extent not previously included in the equity and earnings of the
Borrower and its Restricted Subsidiaries; and
(b)
decreased (without duplication) by non-cash gains to the extent included in
calculating such Consolidated Net Income for such period other than (A) non-cash
gains to the extent they represent the reversal of an accrual or cash reserve
for a potential cash item that reduced Consolidated EBITDA in any prior period
and (B) non-cash gains with respect to cash actually received in a prior period
so long as such cash did not increase Consolidated EBITDA in such prior period;

provided, that for the purposes of determining Consolidated EBITDA (solely for
purposes of determining compliance with Section 7.11, but not for any other
purpose, including, without limitation, the calculation of the Applicable Rate),
to the extent such amounts are included as deductions from Consolidated EBITDA
for the period, Borrower may add back all amounts attributed to the Permitted
Ichthys Charges.
 “Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis in
accordance with GAAP and without duplication, all (a) Indebtedness for borrowed
money (including Obligations hereunder) and all obligations evidenced by notes,
bonds, debentures, loan agreements or similar instruments, (b) Indebtedness in
respect of the deferred purchase price of property or services (which
Indebtedness excludes, for the avoidance of doubt, trade accounts payable or
similar obligations to a trade creditor in the ordinary course of business and
any contingent earn-out obligation or other contingent obligation related to an
acquisition or an Investment permitted hereunder), (c) Indebtedness arising
under letters of credit, (d) all Attributable Indebtedness, (e) Guarantees by
the Borrower or any Restricted Subsidiary of the foregoing types of
Indebtedness, and (f) all Indebtedness of the types referred to in clauses (a)
through (e) above of any partnership in which the Borrower or a Restricted
Subsidiary is a general partner (unless such Indebtedness is expressly made
non-recourse to such Person); provided that “Consolidated Funded Indebtedness”
shall exclude (i) Performance Contingent Obligations, (ii) all obligations under
any Swap Contract, (iii) Permitted Non-Recourse Indebtedness; (iv) obligations
under letter of credit reimbursement agreements with respect to any Commercial
Letters of Credit, in each case, so long as such letters of credit remain
undrawn; (v) obligations with respect to bid, performance or similar
project-related bonds, bank guarantees and bankers’ acceptances obtained in the
ordinary course of the Borrower’s and its Restricted Subsidiaries’ business or
consistent with past practice or ordinary course industry norms, so long as such
bonds or other instruments remain undrawn; and (vi) obligations with respect to
letters of credit, bankers’ acceptances and bank guarantees, in each case to the
extent collateralized with cash and/or Cash Equivalents.
“Consolidated Interest Charges” means, for the Borrower and its Restricted
Subsidiaries for any period, total interest expense of the Borrower and its
Restricted Subsidiaries, on a consolidated basis and without duplication,
accrued in that period as shown in the profit and loss statement for that
period, determined in accordance with GAAP, including Commitment Fees owed with
respect to the unused portion of the Facilities, other fees under the Loan
Documents, charges in respect of Financial Letters of Credit and the portion of
any obligations under any Capitalized Lease allocable to interest expense, but
excluding (i) amortization, expensing or write-off of financing costs or debt
discount or expense, and (ii) the portion of the upfront costs and expenses for
Swap Contracts (to the extent included in interest expense) fairly allocated to
such Swap Contracts as expenses for such period, less interest income on Swap
Contracts for that period and Swap Contracts payments received.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.
“Consolidated Net Income” means, for the Borrower and its Restricted
Subsidiaries for any period of measurement, the consolidated net income (or net
loss) of the Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that in
computing such amount for the Borrower and its Restricted Subsidiaries, there
shall be excluded, without duplication, (a) any consolidated net income (or
loss) allocable to the Unrestricted Subsidiaries of the Borrower, (b)
extraordinary gains and extraordinary losses of the Borrower and its Restricted
Subsidiaries for such period, and (c) the undistributed net income of a
Restricted Subsidiary to the extent that the ability of such Restricted
Subsidiary to pay dividends or distributions on equity to the Borrower or to a
Restricted Subsidiary is, as of the date of determination of Consolidated Net
Income, restricted by its Organization Documents, any contractual obligation
(other than this Agreement), or any Law.


“Consolidated Senior Secured Indebtedness” means, at any time, without
duplication, the aggregate principal amount of all Consolidated Funded
Indebtedness outstanding on such date, determined on a consolidated basis in
accordance with GAAP that, as of such date, is secured by a Lien on any asset of
the Borrower or any Restricted Subsidiary.
“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness as of
such date to (b) Consolidated EBITDA for the most recently completed Measurement
Period.
“Consolidated Tangible Assets” means, as of any date of determination, the total
tangible assets of the Borrower and its Restricted Subsidiaries, on a
consolidated basis determined in accordance with GAAP.


 “Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 “Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
“Covenant Increase” has the meaning specified in Section 7.11(b).
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Cumulative Available Amount” means, as of any date of determination, an amount
(which shall not be less than zero) equal to the sum (without duplication) of:
(a) $140,000,000, plus
(b) 50% of Consolidated Net Income for the period (taken as one accounting
period) commencing with the fiscal quarter ending on June 30, 2020 to the end of
the Borrower’s most recently ended fiscal quarter for which financial statements
have been delivered pursuant to Section 6.01 (or, if such Consolidated Net
Income for such period is a deficit, less 100% of such deficit), provided, that
the amount under this clause (b) shall not be less than zero, plus
(c) the Net Cash Proceeds received by the Borrower or any Restricted Subsidiary
from the issuance of Equity Interests (other than Disqualified Stock) of the
Borrower after the Closing Date and prior to the date of such determination (but
excluding any amount utilized to make any Restricted Payment pursuant to Section
7.06(b) or an Investment pursuant to Section 7.03(o)), plus
(d) the Net Cash Proceeds received by the Borrower or a Restricted Subsidiary
from any issuance by the Borrower or a Restricted Subsidiary of any Indebtedness
or Disqualified Stock to a third party after the Closing Date to the extent such
Indebtedness or Disqualified Stock has been exchanged for, or converted into,
Equity Interests (other than Disqualified Stock) of the Borrower or any
Restricted Subsidiary plus the amount of any cash received by the Borrower or
any Restricted Subsidiary upon any such conversion or exchange, plus
(e) all Declined Amounts retained by the Borrower prior to the date of such
determination; minus
(f) the amount of Restricted Payments made (or, if earlier, declared) pursuant
to Section 7.06(e) and Investments made (or if earlier, declared) pursuant to
Section 7.03(i), in each case utilizing the Cumulative Available Amount during
the period after the Closing Date and prior to the date of such determination.
 “Customary Permitted Liens” means:
(a) Liens (other than Environmental Liens and any Lien imposed under ERISA) for
Taxes, assessments or charges of any Governmental Authority or claims not yet
more than 30 days past due or (or, if failure to pay prior to delinquency but
after the due date does not result in additional amounts being due, which are
not yet delinquent) or the payment of which is not, at such time, required by
Section 6.04,
(b) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen, customs and revenue authorities and other Liens (other than any
Lien imposed under ERISA) imposed by law and created in the ordinary course of
business for amounts not yet more than 30 days past due, or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained in
accordance with the provisions of GAAP or equivalent applicable accounting
standards,
(c) Liens (other than any Lien imposed under ERISA) incurred or deposits made in
the ordinary course of business (including, without limitation, trade contracts,
governmental contracts, surety bonds, appeal bonds, performance bonds,
completion bonds and Liens securing obligations under indemnity agreements for
surety bonds) or other Liens in connection with workers’ compensation,
unemployment insurance and other types of social security benefits,
(d) Liens consisting of any right of offset, or any statutory or consensual
banker’s lien, on bank deposits or securities accounts maintained in the
ordinary course of business so long as such bank deposits or securities accounts
are not established or maintained for the purpose of providing such right of
offset or banker’s lien,
(e) easements (including, without limitation, reciprocal easement agreements and
utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variations and other restrictions, charges or encumbrances
(whether or not recorded), which do not interfere materially and adversely with
the ordinary conduct of the business of the Borrower and its Subsidiaries taken
as a whole,
(f) building restrictions, zoning laws, entitlements, conservation and
environmental restrictions and other similar statutes, law, rules, regulations,
ordinances and restrictions, now or at any time hereafter adopted by any
Governmental Authority having jurisdiction,
(g) Liens in connection with sales of receivables in connection with energy
service company projects,
(h) licenses, sublicenses, leases or subleases granted to third parties and not
interfering in any material respect with the ordinary conduct of the business of
the Borrower and the Subsidiaries, taken as a whole,
(i) any (A) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (B) Lien or restriction that the interest or title
of such lessor or sublessor may be subject to, or (C) subordination of the
interest of the lessee or sublessee under such lease to any Lien or restriction
referred to in the preceding clause (B), so long as the holder of such Lien or
restriction agrees to recognize the rights of such lessee or sublessee under
such lease,
(j) Liens in favor of customs and revenue authorities arising as a matter of Law
to secure payment of customs duties in connection with the importation of goods,
(k) Liens in favor of United States Governmental Authorities on deposit accounts
in connection with auctions conducted on behalf of such Governmental Authorities
in the ordinary course of business; provided that such Liens apply only to the
amounts actually obtained from auctions conducted on behalf of such Governmental
Authorities,
(l) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings,
(m) Liens on cash and Cash Equivalents consisting of proceeds of Indebtedness
permitted hereunder issued by the Borrower or a Subsidiary under any indenture
or similar debt instrument, pursuant to customary escrow arrangements that
require the release of such cash and Cash Equivalents within 120 days after the
date that such escrow is established and funded, provided that such Liens extend
solely to the account in which such cash and Cash Equivalents are deposited and
are solely in favor of the holders of such Indebtedness (or any agent or trustee
for such Person or Persons),
(n) Liens on cash and Cash Equivalents that are earmarked to be used to satisfy,
defease or discharge Indebtedness; provided that (w) such cash and Cash
Equivalents are deposited into an account from which payment is to be made,
directly or indirectly, to the Person or Persons holding the Indebtedness that
is to be satisfied, defeased or discharged, (x) such Liens extend solely to the
account in which such cash and Cash Equivalents are deposited and are solely in
favor of the Person or Persons holding the Indebtedness (or any agent or trustee
for such Person or Persons) that is to be satisfied, defeased or discharged and
(y) the satisfaction, defeasance or discharge of such Indebtedness is permitted
hereunder,
(o) Liens (i) on cash advances and earnest money deposits in favor of the seller
of any property to be acquired in an acquisition of property or other Investment
permitted pursuant to Section 7.03 to be applied against the purchase price for
such acquisition or Investment (or as payment of breakup fees), (ii) consisting
of an agreement to Dispose of any property in a transaction permitted by this
Agreement, in each case, solely to the extent such Investment or Disposition, as
the case may be, would have been permitted on the date of the creation of such
Lien and such Lien relates solely to such agreement and the property to be
Disposed, and (iii) on cash in escrows established for an adjustment in purchase
price or liabilities or indemnities for Dispositions or an acquisition of
property or other Investment, to the extent the relevant Disposition,
acquisition or Investment is permitted hereby,
(p) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods by the Borrower or any of the
Subsidiaries in the ordinary course of its business or consistent with past
practice or ordinary course industry norms,
(q) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto,
(r) Liens on the Investments described in Section 7.03(r) securing the
obligations described therein,
(s) Liens with respect to overdrafts, provided such overdrafts are paid within
five (5) Business Days,
(t) Liens in favor of a trustee or agent in an indenture or similar document
relating to any Indebtedness to the extent such Liens secure only customary
compensation and reimbursement obligations of such trustee or agent, and
(u) any Lien for the purposes of Section 12(3) of the PPSA that does not secure
payment or performance of an obligation.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Declined Amounts” has the meaning specified in Section 2.05(d).
“Declining Lender” has the meaning specified in Section 2.05(d).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Term B Facility
plus (iii) 2% per annum; provided, however, that with respect to a Eurocurrency
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the applicable L/C Issuer or
the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuers, the Swing Line Lender and each other Lender promptly following such
determination.
“Designated Borrower” has the meaning specified in the introductory paragraph
hereto, and means, with respect to (a) the Term A-1 Facility, means the Term A-1
Borrower and (b) with respect to the Revolving Credit Facility, means any
Subsidiary of the Borrower (i) that is organized under the laws of the United
States, the United Kingdom, the Netherlands, Australia or any other jurisdiction
reasonably acceptable to each Revolving Credit Lender and (ii) (x) which is
designated as a Designated Borrower pursuant to Section 2.18.
 “Designated Borrower Notice” has the meaning specified in Section 2.18.
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.18.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(r) that is so designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer of the Borrower, setting forth the basis of such valuation, less the
amount of cash or Cash Equivalents received in connection with a subsequent sale
of or collection on or other disposition of such Designated Non-Cash
Consideration. A particular item of Designated Non-Cash Consideration shall no
longer be considered to be outstanding when and to the extent it has been paid,
redeemed or otherwise retired or sold or otherwise disposed of in compliance
with Section 7.05.
“Disclosed Litigation” means litigation disclosed in the Forms 10-K and 10-Q
filed by the Borrower with the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended, prior to the Closing Date and any
other litigation disclosed on Schedule 5.06.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; excluding, for purpose of clarification, any transaction
constituting a Restricted Payment.
 “Disqualified Institution” means, on any date, (a) any Person identified by the
Borrower to Bank of America, in its capacity as Arranger, prior to the Closing
Date, (b) any other Person that is a Competitor of the Borrower or any of its
Subsidiaries, which Person has been designated by the Borrower as a
“Disqualified Institution” by written notice to the Administrative Agent
(specifying such Person by legal name) not less than 2 Business Days prior to
such date, (c) any Affiliates of any such entities identified under clauses (a)
and (b) of this definition that are either (i) clearly identifiable as
Affiliates on the basis of such Affiliate’s legal name or (ii) identified in
writing by legal name in a written notice to the Administrative Agent and the
Lenders not less than 2 Business Days prior to such date; provided that
“Disqualified Institutions” shall exclude (x) any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent and the Lenders from time to time and (y)
any bona fide debt fund or investment vehicle of any Competitor that is engaged
in making, purchasing, holding or otherwise investing in commercial loans,
fixed-income instruments, bonds and similar extensions of credit in the ordinary
course of business with separate fiduciary duties to investors in such fund or
vehicle.
“Disqualified Stock” means, with respect to any Person, any Equity Interest that
by its terms, or by the terms of any security into which it is convertible or
for which it is exchangeable or exercisable, or upon the happening of any event:
(a) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise;
(b) is convertible or exchangeable for Indebtedness or Disqualified Stock,
excluding Equity Interests convertible or exchangeable solely at the option of
the Borrower or a Restricted Subsidiary, provided that any such conversion or
exchange shall be deemed an incurrence of Indebtedness or Disqualified Stock, as
applicable; or
(c) is redeemable at the option of the holder thereof, in whole or in part;
in the case of each of clauses (a), (b) and (c), on or prior to the date that is
91 days after the latest Maturity Date then in effect (as of the date of the
issuance, grant, sale, distribution or other provision of such Equity Interests
to holders thereof); provided that any Equity Interest that would not constitute
Disqualified Stock but for provisions thereof giving holders thereof the right
to require such Person to repurchase or redeem such Equity Interest upon the
occurrence of an “asset sale” or “change of control” occurring prior to the date
that is 91 days after the latest Maturity Date (as of the date of the issuance,
grant, sale, distribution or other provision of such Equity Interests to holders
thereof), shall not constitute Disqualified Stock if the “asset sale” or “change
of control” provisions applicable to such Equity Interests are not more
favorable to the holders of such Equity Interests than the provisions of Section
7.05 or of Section 8.01(k) to the Lenders; provided that only the portion of
Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable prior to such date shall be
deemed to be Disqualified Stock.  Notwithstanding the foregoing: (i) any Equity
Interests issued to any employee or to any plan for the benefit of employees of
the Borrower or any of its Subsidiaries or by any such plan to such employees
shall not constitute Disqualified Stock solely because they may be required to
be repurchased by the Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employees’
termination, death or disability and (ii) any class of Equity Interests of such
Person that by its terms authorizes such Person to satisfy its obligations
thereunder by delivery of Equity Interests (other than Disqualified Stock) shall
not be deemed to be Disqualified Stock.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
“Domestic Borrower” means KBR and each Designated Borrower that is a Domestic
Restricted Subsidiary.
“Domestic Restricted Subsidiary” means any Restricted Subsidiary that is
organized under the laws of any political subdivision of the United States.
“Dutch Auction” has the meaning specified in Section 10.06(h).
“ECF Prepayment Percentage” means, for any relevant fiscal year of the Borrower,
(a) 50% if the Consolidated Leverage Ratio as of the last day of such fiscal
year is greater than or equal to 2.75 to 1.00, (b) 25% if the Consolidated
Leverage Ratio as of the last day of such fiscal year is less than 2.75 to 1.00
but greater than or equal to 2.25 to 1.00, and (c) 0% if the Consolidated
Leverage Ratio as of the last day of such fiscal year is less than 2.25 to 1.0.
 “EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).  For the avoidance of doubt,
any Disqualified Institution is subject to Section 10.06(g).
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or human health (to the extent related to exposure
to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
“Environmental Lien” means a Lien in favor of any Governmental Authority for (1)
any liability under any Environmental Laws, or (2) damages arising from or costs
incurred by such Governmental Authority in response to a Release or threatened
Release of Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization from a governmental agency required under any
Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided, that, for all purposes other than Section 7.06 and the definition of
“Restricted Payment”, Equity Interests shall exclude (in each case prior to
conversion or settlement into Equity Interests) debt securities convertible into
Equity Interests (irrespective of whether required to be settled in or converted
into Equity Interests or cash) prior to such conversion.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
insolvent; (d) the filing of a notice of intent to terminate, the treatment of a
Pension Plan or Multiemployer Plan amendment as a termination under Section 4041
or 4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan or Multiemployer Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (g) the
determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (h)
the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate; or (i) a failure by the Borrower or any ERISA Affiliate
to meet all applicable requirements under the Pension Funding Rules in respect
of a Pension Plan, whether or not waived, or the failure by the Borrower or any
ERISA Affiliate to make any required contribution to a Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurocurrency Rate” means:
(a) With respect to any Credit Extension:
(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;
(ii) denominated in Australian dollars, the rate per annum equal to the average
bid Bank Bill Swap Reference Bid Rate (“BBSY”) or a comparable or successor
rate, which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 10:30 a.m. (Melbourne, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period; and
(iii) with respect to a Credit Extension denominated in any other Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the Lenders pursuant to Section 1.06(a); and
(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;
provided that (x) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent; and (y) if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”.  Eurocurrency Rate Loans
may be denominated in Dollars or in an Alternative Currency.  All Loans
denominated in an Alternative Currency must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess (if
any) of:
(a) Consolidated EBITDA for such fiscal year, minus
(b) the sum (for such fiscal year, without duplication) of:
(i) Consolidated Interest Charges actually paid in cash by the Borrower or any
of its Restricted Subsidiaries,
(ii) the aggregate amount of scheduled or (other than in respect of Loans)
voluntary principal payments, repayments, repurchases and redemptions of
Indebtedness made by the Borrower or any of its Restricted Subsidiaries during
such fiscal year, and mandatory prepayments of Term Loans pursuant to Section
2.05(b)(ii) to the extent required due to a disposition that resulted in an
increase to Consolidated Net Income of the Borrower and its Subsidiaries and not
in excess of such increase, in each case but only to the extent that amounts
subject to such payments, repayments, repurchases and redemptions by their terms
cannot be re-borrowed or redrawn and do not occur in connection with a
refinancing of all or any portion of such Indebtedness,
(iii) Capital Expenditures, Permitted Acquisitions and similar Investments
(including Investments in Joint Ventures and Minority Investments, but excluding
Investments in cash and Cash Equivalents) actually made in cash by the Borrower
and its Restricted Subsidiaries during such fiscal year, excluding (A) all
Capital Expenditures, Permitted Acquisitions and similar Investments to the
extent funded with the proceeds of Indebtedness (other than extensions of credit
under Revolving Credit Facility) and (B) Investments made utilizing the
Cumulative Available Amount;
(iv) all taxes actually paid in cash by the Borrower and its Restricted
Subsidiaries during such fiscal year,
(v) all other items added to Consolidated Net Income in determining Consolidated
EBITDA pursuant to clause (a)(iv) or clause (a)(v) of the definition thereof, to
the extent paid in cash during such fiscal year,
(vi) payments made in cash on earnout obligations by the Borrower and its
Restricted Subsidiaries during such fiscal year,
(vii) the difference (whether positive or negative) of the amount of net working
capital at the end of such fiscal year over the amount thereto at the end of the
previous fiscal year,
(viii) the amount of Restricted Payments paid during such fiscal year pursuant
to Section 7.06(g),
(ix) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such fiscal year that are required to be made in connection with any prepayment
of Indebtedness except to the extent funded with the proceeds of Indebtedness
(other than extensions of credit under Revolving Credit Facility),
(x) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
and its Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such fiscal year with respect to
which such Excess Cash Flow measurement is being calculated and relating to
Permitted Acquisitions, Capital Expenditures or acquisitions or other
Investments to be consummated or made during the period of four consecutive
fiscal quarters of the Borrower following the end of such fiscal year except to
the extent intended to be financed with the proceeds of an incurrence or
issuance of other Indebtedness (other than extensions of credit under the
Revolving Credit Facility); provided that to the extent the aggregate amount
utilized to finance such Permitted Acquisitions, Capital Expenditures or
acquisitions or other investments during such fiscal year is less than the
Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such fiscal year,
(xi) all other non-cash items increasing Consolidated EBITDA for such fiscal
year, and
(xii) cash payments made by the Borrower and its Restricted Subsidiaries during
such fiscal year in respect of long-term pension liabilities (other than
Indebtedness).
“Excluded Assets” has the meaning given thereto in the proviso to the definition
of Collateral and Guarantee Requirement.
“Excluded Perfection Actions” has the meaning given thereto in the proviso to
the definition of Collateral and Guarantee Requirement.
“Excluded Subsidiary” means (a) any Foreign Holding Company, (b) any Domestic
Restricted Subsidiary that is a direct or indirect Subsidiary of a Foreign
Subsidiary, (c) any Foreign Subsidiary, (d) any Subsidiary that is prohibited by
applicable Law or contract (with respect to any such contractual restriction,
only to the extent existing on the Closing Date or the date on which the
applicable Person becomes a direct or indirect Subsidiary of the Borrower (and
not created in contemplation of such acquisition)) from guaranteeing the
Obligations or which would require governmental (including regulatory) consent,
approval, license or authorization to provide a Guarantee (unless such consent,
approval, license or authorization has been received), (e) any bankruptcy remote
special purpose receivables entity or captive insurance company designated by
the Borrower and permitted hereunder, (f) each Unrestricted Subsidiary, (g) in
the case of any obligation under any hedging arrangement that constitutes a
“swap” within the meaning of section 1(a)(947) of the Commodity Exchange Act,
any Subsidiary of the Borrower that is not an “Eligible Contract Participant” as
defined under the Commodity Exchange Act, (h) any Subsidiary that is a
not-for-profit entity so long as such Subsidiary continues to be a
not-for-profit entity and (i) any other Subsidiary in circumstances where the
Borrower and the Administrative Agent reasonably agree that the cost or burden
of providing a Guaranty outweighs the benefit afforded thereby.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any “keepwell, support or other agreement”
for the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Recipient or required to be withheld or deducted from payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 10.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01(a)(ii) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e), (d) any Taxes imposed pursuant to FATCA, (e) in
the case of a Lender, any withholding Tax that (i) is Australian Withholding Tax
in respect of interest paid to an Offshore Associate of the relevant Loan Party,
(ii) would not have arisen but for the failure of a representation made by the
Left Lead Arranger or Lender pursuant to Section 3.07(a) or 3.07(c) to be
accurate or true, (iii) is Australian Withholding Tax imposed as a result of
there ceasing to be at least two Lenders, or (iv) arises under Subdivision 12-E
of Schedule 1 to the Taxation Administration Act 1953 (Cth) as a result of the
relevant Lender failing to quote an Australian tax file number or an Australian
business number, or failing to provide details of an exemption from the
requirement to do so and (f) a deduction which arises because the Commissioner
of Taxation of Australia has given a notice under Section 260-5 of Schedule 1 of
the Taxation Administration Act 1953 (Cth) of Australia or Section 255 of the
Australian Tax Act requiring the Loan Party to deduct from any payment to be
made under the Loan Documents.
“Exempt Sale and Leaseback Transaction” means any Sale and Leaseback Transaction
in which the sale or transfer of property occurs within 180 days of the
acquisition or completion of construction of such property by the Borrower or
any of its Restricted Subsidiaries.
“Existing Credit Agreements” means, collectively, that certain (a) Amended and
Restated Revolving Credit Agreement dated as of September 25, 2015 among the
Borrower, Citibank, N.A., as administrative agent, and the lenders from time to
time party thereto, and (b) Credit Agreement dated as of October 30, 2017 among
the Target, Bank of America, N.A., as administrative agent, the guarantors party
thereto and the lenders from time to time party thereto.
 “Existing Letters of Credit” means, collectively, those Letters of Credit set
forth on Schedule 1.01(a).  Existing Letters of Credit shall be deemed, as of
the Closing Date, to be outstanding under the Revolving Credit Facility.
 “Extraordinary Receipt” means any settlement of or payment in respect of any
property or casualty insurance claim (excluding any claim in respect of business
interruption) or any taking or condemnation proceeding relating to any asset of
the Borrower or any Restricted Subsidiary, excluding any proceeds received by
any Person in respect of any third party claim against such person and applied
to pay (or to reimburse such Person for its prior payment of) such claim and the
costs and expenses of such Person with respect thereto in each case in excess of
$2,500,000.
“Facility” means the Term A-1 Facility, the Term A-2 Facility, the Term B
Facility, the Revolving Credit Facility or the Performance Letter of Credit
Facility, as the context may require
“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (i) contingent indemnification
obligations that are not yet due and (ii) Secured Bilateral L/C Obligations and
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements (other than any such obligations for which notice has been
received by the Administrative Agent that either (x) amounts are currently due
and payable under or in respect of such Secured Bilateral L/C Obligations,
Secured Cash Management Agreement or Secured Hedge Agreement, as applicable, or
(y) no arrangements reasonably satisfactory to the applicable Bilateral L/C
Provider, Cash Management Bank or Hedge Bank have been made)), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit as to
which other arrangements with respect thereto reasonably satisfactory to the
Administrative Agent (to the extent the Administrative Agent is a party to such
arrangements) and the applicable L/C Issuers shall have been made).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.  Notwithstanding the foregoing, if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Fee Letters” means, collectively, (a) the letter agreement, dated March 13,
2018, among the Borrower, the Administrative Agent, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and one or more other Arrangers, (b) the letter
agreement, dated as of March 13, 2018, by and among the Borrower, the
Administrative Agent, the Arrangers and the Co-Agents, (c) the letter agreement,
dated January 16, 2020, among KBR and BofA Securities, Inc., and (d) each
separate written agreement between the Borrower and the applicable party
described in Section 2.03(j) or 2.09(b).
“Financial Covenant Event of Default” has the meaning specified in Section
8.01(b).
“Financial Letter of Credit” means a standby letter of credit supporting
indebtedness owing to third parties and qualifying as a “financial standby
letter of credit” as defined in 12 C.F.R. Part 3, Appendix A (Risk-Based Capital
Guidelines), Section 4 or any successor regulation.
“Financial/Commercial Letter of Credit Sublimit” means an amount equal to
$150,000,000 in the aggregate.  The Financial/Commercial Letter of Credit
Sublimit is part of, and not in addition to, the Revolving Credit Facility.
 “Foreign Holding Company” means any Subsidiary all or substantially all of the
assets of which are comprised of Equity Interests in one or more Foreign
Subsidiaries or CFC Debt.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender or a Performance Letter of Credit Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Credit Lenders or Performance Letter of Credit Lenders, as applicable,
or Cash Collateralized in accordance with the terms hereof, and (b) with respect
to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving Credit
Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funding Indemnity Letter” means a funding indemnity letter in a form and
substance reasonably satisfactory to the Administrative Agent.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, subject to the provisions of Section 1.03.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien), other than a Lien of
the type permitted by Section 7.01(i), (j) or (l).  The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.  The term “Guarantee” shall not include (i) endorsements of instruments
for deposit or collection in the ordinary course of business, (ii) any
obligation to the extent it is payable only in any Equity Interest (excluding
Disqualified Stock) issued by the Borrower and (iii) any Lien on the Equity
Interests of a Joint Venture securing Joint Venture Debt.
“Guarantors” means, collectively, (a) each Material Domestic Subsidiary of the
Borrower, (b) any other Person that is from time to time party to the Guaranty
or any other agreement pursuant to which it guarantees the Obligations or any
portion thereof and (c) with respect to (i) Obligations owing by any Loan Party
(other than the Borrower) or any Restricted Subsidiary of the Borrower under any
Swap Contract or any Cash Management Agreement or in respect of any Secured
Bilateral L/C Obligations, and (ii) the payment and performance by each
Specified Loan Party of its obligations under its Guaranty with respect to all
Swap Obligations, the Borrower.  Notwithstanding anything herein or in any other
Loan Document to the contrary, no Excluded Subsidiary shall constitute a
Guarantor.
“Guaranty” means that certain Guaranty Agreement dated as of the Closing Date,
by the Borrower and the Guarantors in favor of the Administrative Agent and the
Secured Parties, and including as supplemented or joined from time to time by
the execution and delivery of supplements and joinders as provided therein or as
otherwise reasonably acceptable to the Administrative Agent, and any other
document pursuant to which any Person Guarantees any portion of the Obligations.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.
“Hedge Bank” means any Person that either (a) is a party to a Swap Contract
permitted under Article VI or VII at the time it (or its Affiliate) becomes a
Lender (including on the Closing Date) or (b) at the time it enters into a Swap
Contract permitted under Article VI or VII, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Swap Contract.
“Honor Date” has the meaning assigned to such term in Section 2.03(c).
“Ichthys Project” has the meaning assigned to such term in the definition of
“Ichthys Project Joint Ventures”.
“Ichthys Project Joint Ventures” means each of the joint ventures formed between
the Borrower or one of its Subsidiaries, Chiyoda Corporation and JGC Corporation
to provide engineering, procurement, supply and construction services in order
to construct the Ichthys Onshore LNG Export Facility in Darwin, Australia (the
“Ichthys Project”).  As of the Closing Date, the Borrower or one of its
Subsidiaries owns a 30% interest in each Ichthys Project Joint Venture.
“Ichthys Recovery Event” means any settlement or payment received, or net cash
outlay reduced, in respect of the Ichthys Project, including, without
limitation, any recovery from claims against suppliers, customers,
subcontractors or any other third party in connection with the Ichthys Project
(but, for the avoidance of doubt, excluding completion payments received in the
ordinary course of business).
“Impacted Loans” has the meaning assigned to such term in Section 3.03.
“Increase Effective Date” has the meaning assigned to such term in Section
2.14(c).
“Incremental Equivalent Debt” means Indebtedness of the Borrower or any
Restricted Subsidiary in an amount not to exceed the then available Incremental
Available Amount consisting of the issuance of one or more series of notes
(whether issued in a public offering, Rule 144A or other private placement or
purchase or otherwise) or loans or any bridge financing in lieu of the
foregoing; provided that any such Indebtedness shall (a) not be guaranteed by
any Person which is not a Loan Party, (b) rank pari passu in right of payment
with the Loans and any other Incremental Increases and Incremental Equivalent
Debt, (c) be secured on a pari passu basis with the Loans and any other
Incremental Increases and Incremental Equivalent Debt, (d) be subject to
customary intercreditor agreement reasonably satisfactory to the Administrative
Agent, and (e) be subject to the applicable terms and conditions set forth in
Section 2.14(a)(vi), (vii) and (viii) and Section 2.14(d)(i)(B) and (C) with
respect to an Incremental Term Loan.


 “Incremental Available Amount” means the sum of (a) the Incremental Fixed
Amount plus (b) the Incremental Ratio Amount; provided, (i) that the Borrower
may select utilization under clause (a) or (b) above in its sole discretion,
(ii) Indebtedness under any Incremental Increase or Incremental Equivalent Debt
may be incurred simultaneously under clause (a) or (b) above, and proceeds from
any such incurrence may be utilized in a single transaction by, unless the
Borrower elects otherwise, first calculating the incurrence under clause (b)
above and then calculating the incurrence under clause (a) and (iii) in the
event that the Borrower incurs Indebtedness under clause (a) above and,
subsequent to such incurrence, all or any portion of such Indebtedness would be
permitted to be incurred under clause (b) above, such Indebtedness shall
automatically be reclassified as having been incurred under clause (b) above and
the Borrower’s availability under clause (a), shall be deemed restored to the
extent of such reclassification.
 “Incremental Fixed Amount” means the sum of:
(a) an amount equal to the greater of (i) 100% of Consolidated EBITDA for the
Measurement Period most recently ended, calculated on a pro forma basis, and
(ii) $500 million; plus
(b) an amount equal to (i) all voluntary prepayments redemptions, defeasement,
purchases or reductions of Term Loans, Incremental Term Loans, Incremental
Equivalent Debt and all other Indebtedness (other than Indebtedness consisting
of revolving credit facilities) secured by Liens on the Collateral on a basis
that is equal in priority to the Liens on the Collateral securing the
Obligations, in each case including purchases of any Indebtedness by the
Borrower or any of its Subsidiaries at or below par, in which case the amount of
voluntary prepayments of such Indebtedness shall be deemed not to exceed the
actual purchase price of such Indebtedness below par) and (ii) all permanent
commitment reductions in respect of the Revolving Credit Facility,
the Performance Letter of Credit Facility and all other Indebtedness consisting
of revolving credit commitments secured by Liens on the Collateral on a basis
that is equal in priority to the Liens on the Collateral securing the
Obligations and other than, in each case under clauses (i) and (ii), from
prepayments funded with proceeds of long-term Indebtedness (other than the
Revolving Credit Facility); minus
(c) all Incremental Equivalent Debt incurred in reliance on the Incremental
Fixed Amount.
“Incremental PLOC Amount” means the sum of:


(a)(i) $500.0 million minus (ii) the amount designated by the Borrower to
increase the Secured Bilateral L/C Obligations Amount pursuant to clause (b) of
the definition thereof, plus


(b) all permanent commitment reductions in respect of the Performance Letter of
Credit Facility that increase the Incremental Fixed Amount pursuant to clause
(b)(ii) of the definition thereof, and plus


(c) the unused portion of the Secured Bilateral L/C Obligations Amount available
pursuant to clause (a)(i) of the definition thereof that has been designated by
the Borrower (which designation shall be at its sole discretion) upon a written
notice to the Administrative Agent to be made available to increase the
Incremental PLOC Amount in lieu of being a portion of the Secured Bilateral L/C
Obligations Amount.


For the avoidance of doubt, in no event shall the sum of (x) the Secured
Bilateral L/C Obligations Amount plus (y) the Incremental PLOC Amount
(calculated to exclude clause (b) of such definition) exceed $1,000.0 million.
“Incremental Ratio Amount” means an unlimited amount such that after giving pro
forma effect thereto (and after giving pro forma effect to any acquisition,
Investment or repayment of Indebtedness consummated in connection therewith and
assuming that the commitments in respect of the applicable Incremental Increase
are fully drawn but excluding any Incremental Increase simultaneously incurred
under the Incremental Fixed Amount), the Consolidated Senior Secured Leverage
Ratio, calculated on a pro forma basis as of the last day of the Measurement
Period most recently ended, does not exceed 3.00 to 1.00; provided that in the
case of any Incremental Increase incurred in connection with a Permitted
Acquisition or any other Investment not prohibited hereunder, the Consolidated
Senior Secured Leverage Ratio, calculated on a pro forma basis as of the last
day of the Measurement Period most recently ended, (x) does not exceed 3.00 to
1.00 or (y) is not greater than the Consolidated Senior Secured Leverage Ratio
immediately prior to such Permitted Acquisition or such other Investment
“Incremental Increases” has the meaning specified in Section 2.14(a).
 “Incremental Term A Loans” has the meaning assigned to such term in Section
2.14(a).
“Incremental Term B Loans” has the meaning assigned to such term in Section
2.14(a).
“Incremental Term Loans” has the meaning assigned to such term in Section
2.14(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments (other than
Performance Contingent Obligations and any Guarantees thereof and contingent
obligations under or relating to bank guaranties or surety, completion or
performance bonds);
(c) net obligations of such Person under any Swap Contract if and to the extent
such obligations would appear as a liability on a balance sheet (excluding the
footnotes thereto) of such Person prepared in accordance with GAAP;
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable or similar obligations
to a trade creditor in the ordinary course of business and other than any
contingent earn-out obligation or other contingent obligation related to a
Permitted Acquisition or an Investment or other acquisition permitted
hereunder);
(e) Indebtedness of other Persons secured by a Lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person (other than a Lien of
the type described in Section 7.01(i), (j) or (l)); provided, however, that the
amount of Indebtedness of such Person shall be the lesser of (i) the fair market
value of such asset at such date of determination and (ii) the amount of such
Indebtedness of such other Person;
(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person;
(g) the amount of all obligations of such Person with respect to the redemption,
repayment or other repurchase of any Disqualified Stock or, with respect to any
Subsidiary of such Person, any preferred stock (but excluding, in each case, any
accrued dividends); and
(h) all Guarantees of such Person in respect of any of the foregoing
Indebtedness.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Guarantee of Indebtedness shall be
determined in accordance with the definition of “Guarantee”. Notwithstanding the
foregoing, Indebtedness of the Borrower and its Restricted Subsidiaries shall
not include short-term intercompany payables between or among two or more of the
Borrower and its Restricted Subsidiaries arising from cash management.  For the
avoidance of doubt, in calculating the consolidated Indebtedness of the Borrower
and its consolidated Restricted Subsidiaries, where one letter of credit,
acceptance or bank guarantee is issued for the account of the Borrower or one of
its Restricted Subsidiaries and which supports another letter of credit,
acceptance or bank guarantee of the Borrower or such Restricted Subsidiary, the
related Indebtedness shall only be included once.  For the avoidance of doubt,
and without limitation of the foregoing, (x) neither the obligations of the
Borrower under any Permitted Warrant Transaction nor the obligations of the
Borrower under any Permitted Bond Hedge Transaction shall constitute
Indebtedness and (y) Permitted Convertible Indebtedness shall at all times prior
to the repurchase, conversion or payment thereof be valued at the full stated
principal amount thereof and shall not include any reduction or appreciation in
value of the shares and/or cash deliverable upon conversion thereof.
Notwithstanding the preceding, “Indebtedness” of a Person shall not include:
(1) any indebtedness that has been defeased in accordance with GAAP or defeased
pursuant to the deposit of cash or Cash Equivalents (in an amount sufficient to
satisfy all such indebtedness obligations at maturity or redemption, as
applicable, and all payments of interest and premium, if any) in a trust or
account created or pledged for the sole benefit of the holders of such
indebtedness, and subject to no other Liens;
(2) any obligation arising from agreements of such Person providing for
indemnification, adjustment of purchase price, earn outs, or similar contingent
obligations, in each case, incurred or assumed in connection with the
Disposition or acquisition of any business, assets or capital stock of a
Subsidiary in a transaction permitted by this Agreement;
(3) obligations in respect of worker’s compensation claims, self-insurance
obligations and obligations under completion guaranties, in each case incurred
by the Borrower or a Subsidiary in the ordinary course of its business or
consistent with past practice or ordinary course industry norms; or
(4) any Performance Contingent Obligations.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
 “Intellectual Property Security Agreement” has the meaning specified in the
Security and Pledge Agreement.
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case, subject to availability), as selected by
the Borrower in its Committed Loan Notice, or such other period that is twelve
months or less requested by the Borrower and consented to by all the Appropriate
Lenders; provided that:
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
(ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii) no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit.  For purposes of
covenant compliance, the amount of any Investment at any time outstanding shall
be (i) the amount actually invested, without adjustment for subsequent increases
or decreases in the value of such Investment, minus (ii) the amount of dividends
or distributions received in connection with such Investment and any return of
capital or repayment of principal received in respect of such Investment that,
in each case, is received in cash or Cash Equivalents.
“Investment Grade Event” means the achievement, at any time after the Second
Amendment Closing Date, of (a) a corporate family rating of the Borrower from
Moody’s of Baa3 or better (with a stable outlook or better) and (b) a corporate
rating of the Borrower from S&P of BBB- or better (with a stable outlook or
better).
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any other Permitted L/C Party) or in
favor of such L/C Issuer and relating to such Letter of Credit.
“Joint Venture” means any Person (other than a Subsidiary of the Borrower) in
which the Borrower (including ownership through Subsidiaries) owns Equity
Interests representing 50% or less of the Equity Interests of such Person.
“Joint Venture Debt” means Indebtedness and other obligations of a Joint Venture
or of a JV Subsidiary that owns Equity Interests in such Joint Venture, as to
which the creditors will not, pursuant to the terms in the agreements governing
such Indebtedness or other obligations, have any recourse to the Equity
Interests in or assets of the Borrower or any Restricted Subsidiary, other than
the assets of such JV Subsidiary related to such Joint Venture, and the assets
of and Equity Interests in, such Joint Venture, provided that, except for
Performance Contingent Obligations, neither the Borrower nor any Restricted
Subsidiary (other than such JV Subsidiary) (a) provides any direct or indirect
credit support, including any undertaking, agreement or instrument that would
constitute Indebtedness or (b) is otherwise directly or indirectly liable for
such Indebtedness.
“JV Subsidiary” means each Restricted Subsidiary of the Borrower (a) that
directly holds an Equity Interest in any Joint Venture and (b) that has no other
material assets.
“KBR” has the meaning specified in the introductory paragraph hereto.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender and
Performance Letter of Credit Lender, such Lender’s funding of its participation
in any applicable L/C Borrowing in accordance with its Applicable Revolving
Credit Percentage or Applicable Performance Letter of Credit Percentage, as
applicable.  All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or, to the
extent applicable, refinanced as a Revolving Credit Borrowing.  All L/C
Borrowings shall be denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means (a) with respect to the Revolving Credit Facility, (i) Bank
of America, (ii) Citibank, N.A., (iii) BNP Paribas, and (iv) The Bank of Nova
Scotia, (v) solely for purposes of the one Letter of Credit issued by BBVA USA
and outstanding on the Amendment No. 2 Effective Date, BBVA USA, and (vi) any
other Revolving Credit Lender that becomes an L/C Issuer in accordance with
Section 2.03(m) hereof (in each case under (i) through (v), for so long as such
Person shall have a Letter of Credit Commitment), and (b) with respect to the
Performance Letter of Credit Facility, (i) Bank of America, (ii) Citibank, N.A.,
(iii) BNP Paribas, and (iv) The Bank of Nova Scotia, and (v) any other
Performance Letter of Credit Lender that becomes an L/C Issuer in accordance
with Section 2.03(m) hereof, each in its respective capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder, but excluding any Lender that resigns or is removed as an L/C Issuer
pursuant to the terms hereof (except to the extent such Person has continuing
rights and/or obligations with respect to Letters of Credit after such
resignation or removal).  References to the L/C Issuer herein shall, as the
context may indicate (including with respect to any particular Letter of Credit,
L/C Credit Extension, L/C Borrowing or L/C Obligations), mean the applicable L/C
Issuer, each L/C Issuer, any L/C Issuer, or all L/C Issuers.
“L/C Obligations” means, as at any date of determination with respect to the
applicable Facility, the aggregate amount available to be drawn under all
outstanding Letters of Credit under such Facility plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings under such Facility.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“LCT Election” has the meaning set forth in Section 1.03(c)(iv).
“LCT Test Date” has the meaning set forth in Section 1.03(c)(iv).
“Left Lead Arranger” means Bank of America, in its capacity as left lead
arranger and joint bookrunner.
“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context otherwise requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means (a) any Commercial Letter of Credit, Financial Letter
of Credit or Performance Letter of Credit issued hereunder or (b) any Existing
Letter of Credit.  Letters of Credit may be issued in Dollars or in an
Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.
“Letter of Credit Commitment” means, as to any L/C Issuer at any time, the
amount set forth on Schedule 1.01(c) (as such schedule may be updated from time
to time pursuant to Section 2.03 or otherwise, which update shall be provided to
the Administrative Agent for incorporation into such updated Schedule 1.01(c)),
to be the maximum face amount to be issued by each such L/C Issuer of (a)
Commercial and Financial Letters of Credit under the Revolving Credit Facility
and (b) Performance Letters of Credit under the Revolving Credit Facility and
the Performance Letter of Credit Facility.
“Letter of Credit Expiration Date” means the Maturity Date then in effect for
the Revolving Credit Facility or the Performance Letter of Credit Facility, as
applicable (or, if such day is not a Business Day, the next preceding Business
Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
 “LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Francs; in each case as long as there is a published
LIBOR rate with respect thereto.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning provided in Section 3.03(b).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
 “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).
“Limited Condition Transaction” means any Permitted Acquisition or other
Investment or similar transactions (whether by merger, acquisition,
consolidation or other business contribution or the acquisition of Equity
Interests or otherwise) the consummation of which is not conditioned (under the
applicable agreement) on the availability of, or on obtaining, third-party
financing or commitments therefor, or in connection with which any fee or
expense would be payable by the Borrower or its Subsidiaries to the seller or
target in the event the financing to consummate the acquisition is not obtained
as contemplated by the definitive acquisition agreement, in each case as
notified by the Borrower to the Administrative Agent on or prior to the time at
which the applicable Loan Party enters into such purchase agreement or other
applicable agreement.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including, for purpose of clarification, any Incremental Term Loans, any
Extended Term Loans, Loans made pursuant to any Additional Revolving Credit
Commitment and Loans provided pursuant to any Extended Revolving Credit
Commitment), as the context may require.
“Loan Documents” means, collectively, this Agreement, each Note, the Guaranty,
each Issuer Document, each Designated Borrower Request and any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.16 of this Agreement, each Fee Letter and each Collateral Document.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower or the Borrower
and its Restricted Subsidiaries taken as a whole; (b) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of the Loan Parties (taken as a whole) to perform
their respective obligations under the Loan Documents; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.
“Material Commercial Tort Claim” means any commercial tort claim with respect to
which a Loan Party is the plaintiff or a beneficiary and that makes a claim for
damages, or other claim for judgment, in an amount greater than or equal to
$10,000,000.
“Material Domestic Subsidiary” means each Wholly-Owned Domestic Subsidiary of
the Borrower (other than an Excluded Subsidiary) that individually generates
greater than or equal to 5% of the total revenue of the Borrower and its
Domestic Restricted Subsidiaries for the most recently ended Measurement Period;
provided that if the aggregate revenue of the Borrower and all Material Domestic
Subsidiaries represents less than 95% of the total revenue of the Borrower and
its Domestic Restricted Subsidiaries for the most recently ended Measurement
Period, then in such case the Borrower shall identify additional Wholly-Owned
Domestic Subsidiaries to constitute Material Domestic Subsidiaries such that the
foregoing 95% test is satisfied (or, if the 95% test is not satisfied with all
Wholly-Owned Domestic Subsidiaries other than Excluded Subsidiaries, then all
Wholly-Owned Domestic Subsidiaries other than Excluded Subsidiaries of the
Borrower shall constitute “Material Domestic Subsidiaries”).
“Maturity Date” means (a) with respect to the Revolving Credit Facility,
February 7, 2025, (b) with respect to the Performance Letter of Credit Facility,
February 7, 2025, (c) with respect to the Term A Facility, February 7, 2025, and
(d) with respect to the Term B Facility February 7, 2027; provided, however,
that, in each case, if such date is not a Business Day, the Maturity Date shall
be the next preceding Business Day.
 “Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the applicable L/C Issuer with
respect to Letters of Credit issued and outstanding at such time, (b) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 2.16(a)(i), (a)(ii) or
(a)(iii), an amount equal to 102% of the Outstanding Amount of all L/C
Obligations, and (c) otherwise, an amount determined by the Administrative Agent
and the applicable L/C Issuer in their sole discretion.
 “Minority Investment” means an Investment by the Borrower or any Restricted
Subsidiary in the Equity Interests of another Person (other than the Borrower or
any Restricted Subsidiary) whose primary business at such time is substantially
the same as one or more business lines of the Borrower or such Subsidiary or
reasonably related thereto that results in the direct ownership by the Borrower
or a Restricted Subsidiary of less than 50% of the outstanding Equity Interests
of such other Person, irrespective of whether the board of directors (or other
governing body) of such Person has approved such Investment; provided that a
“Minority Investment” shall not include (a) Investments in Joint Ventures
existing on the Closing Date, (b) Investments in any securities received in
satisfaction or partial satisfaction from financially troubled account debtors
or (c) Investments made or deemed made as a result of the receipt of non-cash
consideration in connection with Dispositions otherwise permitted hereunder.
“MNPI” has the meaning assigned to such term in Section 10.06(h)(iv).
“MNPI Representation” has the meaning assigned to such term in Section
10.06(h)(iv).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions, or to which the Borrower or
any ERISA Affiliate has any liability (contingent or otherwise).
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA, including any such Plan to which the Borrower or any ERISA Affiliate has
any liability (contingent or otherwise).
 “Net Cash Proceeds” means:
(a) with respect to any Disposition by the Borrower or any of its Restricted
Subsidiaries, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such transaction (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over (ii)
the sum of (A) the principal amount, plus any interest, fees, premiums and other
amounts, of any Indebtedness that is secured by the applicable asset or
otherwise subject to mandatory prepayment as a result of such event that must by
its terms, or in order to obtain a necessary consent to such Disposition, or by
applicable Law, be repaid out of the proceeds from such Disposition and that is
required to be repaid in connection with such transaction (other than
Indebtedness under the Loan Documents and any Incremental Equivalent Debt to the
extent permitted under Section 7.02(a)), (B) all fees, commissions and the
actual out-of-pocket expenses incurred or payable by the Borrower or such
Restricted Subsidiary to third parties in connection with such transaction, (C)
Taxes paid or reasonably estimated to be actually payable within two years of
the date of the relevant transaction as a result of any gain recognized in
connection therewith and the amount of any reserves established by the Borrower
and its Restricted Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, that are directly attributable to such event (provided
that any determination by the Borrower that Taxes estimated to be payable are
not payable and any reduction at any time in the amount of any such reserves
(other than as a result of payments made in respect thereof) shall be deemed to
constitute the receipt by the Borrower at such time of Net Cash Proceeds in the
amount of the estimated Taxes not payable or such reduction as if received at
the time of the original transaction giving rise to such Net Cash Proceeds, as
applicable), and (D) the pro rata portion of net cash proceeds thereof
(calculated without regard to this subclause (D)) attributable to minority
interests or beneficial interests in the Disposed asset and not available for
distribution to or for the account of the Borrower and the Restricted
Subsidiaries as a result thereof;
(b) in the case of any Extraordinary Receipt (excluding in connection with any
Ichthys Recovery Event), the aggregate amount of cash proceeds of insurance,
condemnation awards and other compensation (excluding proceeds constituting
business interruption insurance or other similar compensation for loss of
revenue) received by the Borrower or any Restricted Subsidiary in respect of
such Extraordinary Receipt net of (A) fees and expenses incurred by or on behalf
of the Borrower or any Restricted Subsidiary in connection with such receipt,
(B) repayments of principal, interest, premiums, fees and other amounts in
respect of Indebtedness (other than Indebtedness hereunder) to the extent
secured by a Lien on such property that is permitted by the Loan Documents or
otherwise subject to mandatory prepayment as a result of such event, (C) costs
of preparing assets for transfer upon a taking or condemnation, and (D) any
Taxes paid or reasonably estimated to be payable (with any such estimate later
not proving to have been payable (other than as a result of payment thereof)
becoming Net Cash Proceeds at such time) by or on behalf of the Borrower or any
Restricted Subsidiary in respect of the amount so received (after application of
all credits and other offsets arising from such Extraordinary Receipt) and
amounts required to be paid to any Person (other than any Loan Party) owning a
beneficial interest in the subject property;
(c) in the case of any Ichthys Recovery Event, the aggregate amount of cash
proceeds received (or net cash outlays reduced) by the Borrower, any Restricted
Subsidiary of the Borrower or any Joint Venture in which the Borrower or any
Restricted Subsidiary is a Joint Venture partner (including, without limitation,
the Ichthys Project Joint Ventures, but limited to the share of such Ichthys
Project Joint Venture allocable to the Borrower and its Restricted Subsidiaries)
as collections or recoveries with respect to the Ichthys Project, whether as
proceeds of insurance, payments or setoffs from joint venture partners,
customers or subcontractors; receipts from judgments or settlements, or
otherwise, but, for the avoidance of doubt, excluding completion payments
received in the ordinary course of business, net of (i) fees and expenses
incurred by or on behalf of the Borrower or any Restricted Subsidiary or Joint
Venture in connection with recovery thereof and (ii) any Taxes paid or
reasonably estimated to be payable (with any such estimate later not proving to
have been payable (other than as a result of payment thereof) becoming Net Cash
Proceeds at such time) by or on behalf of the Borrower or any Restricted
Subsidiary or Joint Venture in respect of the amount so recovered (after
application of all credits and other offsets arising from such Ichthys Recovery
Event) and amounts required to be paid to any Person (other than any Loan Party)
owning a beneficial interest in any such recovery proceeds; and
(d) in the case of any Disposition, any funded escrow established pursuant to
the documents evidencing any such Disposition to secure any reasonable and
customary indemnification obligations or adjustments to the purchase price
associated with any such Disposition; provided that the amount of any subsequent
reduction of such escrow (other than in connection with a payment in respect of
any such liability) shall be deemed to be Net Cash Proceeds of such a
Disposition or Extraordinary Receipt occurring on the date of such reduction
solely to the extent that the Borrower and/or any Restricted Subsidiaries
receive cash (or the right to such cash) in an amount equal to the amount of
such reduction.
“New Financing” has the meaning specified in Section 2.05(a)(i).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 “Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Non-Loan Party” means a Restricted Subsidiary of the Borrower that is not a
Loan Party.
“Note” means a Term A-1 Note, a Term A-2 Note, a Term B Note or a Revolving
Credit Note, as the context may require.
 “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Bilateral L/C
Obligation, Secured Cash Management Agreement or Secured Hedge Agreement, in
each case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that the Obligations shall exclude any Excluded Swap Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Offshore Associate” means an Associate, (a) which is a non-resident of
Australia and does not become a Lender or receive a payment in carrying on a
business in Australia at or through a permanent establishment of the Associate
in Australia; or (b) which is a resident of Australia and which becomes a Lender
or receives a payment in carrying on a business in a country outside Australia
at or through a permanent establishment of the Associate in that country; and
(c) which does not become a Lender in the capacity of a dealer , manager or
underwriter in relation to the invitation to become a Lender or a clearing
house, custodian, funds manager or responsible entity of a registered scheme nor
receive payment in the capacity of a clearing house, paying agent, custodian,
funds manager or responsible entity of a registered scheme.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, Joint Venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, Revolving Credit Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Borrower of Unreimbursed Amounts.
 “Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan but excluding a Multiemployer Plan) that is maintained or is
contributed to by the Borrower and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under Section
412 of the Code.
“Performance Contingent Obligations” means any bid, performance or similar
project related bonds, parent company performance guarantees, bank performance
guaranties or surety bonds or Performance Letters of Credit.
“Performance Letter of Credit” means a standby letter of credit used directly or
indirectly to cover bid, performance, advance and retention obligations and
qualifying as a “performance based standby letter of credit” under 12 C.F.R.
Part 3, Appendix A, Section 3(b)(2)(i) or any successor U.S. Comptroller of the
Currency regulation, including, without limitation, letters of credit issued in
favor of sureties who in connection therewith cover bid, performance, advance
and retention obligations.
“Performance Letter of Credit Commitment” means, as to each Performance Letter
of Credit Lender, its obligation to purchase participations in L/C Obligations
under the Performance Letter of Credit Facility in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Performance Letter of Credit Lender’s name on Schedule 2.01 under the caption
“Performance Letter of Credit Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Performance Letter of Credit
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The aggregate amount of the
Performance Letter of Credit Commitments of all Performance Letter of Credit
Lenders on the Second Amendment Closing Date is $500.0 million.
“Performance Letter of Credit Exposure” means, as to any Performance Letter of
Credit Lender at any time, the aggregate Outstanding Amount at such time of its
participation in L/C Obligations under the Performance Letter of Credit Facility
at such time.
“Performance Letter of Credit Facility” means, at any time, the aggregate amount
of the Performance Letter of Credit Lenders’ Performance Letter of Credit
Commitments at such time.
“Performance Letter of Credit Increase” has the meaning assigned to such term in
Section 2.14(a).
“Performance Letter of Credit Increase Lender” has the meaning assigned to such
term in Section 2.14(d).
“Performance Letter of Credit Lender” means, at any time, any Lender that has a
Performance Letter of Credit Commitment at such time.
“Permitted Acquisition” means the non-hostile purchase or other acquisition of
one or more related businesses so long as:
(a) the Person to be acquired becomes, or the assets to be acquired are acquired
by, the Borrower or a Restricted Subsidiary of the Borrower;
(b) (A) immediately before and immediately after giving pro forma effect to any
such acquisition, no Event of Default shall have occurred and be continuing and
(B) subject to, in the case of any Specified Acquisition, to any Covenant
Increase as in effect at such time, immediately after giving effect to such
acquisition and all related transactions (including any incurrence and repayment
of Indebtedness), the Borrower and its Restricted Subsidiaries shall be in pro
forma compliance with all of the covenants set forth in Section 7.11, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such acquisition and all related transactions
had been consummated as of the first day of the fiscal period covered thereby;
provided that if such acquisition is a Limited Condition Transaction, the
conditions in (A) and (B) above may be satisfied as of the date of the entering
into of the definitive agreement for such Limited Condition Transaction so long
as no Specified Default shall have occurred and be continuing at the time of, or
would result from, the consummation thereof;
(c) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the businesses of the Borrower and its Subsidiaries
in the ordinary course or reasonably related thereto, except that the Borrower
or applicable Subsidiary may also acquire some unrelated lines of business that
such Borrower or applicable Subsidiary may dispose of following the acquisition;
and
(d) the Administrative Agent shall have received a certificate certifying that
all the requirements set forth in this definition have been satisfied with
respect to such purchase or other acquisition, together with reasonably detailed
calculations demonstrating satisfaction of the requirements set forth in clause
(b) above.
 “Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Borrower’s
common stock (or other securities or property following a merger event,
reclassification or other change of the common stock of the Borrower) purchased
by the Borrower in connection with the issuance of any Permitted Convertible
Indebtedness and settled in common stock of the Borrower (or such other
securities or property), cash or a combination thereof (such amount of cash
determined by reference to the price of the Borrower’s common stock or such
other securities or property), and cash in lieu of fractional shares of common
stock of the Borrower; provided that the terms, conditions and covenants of each
such transaction shall be such as are customary for transactions of such type
(as determined by the board of directors of the Borrower, or a committee
thereof, in good faith).
“Permitted Bridge Indebtedness” means customary bridge facilities of the
Borrower or any Restricted Subsidiary that if not converted into the intended
conversion product, is automatically convertible into Indebtedness that
satisfies all applicable maturity and weighted average life limitations.
“Permitted Convertible Indebtedness” means senior, unsecured Indebtedness of the
Borrower or any Restricted Subsidiary that is convertible into shares of common
stock of the Borrower (or other securities or property following a merger event,
reclassification or other change of the common stock of the Borrower), cash or a
combination thereof (such amount of cash determined by reference to the price of
the Borrower’s common stock or such other securities or property), and cash in
lieu of fractional shares of common stock of the Borrower.
“Permitted Credit Agreement Refinancing Indebtedness” has the meaning assigned
to such term in Section 7.02(o).
“Permitted First Priority Refinancing Indebtedness” has the meaning assigned to
such term in Section 7.02(o).
“Permitted Ichthys Charges” means, as to any test period, charges incurred by
the Borrower directly attributable to the Ichthys Project, in an aggregate
amount during the term of this Agreement not to exceed $50 million.
“Permitted L/C Party” means the Borrower, any Subsidiary of the Borrower and any
Joint Venture.
“Permitted Liens” means the Liens permitted by Section 7.01.
“Permitted Non-Recourse Indebtedness” means Indebtedness of an Unrestricted
Subsidiary, which, to the extent secured by a Lien on any asset of the Borrower
or any Restricted Subsidiary, is secured pursuant to a Lien permitted by Section
7.01(i); provided that (a) recourse, whether contractual or as a matter of law,
for non-payment of such Indebtedness is limited to (i) such property, (ii) such
Unrestricted Subsidiary and Equity Interests issued by such Unrestricted
Subsidiary, and (iii) Persons other than the Borrower or any other Restricted
Subsidiary (other than another Unrestricted Subsidiary); (b) except for
Performance Contingent Obligations, neither the Borrower nor any Restricted
Subsidiary otherwise provides any direct or indirect credit support, including
any undertaking, agreement or instrument that would constitute Indebtedness or
is otherwise directly or indirectly liable for such Indebtedness, and (c) no
default with respect to such Indebtedness would cause, or permit (after notice
or passage of time or otherwise), according to the terms thereof, any holder (or
any representative of any such holder) of any other Indebtedness of the Borrower
or any Restricted Subsidiary in excess of $50,000,000, in the aggregate, to
declare a default on such other Indebtedness or cause the payment, repurchase,
redemption, defeasance or other acquisition or retirement for value thereof to
be accelerated or payable prior to any scheduled principal payment, scheduled
sinking fund or maturity, together with any refinancings, refundings, renewals
or extensions of any such debt; provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to an accrued and unpaid interest
and premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension and (ii) such
Indebtedness complies with items (a), (b) and (c) above.
“Permitted Refinancing Amendment” means an amendment to this Agreement executed
by the Borrower, the Administrative Agent, each Permitted Refinancing Lender and
Lender that agrees to provide any portion of the Permitted Credit Agreement
Refinancing Indebtedness being incurred pursuant to Section 2.15, and, in the
case of Permitted Refinancing Revolving Credit Commitments or Permitted
Refinancing Revolving Loans, each L/C Issuer and the Swing Line Lender.
“Permitted Refinancing Commitments” means the Permitted Refinancing Revolving
Credit Commitments and the Permitted Refinancing Term Loan Commitments.
“Permitted Refinancing Lender” means, at any time, any bank, other financial
institution or institutional investor that agrees to provide any portion of any
Permitted Credit Agreement Refinancing Indebtedness pursuant to a Permitted
Refinancing Amendment in accordance with Section 2.15; provided, each Permitted
Refinancing Lender shall be subject to the Administrative Agent’s reasonable
consent (solely to the extent such consent would be required for an assignment
to any such Lender pursuant to Section 10.06) and, in the case of Permitted
Refinancing Revolving Credit Commitments or Permitted Refinancing Revolving
Loans, each L/C Issuer and the Swing Line Lender, in each case, to the extent
any such consent would be required under Section 10.06 for an assignment of
Loans or Commitments to such Permitted Refinancing Lender.
“Permitted Refinancing Loans” means the Permitted Refinancing Revolving Loans
and the Permitted Refinancing Term Loans.
“Permitted Refinancing Revolving Credit Commitments” means one or more classes
of revolving credit commitments hereunder or extended Revolving Credit
Commitments that result from a Permitted Refinancing Amendment.
“Permitted Refinancing Revolving Loans” means the Revolving Credit Loans made
pursuant to any Permitted Refinancing Revolving Credit Commitment.
“Permitted Refinancing Term Loan Commitments” means one or more classes of term
loan commitments hereunder that result from a Permitted Refinancing Amendment.
“Permitted Refinancing Term Loans” means one or more classes of Term Loans that
result from a Permitted Refinancing Amendment.
“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Borrower’s common stock (or other securities or property following a merger
event, reclassification or other change of the common stock of the Borrower)
sold by the Borrower substantially concurrently with any purchase by the
Borrower of a Permitted Bond Hedge Transaction and settled in common stock of
the Borrower (or such other securities or property), cash or a combination
thereof (such amount of cash determined by reference to the price of the
Borrower’s common stock or such other securities or property), and cash in lieu
of fractional shares of common stock of the Borrower; provided that the terms,
conditions and covenants of each such transaction shall be such as are customary
for transactions of such type (as determined by the board of directors of the
Borrower, or a committee thereof, in good faith).
“Person” means any natural person, corporation, limited liability company,
trust, Joint Venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of the Borrower or any such Plan to which the
Borrower is required to contribute on behalf of any of its employees, and with
respect to a Pension Plan or Multiemployer Plan, any such Plan maintained or
contributed to by an ERISA Affiliate of the Borrower.
“Platform” has the meaning specified in Section 6.02.
“Prepayment Amount” has the meaning specified in Section 2.05(d).
“Prepayment Date” has the meaning specified in Section 2.05(d).
 “PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
§ 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Securitization Assets” means (a) any accounts receivable owed to the
Borrower or any Restricted Subsidiary (whether now existing or arising or
acquired in the future) arising in the ordinary course of business from the sale
of goods or services, (b) all collateral securing such accounts receivable, (c)
all contracts and contract rights and all guarantees or other obligations owed
to the Borrower or a Restricted Subsidiary, in each case in respect of such
accounts receivable, and (d) all proceeds of such accounts or notes receivable
and other assets (including contract rights) related to the foregoing which, in
the case of clauses (a), (b), and (c) of this definition, are of the type
customarily transferred or in respect of which security interests are
customarily granted in connection with a securitization, factoring or similar
monetization of similar assets, but which, for the avoidance of doubt, shall not
include the proceeds received by the Borrower or any of its Restricted
Subsidiaries as part of the underlying securitization, factoring or similar
monetization transaction of such assets.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
 “Recipient” means the Administrative Agent, any Lender, the L/C Issuers or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 10.06(c).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees and collateral) issued in a dollar-for-dollar
exchange therefor pursuant to an exchange offer registered with the SEC.
 “Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA.
“Repricing Event” means (a) any voluntary prepayment or repayment of Term B
Loans with the proceeds of, or any conversion of Term B Loans into, any new or
replacement loans or similar bank indebtedness (including any Permitted Credit
Agreement Refinancing Indebtedness) the primary purpose of which is to reduce
the “effective yield” (taking into account upfront fees, interest rate spreads,
interest rate benchmark floors and original issue discount but excluding any
arrangement fees, structuring fees, commitment fees or similar fees payable in
connection with the syndication of such loans) below the “effective yield”
applicable to the Term B Loans subject to such event (as such comparative yields
are determined by the Administrative Agent) and (b) any amendment to this
Agreement the primary purpose of which is to reduce the “effective yield” (other
than as a result of no longer applying the Default Rate) applicable to all or a
portion of the Term B Loans (it being understood that any amount required to be
paid pursuant to Section 2.05(c) with respect to a Repricing Event shall apply
to any required assignment by a Non-Consenting Lender in connection with any
such amendment pursuant to Section 10.13).
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that any
Defaulting Lender which is a Revolving Credit Lender or a Performance Letter of
Credit Lender has failed to fund that have not been reallocated to and funded by
another Revolving Credit Lender shall be deemed to be held by the Lender that is
the Swing Line Lender or the affected L/C Issuer, as the case may be, in making
such determination.
“Required Performance Letter of Credit Lenders” means, at any time, Performance
Letter of Credit Lenders having Total Performance Letter of Credit Exposures
representing more than 50% of the Total Performance Letter of Credit Exposures
of all Performance Letter of Credit Lenders.  The Total Performance Letter of
Credit Exposure of any Defaulting Lender which is a Performance Letter of Credit
Lender shall be disregarded in determining Required Performance Letter of Credit
Lenders at any time; provided that, any outstanding Unreimbursed Amounts under
the Performance Letter of Credit Facility that such Defaulting Lender has failed
to fund and that have not otherwise been Cash Collateralized and/or reallocated
to and funded by another Performance Letter of Credit Lender shall be deemed to
be held by the affected L/C Issuer in making such determination.
“Required Revolving Lenders” means, at any time, Revolving Credit Lenders having
Total Revolving Credit Exposures representing more than 50% of the Total
Revolving Credit Exposures of all Revolving Credit Lenders.  The Total Revolving
Credit Exposure of any Defaulting Lender which is a Revolving Credit Lender
shall be disregarded in determining Required Revolving Lenders at any time;
provided that, the amount of any participation in any outstanding Swing Line
Loan and any outstanding Unreimbursed Amounts under the Revolving Credit
Facility that such Defaulting Lender has failed to fund and that have not
otherwise been Cash Collateralized and/or reallocated to and funded by another
Revolving Credit Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the affected L/C Issuer, as the case may be, in making such
determination.
“Required Term A-1 Lenders” means, as of any date of determination, Term A-1
Lenders having Total Term A-1 Loan Exposure representing more than 50% of the
Total Term A-1 Loan Exposure of all Term A-1 Lenders on such date; provided that
the portion of the Term A-1 Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term A-1 Lenders.
“Required Term A-2 Lenders” means, as of any date of determination, Term A-2
Lenders having Total Term A-2 Loan Exposure representing more than 50% of the
Total Term A-2 Loan Exposure of all Term A-2 Lenders on such date; provided that
the portion of the Term A-2 Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term A-2 Lenders.
 “Required Term B Lenders” means, as of any date of determination, Term B
Lenders having Total Term B Loan Exposure representing more than 50% of the
Total Term B Loan Exposure of all Term B Lenders on such date; provided that the
portion of the Term B Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term B Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Restricted Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or the
exercise of any option, warrant or other right to acquire any such dividend or
other distribution or payment; provided, that for the avoidance of doubt, any
payments of accrued interest pursuant to the terms of any debt security
convertible into Equity Interests shall not constitute a Restricted Payment. 
For the avoidance of doubt, neither the exercise and settlement nor the
termination of any Permitted Bond Hedge Transaction shall constitute a
Restricted Payment.
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require (including, without limitation, in connection
with any payment or repayment of Loans); and (b) with respect to any Letter of
Credit, each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof, (iii)
each date of any payment by the applicable L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iv) in the case of all Existing Letters
of Credit denominated in Alternative Currencies, the Closing Date, and (v) such
additional dates as the Administrative Agent or the applicable L/C Issuer shall
determine or the Required Lenders shall require.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(c).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(c), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.  Unless the context shall
otherwise require, the term “Revolving Credit Commitment” shall include any
amount by which the Revolving Credit Commitments are increased pursuant to a
Revolving Credit Increase. The aggregate amount of the Revolving Credit
Commitments of all Revolving Credit Lenders on the Second Amendment Closing Date
is $500.0 million.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its outstanding Loans (other than Swing Line
Loans made by such Lender in its capacity as Swing Line Lender) and the
aggregate Outstanding Amount of such Lender’s participation in L/C Obligations
and Swing Line Loans at such time under the Revolving Credit Facility.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Increase” has the meaning specified in Section 2.14(a).
“Revolving Credit Increase Lender” has the meaning specified in Section 2.14(a).
“Revolving Credit Lender” means, at any time, (a) so long as any Revolving
Credit Commitment is in effect, any Lender that has a Revolving Credit
Commitment at such time or (b) if the Revolving Credit Commitments have
terminated or expired, any Lender that has a Revolving Credit Loan or a
participation in L/C Obligations under the Revolving Credit Facility or Swing
Line Loans at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(c).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-1.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Restricted Subsidiary, any arrangement, directly or indirectly, with any Person
whereby such Loan Party or such Restricted Subsidiary shall sell or transfer any
property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Amendment” means that certain Amendment No. 2 to Credit Agreement dated
as of February 7, 2020, among KBR, each Subsidiary of KBR party thereto, the
Lenders party thereto and the Administrative Agent.
“Second Amendment Closing Date” means February 7, 2020.
“Secured Bilateral L/C Obligations” means, as at any date of determination, the
sum of (a) the Dollar Equivalent of the maximum amount then available to be
drawn under all outstanding letters of credit, acceptances and bank guarantees
(other than Letters of Credit) provided by a Bilateral L/C Provider at the
request of the Borrower or any Restricted Subsidiary and designated by the
Borrower as “Secured Bilateral L/C Obligations” by written notice to the
Administrative Agent at any time plus (b) the Dollar Equivalent of the aggregate
unreimbursed amounts owing to any Bilateral L/C Provider by the Borrower or any
Restricted Subsidiary at such time in respect of drawings under letters of
credit, acceptances and bank guarantees (other than Letters of Credit) issued by
such Bilateral L/C Provider at the request of the Borrower or any Restricted
Subsidiary and designated by the Borrower as “Secured Bilateral L/C Obligations”
by written notice to the Administrative Agent at any time.
“Secured Bilateral L/C Obligations Amount” means:
(a)(i) $500.0 million minus (ii) the amount designated by the Borrower to
increase the Incremental PLOC Amount pursuant to clause (c) of the definition
thereof, plus
(b) the amount available under clause (a)(i) of the definition of Incremental
PLOC Amount that has been designated by the Borrower (which designation shall be
at its sole discretion) upon a written notice to the Administrative Agent to be
made available for the incurrence of Secured Bilateral L/C Obligations pursuant
to Section 7.02(j) in lieu of being a portion of the Incremental PLOC Amount.
For the avoidance of doubt, in no event shall the sum of (x) the Secured
Bilateral L/C Obligations Amount plus (y) the Incremental PLOC Amount
(calculated to exclude clause (b) of such definition) exceed $1,000.0 million.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Restricted Subsidiary and any
Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between the Borrower or any Restricted
Subsidiary and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, the Bilateral L/C
Providers, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.05, and the other Persons the Obligations
owing to which are or are purported to be secured by the Collateral under the
terms of the Collateral Documents.
“Security and Pledge Agreement” means that certain Security and Pledge Agreement
dated as of the Closing Date by the Borrower and the Guarantors to the
Administrative Agent for the benefit of the Secured Parties, as supplemented or
joined from time to time by the execution and delivery of supplements and
joinders as provided therein or as otherwise reasonably acceptable to the
Administrative Agent.
“Significant Subsidiary” means, as at any date of determination, (a) KBR
Holdings, LLC and (b) each other Restricted Subsidiary, now existing or
hereafter acquired or formed, if the revenues of such other Restricted
Subsidiary plus the revenues of its Restricted Subsidiaries equal more than 5%
of total revenues of the Borrower and its Restricted Subsidiaries for the most
recently ended Measurement Period; provided that for purposes of calculating
total revenues in determining Significant Subsidiaries, the revenues
attributable to interests in Restricted Subsidiaries which interests are not
owned (directly or indirectly) by the Borrower shall be excluded.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Solvent” and “Solvency” means, on any date of determination, that on such date
(a) the sum of the liabilities (including contingent liabilities) of the
Borrower and its Subsidiaries, on a consolidated basis, does not exceed the
present fair saleable value of the present assets of the Borrower and its
Subsidiaries, on a consolidated basis, (b) the fair value of the property of the
Borrower and its Subsidiaries, on a consolidated basis, is greater than the
total amount of liabilities (including contingent liabilities) of the Borrower
and its Subsidiaries, on a consolidated basis, (c) the capital of the Borrower
and its Subsidiaries, on a consolidated basis, is not unreasonably small in
relation to their business as contemplated on the date hereof; (d) the Borrower
and its Subsidiaries, on a consolidated basis, have not incurred and do not
intend to incur, or believe that they will incur, debts including current
obligations beyond their ability to pay such debts as they become due (whether
at maturity or otherwise).  The amount of any contingent liability has been
computed as the amount that, in light of all of the facts and circumstances
existing as of the date hereof, represents the amount that would reasonably be
expected to become an actual or matured liability.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified Acquisition” means a Permitted Acquisition with an aggregate purchase
price (excluding earn outs) of at least $150,000,000.
 “Specified Default” means an Event of Default arising under either or both of
Sections 8.01(a) or 8.01(f).
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to any “keepwell, support or other agreement”).
“Specified Representations” means the representations and warranties of the
Borrower and the Guarantors set forth in Sections 5.01(a) (but only with respect
to due organization and valid existence), 5.01(b)(ii) (but solely to the extent
related to power and authority to execute, deliver and perform the Loan
Documents), 5.02 (other than part (b) or (c) thereof and limited to the entry
into the Loan Documents, the Borrowings hereunder, and the granting of
Guarantees and Liens in the Collateral to secure the Obligations), 5.04, 5.07
(but only to the extent a Default of Event of Default would result from a breach
of Section 7.16 or 7.17), 5.14, 5.18 and 5.23 (but only to the extent related to
the creation, validity and (solely with respect to Liens in assets with respect
to which a Lien may be perfected by filing of a UCC financing statement under
the Uniform Commercial Code or filing of a security agreement with the United
States Copyright Office or the United States Patent and Trademark Office)
perfection of Liens) of this Agreement.
“Specified Transaction” means (a) any Investment that results in a Person
becoming a Restricted Subsidiary, (b) any Permitted Acquisition, (c) any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower, (d) any acquisition of assets constituting a business unit,
line of business or division of another Person, (e) any Disposition of, or
closed or classified or discontinued operations of, a business unit, line of
business or division of the Borrower or a Restricted Subsidiary, (f) any
designation of a Subsidiary as a Restricted Subsidiary or as an Unrestricted
Subsidiary, (g) any incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility without any
adjustment to the commitments thereunder), (h) any declaration or making of a
Restricted Payment or (i) any other event that by the terms of this Agreement
requires a test to be calculated for “pro forma compliance” or on a “pro forma
basis” or after giving “pro forma effect”.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or such L/C
Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that such L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled (as determined in accordance with GAAP), directly, or indirectly
through one or more intermediaries, or both, by such Person.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system, which utilizes a single shared
platform and which was launched on November 19, 2007 (or, if such payment system
ceases to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
 “Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term A Facility” means the Term A-1 Facility and the Term A-2 Facility,
together.
“Term A Loan Increase” has the meaning assigned to such term in Section 2.14(a).
“Term A-1 Borrower” means Kellogg Brown & Root Pty Ltd., a proprietary limited
company organized under the laws of Australia and an indirect Subsidiary of KBR.
The Term A-1 Borrower is a Designated Borrower on the Second Amendment Effective
Date and is the Borrower with respect to the Term A-1 Facility.
“Term A-1 Borrowing” means a borrowing consisting of simultaneous Term A-1 Loans
of the same Type and having the same Interest Period made by each of the Term
A-1 Lenders pursuant to Section 2.01(a)(i).
“Term A-1 Commitment” means, as to each Term A-1 Lender, its obligation to make
Term A-1 Loans to the Term A-1 Borrower pursuant to Section 2.01(a)(i) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Term A-1 Lender’s name on Schedule 2.01 under the
caption “Term A-1 Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Term A-1 Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  The aggregate amount of the Term A-1 Commitments of all Term
A-1 Lenders on the Second Amendment Closing Date is AU$164,917,541.23.
“Term A-1 Facility” means, at any time, (a) on the Second Amendment Closing
Date, the aggregate amount of the Term A-1 Commitments at such time, and
(b) thereafter, the aggregate principal amount of the Term A-1 Loans of all Term
A-1 Lenders outstanding at such time.  The Term A-1 Facility shall be
denominated in Australian Dollars.
“Term A-1 Lender” means, at any time, any Lender that has a Term A-1 Commitment
or that holds Term A-1 Loans at such time.
“Term A-1 Loan” means an advance made by any Term A-1 Lender under the Term A-1
Facility.  All Term A-1 Loans shall be Eurocurrency Rate Loans.
“Term A-1 Note” means a promissory note made by the Borrower in favor of a Term
A-1 Lender evidencing Term A-1 Loans made by such Term A-1 Lender, substantially
in the form of Exhibit C-2.
 “Term A-2 Borrowing” means a borrowing consisting of simultaneous Term A-2
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Term A-2 Lenders pursuant to Section
2.01(a)(ii).
“Term A-2 Commitment” means, as to each Term A-2 Lender, its obligation to make
Term A-2 Loans to the Borrower pursuant to Section 2.01(a)(ii) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A-2 Lender’s name on Schedule 2.01 under the caption “Term
A-2 Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Term A-2 Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
The aggregate amount of the Term A-2 Commitments of all Term A-2 Lenders on the
Second Amendment Closing Date is $165,000,000.
“Term A-2 Facility” means, at any time, (a) on the Second Amendment Closing
Date, the aggregate amount of the Term A-2 Commitments at such time, and
(b) thereafter, the aggregate principal amount of the Term A-2 Loans of all Term
A-2 Lenders outstanding at such time.  The Term A-2 Facility shall be a Dollar
denominated facility available, as otherwise provided herein, in Dollars.
 “Term A-2 Lender” means, at any time, any Lender that has a Term A-2 Commitment
or that holds Term A-2 Loans at such time.
“Term A-2 Loan” means an advance made by any Term A-2 Lender under the Term A-2
Facility.
“Term A-2 Note” means a promissory note made by the Borrower in favor of a Term
A-2 Lender evidencing Term A-2 Loans made by such Term A-2 Lender, substantially
in the form of Exhibit C-3.
“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01(b).
“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term B Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term B Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.  The aggregate
amount of the Term B Commitments of all Term B Lenders on the Second Amendment
Closing Date is $520,000,000.
“Term B Facility” means, at any time, (a) on the Second Amendment Closing Date,
the aggregate amount of the Term B Commitments at such time, and (b) thereafter,
the aggregate principal amount of the Term B Loans of all Term B Lenders
outstanding at such time.
“Term B Lender” means at any time, (a) on or prior to the Closing Date, any
Lender that has a Term B Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term B Loans at such time.
“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.
“Term B Loan Increase” has the meaning assigned to such term in Section 2.14(a).
“Term B Note” means a promissory note made by the Borrower in favor of a Term B
Lender, evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit C-4.
“Term Borrowing” means a Term A-1 Borrowing, a Term A-2 Borrowing or a Term B
Borrowing.
“Term Commitment” means a Term A-1 Commitment, a Term A-2 Commitment or a Term B
Commitment.
“Term Facilities” means, at any time, the Term A Facility and the Term B
Facility.
“Term Lender” means, at any time, a Term A-1 Lender, a Term A-2 Lender or a Term
B Lender.
“Term Loan” means a Term A-1 Loan, a Term A-2 Loan or a Term B Loan.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
“Threshold Amount” means $100,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the aggregate
amount of Total Revolving Credit Exposure, Total Term A-1 Loan Exposure, Total
Term A-2 Loan Exposure, Total Term B Loan Exposure and Total Performance Letter
of Credit Exposure of such Lender.
 “Total Performance Letter of Credit Exposure” means, as to any Performance
Letter of Credit Lender at any time, the unused Performance Letter of Credit
Commitments and the Performance Letter of Credit Exposure of such Performance
Letter of Credit Lender at such time.
“Total Revolving Credit Exposure” means, as to any Revolving Credit Lender at
any time, the unused Revolving Credit Commitments and the Revolving Credit
Exposure of such Revolving Credit Lender at such time.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations under the
Revolving Credit Facility.
“Total Term A-1 Loan Exposure” means, as to any Term A-1 Lender at any time, the
unused Term A-1 Commitments (if any) and the Outstanding Amount of all Term A-1
Loans of such Term A-1 Lender at such time.
 “Total Term A-2 Loan Exposure” means, as to any Term A-2 Lender at any time,
the unused Term A-2 Commitments (if any) and the Outstanding Amount of all Term
A-2 Loans of such Term A-2 Lender at such time.
 “Total Term B Loan Exposure” means, as to any Term B Lender at any time, the
unused Term B Commitments (if any) and the Outstanding Amount of all Term B
Loans of such Term B Lender at such time.
“Transactions” means the following transactions to occur on or prior to the
Closing Date: (a) the consummation of the Acquisition, (b) the entering into and
making of the initial Credit Extensions under the Loan Documents, (c) the
refinancing of existing Indebtedness of the Target (as defined in the Existing
Credit Agreement) and its Subsidiaries and of the Borrower and its Subsidiaries,
and (d) the payment of fees and expenses in connection with the foregoing.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Subsidiary” means any Subsidiary designated by the Borrower as an
Unrestricted Subsidiary in accordance with Section 6.18 (until such time that
such Subsidiary is re-designated as a Restricted Subsidiary in accordance with
Section 6.18). As of the Second Amendment Closing Date, the initial Unrestricted
Subsidiaries are listed on Schedule 1.01(b).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Wholly-Owned Domestic Subsidiary” is any Wholly-Owned Subsidiary that is a
Domestic Restricted Subsidiary.
“Wholly-Owned Restricted Subsidiary” means any Wholly-Owned Subsidiary that is a
Restricted Subsidiary.
“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Equity Interests or other ownership interests of which (other
than directors’ qualifying shares or shares or interests required to be held by
foreign nationals or other third parties to the extent required by applicable
law) shall at the time be owned by such Person or by one or more Wholly-Owned
Subsidiaries of such Person.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” and “¥” mean the lawful currency of Japan.
1.02 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b)
In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including.”

(c)
Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)
Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

1.03 Accounting Terms.  Generally.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein. 
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
(i) Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded
and (ii) the Borrower and its Subsidiaries shall not be required to report on
their consolidated balance sheet or otherwise include as Indebtedness hereunder
at any date any lease of the Borrower or any Subsidiary that as of the Closing
Date is (or if such lease were in effect on December 31, 2017, would be) an
operating lease, irrespective of any change in lease accounting standards under
GAAP occurring after the Closing Date.
(a)
Changes in GAAP.  If at any time any change in GAAP (including the adoption of
International Financial Reporting Standards) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(b)
Pro Forma Calculations.

(i)
For purposes of calculating the Consolidated Interest Coverage Ratio, the
Consolidated Leverage Ratio and the Consolidated Senior Secured Leverage Ratio,
Specified Transactions (and the incurrence or repayment of any Indebtedness in
connection therewith, and in connection with any Permitted Acquisition or any
Investment permitted hereunder, after giving effect to any intended Disposition
of any such acquired assets pursuant to Section 7.05(g)) that have been made (A)
during the period in respect of which such calculations are required to be made
or (B) subsequent to such period and prior to or simultaneously with the event
for which the calculation of any such ratio is made on a pro forma basis (in the
case of this clause (c)(i)(B), solely with respect to determining pro forma
compliance for such event, and not for other purposes (including pricing or the
applicable percentage for Excess Cash Flow prepayments)) shall be calculated on
a pro forma basis assuming that all such Specified Transactions (and any
increase or decrease in Consolidated EBITDA and the component financial
definitions used in either of the foregoing attributable to any Specified
Transaction) had occurred on the first day of the period in respect of which
such calculations are required to be made.  If since the beginning of any
applicable period any Person that subsequently became a Restricted Subsidiary or
was merged, amalgamated or consolidated with or into the Borrower or any of its
Restricted Subsidiaries since the beginning of such period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section 1.03(c), then the Consolidated Interest Coverage Ratio, the Consolidated
Leverage Ratio and the Consolidated Senior Secured Leverage Ratio, shall be
calculated to give pro forma effect thereto in accordance with this Section
1.03(c).

(ii)
Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a Responsible Officer and in a
manner reasonably acceptable to the Administrative Agent.

(iii)
If at any time the Borrower has made an election with respect to any Limited
Condition Transaction to test a financial ratio test or condition at the time of
the execution and delivery of the purchase agreement or other agreement related
to such Limited Condition Transaction, then in connection with any subsequent
calculation of any financial covenant for any purpose under this Agreement
(including any basket, measurement, or for purposes of Section 7.11) following
the relevant date of execution of the definitive agreement with respect to such
Limited Condition Transaction and prior to the earlier of (A) the date on which
such Limited Condition Transaction is consummated or (B) the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, any such
financial covenant shall be required to be satisfied both (1) on a pro forma
basis assuming such Limited Condition Transaction and other transactions in
connection therewith (including the incurrence or assumption of Indebtedness)
have been consummated and (2) assuming such Limited Condition Transaction and
other transactions in connection therewith (including the incurrence or
assumption of Indebtedness) have not been consummated.

(iv)
For purposes of (i) determining compliance with any provision of the Loan
Documents that requires the calculation of the Consolidated Leverage Ratio, the
Consolidated Senior Secured Leverage Ratio, the Consolidated Interest Coverage
Ratio or other financial test, (ii) determining compliance with representations,
warranties, defaults or events of default or (iii) testing availability under
provisions set forth in the Loan Documents (including provisions measured as a
percentage of Consolidated Tangible Assets or Consolidated EBITDA), in each
case, in connection with a Limited Condition Transaction, at the option of the
Borrower (the Borrower’s election to exercise such option in connection with any
Limited Condition Transaction, an “LCT Election”), the date of determination of
whether any such action is permitted hereunder, shall be deemed to be the date
the definitive agreements for such Limited Condition Transaction are entered
into or irrevocable notice is given (the “LCT Test Date”), and if, after giving
pro forma effect to the Limited Condition Transaction and the other transactions
to be entered into in connection therewith as if they had occurred at the
beginning of the most recent test period ending prior to the LCT Test Date, the
Borrower could have taken such action on the relevant LCT Test Date in
compliance with such ratio or provision, such ratio or provision shall be deemed
to have been complied with.

1.04 Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05 Exchange Rates; Currency Equivalents.
(a)
The Administrative Agent or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies.  Such Spot Rates shall become effective
as of such Revaluation Date and shall be the Spot Rates employed in converting
any amounts between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable L/C Issuer, as
applicable.

(b)
Wherever in this Agreement in connection with a Revolving Credit Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Revolving
Credit Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in
an Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable L/C Issuer, as the case may be.

(c)
The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurocurrency Rate” or with respect to any comparable or successor rate thereto.

1.06 Additional Alternative Currencies.
(a)
The Borrower may from time to time request that Eurocurrency Rate Loans be made
and/or Letters of Credit be issued under the Revolving Credit Facility and/or
the Performance Letter of Credit Facility, in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.  In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and,
in the case of the Revolving Credit Facility, the Revolving Credit Lenders; and
in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and each applicable L/C Issuer.

(b)
Any such request shall be made to the Administrative Agent not later than 11:00
a.m., 15 Business Days prior to the date of the desired Credit Extension (or
such other time or date as may be agreed by the Administrative Agent and, in the
case of any such request pertaining to Letters of Credit, the applicable L/C
Issuer, in its or their sole discretion).  In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Revolving Credit Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
each applicable L/C Issuer thereof.  Each Revolving Credit Lender (in the case
of any such request pertaining to Eurocurrency Rate Loans) or the applicable L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., ten Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.

(c)
Any failure by a Revolving Credit Lender or an L/C Issuer, as the case may be,
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Credit Lender or such
L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Lenders consent to making Eurocurrency Rate
Loans in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Revolving Credit Borrowings
of Eurocurrency Rate Loans; and if the Administrative Agent and the applicable
L/C Issuer consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances.  If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Borrower.  Any specified currency of an Existing Letter
of Credit that is neither Dollars nor one of the Alternative Currencies
specifically listed in the definition of “Alternative Currency” shall be deemed
an Alternative Currency with respect to such Existing Letter of Credit only.

1.07 Change of Currency.
(a)
Each obligation of the Borrower to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of such adoption.  If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Revolving Credit Borrowing in the currency of
such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Revolving Credit Borrowing,
at the end of the then current Interest Period.

(b)
Each provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c)
Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.09 Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
1.10 Certain Calculations and Tests.  Notwithstanding anything to the contrary
herein, with respect to any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of the same section of any Loan Document
that does not require compliance with a financial ratio or test (including,
without limitation, pro forma compliance with Section 7.11 hereof, (any such
amounts, the “Fixed Amounts”) substantially concurrently with any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of the same section of any Loan Document that requires compliance with
any such financial ratio or test (any such amounts, the “Incurrence Based
Amounts”), it is understood and agreed that, for purposes of this Agreement, the
Fixed Amounts under such section shall be disregarded in the calculation of the
financial ratio or test applicable to the Incurrence Based Amounts in connection
with such substantially concurrent incurrence.  In determining compliance with
Section 7.11 hereof on a pro forma basis in connection with any Specified
Acquisition or any issuance of Indebtedness or other transaction entered into in
connection therewith, the maximum Consolidated Leverage Ratio required by such
Section 7.11 shall be based on an assumption that the Borrower shall have
elected to effect a Covenant Increase in connection with such Specific
Acquisition, to the extent that the Borrower has indicated its intention to make
such election at such time in accordance with Section 7.11.
1.11 Interest Rates.  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any rate that
is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01 The Loans.  The Term A Borrowings.
(i)
The Term A-1 Borrowing.  Subject to the terms and conditions set forth herein,
each Term A-1 Lender severally agrees to make a single loan in Australian
Dollars to the Term A-1 Borrower, on the Second Amendment Closing Date, in an
aggregate amount not to exceed such Term A-1 Lender’s Term A-1 Commitment.  The
Term A-1 Borrowing shall consist of Term A-1 Loans made simultaneously by the
Term A-1 Lenders in accordance with their respective Term A-1 Commitments. 
Amounts borrowed under this Section 2.01(a)(i) and repaid or prepaid may not be
reborrowed.  Term A-1 Loans may only be Eurocurrency Rate Loans as further
provided herein.

(ii)
The Term A-2 Borrowings.  Subject to the terms and conditions set forth herein,
each Term A-2 Lender severally agrees to make a single loan in Dollars to the
Borrower, on the Second Amendment Closing Date, in an aggregate amount not to
exceed such Term A-2 Lender’s Term A-2 Commitment.  The Term A-2 Borrowing shall
consist of Term A-2 Loans made simultaneously by the Term A-2 Lenders in
accordance with their respective Term A-2 Commitments.  Amounts borrowed under
this Section 2.01(a)(ii) and repaid or prepaid may not be reborrowed.  Term A-2
Loans may be Base Rate Loans or Eurocurrency Rate Loans as further provided
herein.

(b)
The Term B Borrowing.  Subject to the terms and conditions set forth herein,
each Term B Lender severally agrees to make a single loan in Dollars to the
Borrower on the Second Amendment Closing Date in an amount not to exceed such
Term B Lender’s Term B Commitment.  The Term B Borrowing shall consist of Term B
Loans made simultaneously by the Term B Lenders in accordance with their
respective Term B Commitments.  Amounts borrowed under this Section 2.01(b) and
repaid or prepaid may not be reborrowed.  Term B Loans may be Base Rate Loans or
Eurocurrency Rate Loans as further provided herein.

(c)
The Revolving Credit Borrowings.  Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans (each such
loan, a “Revolving Credit Loan”) to the Borrower or to any Designated Borrower
in Dollars or in one or more Alternative Currencies from time to time, on any
Business Day during the Availability Period for the Revolving Credit Facility,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided that after giving effect to any
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility and (ii) the Revolving Credit Exposure
of any Revolving Credit Lender shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment.  Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower and each Designated Borrower may borrow under
this Section 2.01(c), prepay under Section 2.05, and reborrow under this Section
2.01(c).  Revolving Credit Loans made to the U.S. Borrower may be Base Rate
Loans (if in Dollars only) or Eurocurrency Rate Loans, as further provided
herein.  Revolving Loans made to any Foreign Borrower (whether Alternative
Currency Loans or Revolving Loans made in Dollars) shall only be Eurocurrency
Rate Loans.

2.02 Borrowings, Conversions and Continuations of Loans.  Each Term A-1
Borrowing, each Term A-2 Borrowing, each Term B Borrowing, each Revolving Credit
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by (i) telephone, or (ii) a Committed Loan Notice; provided that any
telephone notice must be confirmed immediately by delivery to the Administrative
Agent of a Committed Loan Notice.  Each such Committed Loan Notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
(B) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurocurrency Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) four Business Days prior to
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) five Business Days (or six Business
Days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, whereupon the Administrative Agent shall
give prompt notice to the Appropriate Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them.  Not later
than 11:00 a.m., (i) three Business Days before the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Dollars, or (ii) four Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, the Administrative Agent shall notify the Borrower (which notice may
be by telephone) whether or not the requested Interest Period has been consented
to by all the Lenders.  Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Committed Loan Notice shall specify (1) whether the Borrower is
requesting a Term A-1 Borrowing, a Term A-2 Borrowing, a Term B Borrowing, a
Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans
from one Type to the other, or a continuation of Eurocurrency Rate Loans, (2)
the requested date of the Borrowing, conversion or continuation, as the case may
be (which shall be a Business Day), (3) the principal amount of Loans to be
borrowed, converted or continued, (4) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, (5) if
applicable, the duration of the Interest Period with respect thereto, and (6)
the currency of the Loans to be borrowed.  If the Borrower fails to specify a
currency in a Committed Loan Notice requesting a Borrowing, then the Loans so
requested shall be made in Dollars.  If the Borrower fails to specify a Type of
Loan in a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans;
provided that in the case of a failure to timely request a continuation of Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month.  Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurocurrency Rate
Loan.  No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency.
(a)
Following receipt of a Committed Loan Notice for a Facility, the Administrative
Agent shall promptly notify each Appropriate Lender of the amount (and currency)
of its Applicable Percentage under the applicable Facility of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Appropriate Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than Dollars, in each case as described in
the preceding subsection.  In the case of a Term A-1 Borrowing, a Term A-2
Borrowing, a Term B Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing denominated in Dollars is given by
the Borrower, there are L/C Borrowings outstanding under the Revolving Credit
Facility, then the proceeds of such Revolving Credit Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.

(b)
Except as otherwise provided herein, a Eurocurrency Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurocurrency
Rate Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurocurrency Rate Loans (whether in Dollars or any
Alternative Currency) without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the then outstanding Eurocurrency
Rate Loans denominated in an Alternative Currency be prepaid, or redenominated
into Dollars in the amount of the Dollar Equivalent thereof, on the last day of
the then current Interest Period with respect thereto.

(c)
The Administrative Agent shall promptly notify the Borrower and the Lenders of
the interest rate applicable to any Interest Period for Eurocurrency Rate Loans
upon determination of such interest rate.

(d)
After giving effect to all Term A-1 Borrowings and Term A-2 Borrowings, all
conversions of Term A-1 Loans and Term A-2 Loans from one Type to the other, and
all continuations of Term A-1 Loans and Term A-2 Loans as the same Type, there
shall not be more than 5 Interest Periods in effect in respect of the Term A
Facility.  After giving effect to all Term B Borrowings, all conversions of
Term B Loans from one Type to the other, and all continuations of Term B Loans
as the same Type, there shall not be more than 5 Interest Periods in effect in
respect of the Term B Facility.  After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than 10 Interest Periods in effect in respect of the Revolving
Credit Facility.

(e)
 Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent, and such Lender.

2.03 Letters of Credit.
(a)
The Letter of Credit Commitment.

(i)
Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders and the
Performance Letter of Credit Lenders set forth in this Section 2.03, (1) from
time to time on any Business Day during the period from the Closing Date until
the Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars or in one or more Alternative Currencies for the account of any
Permitted L/C Party, and to amend or extend Letters of Credit previously issued
by it, in accordance with Section 2.03(b), and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Credit Lenders and the Performance
Letter of Credit Lenders, as applicable, severally agree to participate in
Letters of Credit issued under the applicable Facility for the account of any
Permitted L/C Party and any drawings thereunder; provided that (i) after giving
effect to any L/C Credit Extension with respect to any Letter of Credit under
the Revolving Credit Facility, (w) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility, (x) the Revolving Credit Exposure of
any Revolving Credit Lender shall not exceed such Lender’s Revolving Credit
Commitment and (y) the Outstanding Amount of L/C Obligations with respect to
Financial Letters of Credit and Commercial Letters of Credit in the aggregate
shall not exceed the Financial/Commercial Letter of Credit Sublimit, (ii) after
giving effect to any L/C Credit Extension with respect to any Letter of Credit
under the Performance Letter of Credit Facility, (x) the Total Performance
Letter of Credit Exposure shall not exceed the Performance Letter of Credit
Facility and (y) the Performance Letter of Credit Exposure of any Performance
Letter of Credit Lender shall not exceed such Lender’s Performance Letter of
Credit Commitment, and (iii) after giving effect to any L/C Credit Extension,
the aggregate amount available to be drawn under all Letters of Credit issued by
the applicable L/C Issuer issuing such Letter of Credit shall not exceed such
L/C Issuer’s Letter of Credit Commitment (provided, that any L/C Issuer may,
following a request from the Borrower, in its sole discretion issue Letters of
Credit in an aggregate available amount in excess of such L/C Issuer’s Letter of
Credit Commitment so long as the other conditions thereto are satisfied).  Each
request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.  All Existing Letters of Credit
shall be deemed to have been issued pursuant to the Revolving Credit Facility
hereunder, and from and after the Closing Date shall be subject to and governed
by the terms and conditions hereof.

(ii)
No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders or the Required Performance
Letter of Credit Lenders, as applicable, and the applicable L/C Issuer have
approved such expiry date; or
(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all the Revolving Credit Lenders or
all of the Performance Letter of Credit Lenders, as applicable, and the
applicable L/C Issuer have approved such expiry date or (y) on the date 95 days
prior to the Letter of Credit Expiration Date, the Borrower shall have provided
Cash Collateral for such Letter of Credit in an amount of at least 102% of the
face amount thereof.
(iii)
No L/C Issuer shall be under any obligation to issue any Letter of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B) the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;
(C) except as otherwise agreed by the Borrower and the applicable L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000, in the
case of a Commercial Letter of Credit, or $500,000, in the case of a Financial
Letter of Credit or a Performance Letter of Credit;
(D) except as otherwise agreed by the Administrative Agent and the applicable
L/C Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E) any Revolving Credit Lender or Performance Letter of Credit Lender, as
applicable, is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.
(iv)
No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not be
permitted at such time to issue the Letter of Credit in its amended form under
the terms hereof.

(v)
No L/C Issuer shall be under any obligation to amend any Letter of Credit if (A)
such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi)
Each L/C Issuer shall act on behalf of the Revolving Credit Lenders or the
Performance Letter of Credit Lenders, as applicable, with respect to any Letters
of Credit issued by it and the documents associated therewith, and the L/C
Issuers shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuers in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuers with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers.

(b)
Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)
Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of KBR delivered to the applicable L/C Issuer chosen by KBR to issue
such Letter of Credit (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of KBR.  Such Letter of Credit Application may be sent by
facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable L/C Issuer, by personal
delivery or by any other means acceptable to such L/C Issuer.  Such Letter of
Credit Application must be received by the applicable L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; (H) whether the requested Letter of Credit is to be issued under the
Revolving Credit Facility or the Performance Letter of Credit Facility; (I) if
such requested Letter of Credit is to be issued under the Revolving Credit
Facility, whether such requested Letter of Credit will be a Financial Letter of
Credit or a Performance Letter of Credit; (J) the Permitted L/C Party for whom
such Letter of Credit is to be issued; and (K) such other matters as such L/C
Issuer may require to issue such Letter of Credit.  In the case of a request for
an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as such L/C Issuer may require to
amend such Letter of Credit.  Additionally, KBR shall furnish to the applicable
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
reasonably require.

(ii)
Promptly after receipt of any Letter of Credit Application, the applicable L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from KBR and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the applicable L/C Issuer has
received written notice from any Revolving Credit Lender or Performance Letter
of Credit Lender, as applicable, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, such L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Permitted
L/C Party) or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender or Performance Letter of Credit Lender, as applicable,
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Credit Lender’s
Applicable Revolving Credit Percentage or such Performance Letter of Credit
Lender’s Applicable Performance Letter of Credit Percentage, as applicable,
times the amount of such Letter of Credit.

(iii)
If the Borrower so requests in any applicable Letter of Credit Application, the
applicable L/C Issuer may, in its discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit
such L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the applicable
L/C Issuer, the Borrower shall not be required to make a specific request to
such L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Revolving Credit Lenders or the Performance Letter of
Credit Lenders, as applicable, shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Revolving Lenders or the
Required Performance Letter of Credit Lenders, as applicable, have elected not
to permit such extension or (2) from the Administrative Agent, any Revolving
Credit Lender, Performance Letter of Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.

(iv)
Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)
Drawings and Reimbursements under the Revolving Credit Facility; Funding of
Participations under the Revolving Credit Facility.

(i)
Upon receipt from the beneficiary of any Letter of Credit issued under the
Revolving Credit Facility of any notice of a drawing under such Letter of
Credit, the applicable L/C Issuer shall notify the Borrower and the
Administrative Agent thereof.  In the case of a Letter of Credit denominated in
an Alternative Currency, the Borrower shall reimburse the applicable L/C Issuer
in such Alternative Currency, unless (A) such L/C Issuer (at its option) shall
have specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified such L/C Issuer promptly following receipt of the
notice of drawing that the Borrower will reimburse such L/C Issuer in Dollars. 
In the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the applicable L/C Issuer shall
notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof.  Not later than 1:00 p.m. on the
date of any payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed in Dollars, or the Applicable Time on the date of any payment by such
L/C Issuer under a Letter of Credit to be reimbursed in an Alternative Currency
(each such date of payment by an L/C Issuer, an “Honor Date”), the Borrower
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing and in the applicable currency; provided
that if the Borrower receives notice of such payment after 1:00 p.m. on such
Honor Date, the Borrower shall make such payment not later than 1:00 p.m. on the
following Business Day.  In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by the
Borrower, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Borrower
agrees, as a separate and independent obligation, to indemnify such L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing.  If the Borrower fails
or elects not to reimburse the applicable L/C Issuer on such applicable payment
date and at the applicable time, the Administrative Agent shall promptly notify
each Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Applicable Revolving Credit Percentage thereof.  In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on such applicable payment date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  For the avoidance of doubt, no Default shall be deemed to occur
solely as a result of an unreimbursed drawing being refinanced with a Revolving
Credit Borrowing pursuant to this clause (i).  Any notice given by the
applicable L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(ii)
Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars.

(iii)
With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the applicable
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv)
Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit issued under the Revolving
Credit Facility, interest in respect of such Lender’s Applicable Revolving
Credit Percentage of such amount shall be solely for the account of such L/C
Issuer.

(v)
Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or L/C
Advances to reimburse the applicable L/C Issuer for amounts drawn under Letters
of Credit issued under the Revolving Credit Facility, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Revolving Credit Lender may have against such L/C
Issuer, the Borrower, any Subsidiary or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi)
If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Revolving Credit Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing.  If such Revolving Credit Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Revolving Credit Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be.  A certificate of
the applicable L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d)
Drawings and Reimbursements under the Performance Letter of Credit Facility;
Funding of Participations under the Performance Letter of Credit Facility.

(i)
Upon receipt from the beneficiary of any Letter of Credit issued under the
Performance Letter of Credit Facility of any notice of a drawing under such
Letter of Credit, the applicable L/C Issuer shall notify the Borrower and the
Administrative Agent thereof.  In the case of a Letter of Credit denominated in
an Alternative Currency and issued under the Performance Letter of Credit
Facility, the Borrower shall reimburse the applicable L/C Issuer in such
Alternative Currency, unless (A) such L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (B)
in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified such L/C Issuer promptly following receipt of the
notice of drawing that the Borrower will reimburse such L/C Issuer in Dollars. 
In the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency and issued under the Performance
Letter of Credit Facility, the applicable L/C Issuer shall notify the Borrower
of the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof.  Not later than 1:00 p.m. on the Honor Date, the Borrower
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing and in the applicable currency; provided
that if the Borrower receives notice of such payment after 1:00 p.m. on such
Honor Date, the Borrower shall make such payment not later than 1:00 p.m. on the
following Business Day.  In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(d)(i) and (B) the Dollar amount paid by the
Borrower, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Borrower
agrees, as a separate and independent obligation, to indemnify such L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing.  If the Borrower fails
or elects not to timely reimburse the applicable L/C Issuer on the applicable
Honor Date in respect of any Letter of Credit Issued under the Performance
Letter of Credit Facility, the Borrower shall be deemed to have incurred from
the applicable L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency), which
L/C Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the Default Rate; provided that the Borrower shall be
deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on such applicable payment date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Credit Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice).  For
the avoidance of doubt, no Default shall be deemed to occur solely as a result
of an unreimbursed drawing resulting in an L/C Borrowing and/or being refinanced
with a Revolving Credit Borrowing pursuant to this clause (i).

(ii)
In the event the Borrower fails to so reimburse the applicable L/C Issuer in an
amount, and in the currency, equal to the L/C Borrowing for any reason, the
Administrative Agent shall promptly notify each Performance Letter of Credit
Lender of the Honor Date, the Unreimbursed Amount, and the amount of such
Performance Letter of Credit Lender’s Applicable Performance Letter of Credit
Percentage thereof.  Each Performance Letter of Credit Lender shall upon any
such notice make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the applicable L/C
Issuer at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent.  Subject to Section 2.17, whenever, at any time after the
applicable L/C Issuer has received from any such Performance Letter of Credit
Lender the funds for its participation in an L/C Borrowing, such L/C Issuer (or
the Administrative Agent on its behalf) receives any payment on account thereof,
the Administrative Agent or such L/C Issuer, as the case may be, will promptly
distribute to such Performance Letter of Credit Lender its Applicable Percentage
of such payment; provided, that if such payment is required to be returned for
any reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Performance Letter of Credit
Lender will return to the Administrative Agent or such L/C Issuer any portion
thereof previously distributed by the Administrative Agent or such L/C Issuer to
it.

(iii)
Until each Performance Letter of Credit Lender funds its L/C Advance pursuant to
this Section 2.03(d) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.

(iv)
Each Performance Letter of Credit Lender’s obligation to make L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit
issued under the Performance Letter of Credit Facility, as contemplated by this
Section 2.03(d), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Performance Letter of Credit Lender may have against
such L/C Issuer, the Borrower, any Subsidiary or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing. 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(v)
If any Performance Letter of Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Performance Letter of Credit Lender pursuant to the
foregoing provisions of this Section 2.03(d) by the time specified in Section
2.03(d)(ii), then, without limiting the other provisions of this Agreement, such
L/C Issuer shall be entitled to recover from such Performance Letter of Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by such
L/C Issuer in connection with the foregoing.  If such Performance Letter of
Credit Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s L/C Advance in respect of the relevant
L/C Borrowing, as the case may be.  A certificate of the applicable L/C Issuer
submitted to any Performance Letter of Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(d)(v) shall be
conclusive absent manifest error.

(e)
Repayment of Participations.

(i)
At any time after the applicable L/C Issuer has made a payment under any Letter
of Credit and has received from any Revolving Credit Lender or Performance
Letter of Credit Lender, as applicable, such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c) or (d), respectively, if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage or Applicable
Performance Letter of Credit Percentage thereof in Dollars, as applicable, in
the same funds as those received by the Administrative Agent.

(ii)
If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) or (d)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Revolving Credit Lender or Performance Letter of Credit Lender, as
applicable, shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Revolving Credit Percentage or Applicable Performance
Letter of Credit Percentage thereof, as applicable, on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(f)
Obligations Absolute.  The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)
any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other Loan Document;

(ii)
the existence of any claim, counterclaim, setoff, defense or other right that
the Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)
any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

(iv)
waiver by such L/C Issuer of any requirement that exists for such L/C Issuer’s
protection and not the protection of the Borrower or any waiver by such L/C
Issuer which does not in fact materially prejudice the Borrower;

(v)
honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)
any payment made by such L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii)
any payment by such L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by such L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii)
any adverse change in the relevant exchange rates or in the availability of the
relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

(ix)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(g)
Role of L/C Issuers.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders, the Required Revolving
Lenders, the Performance Letter of Credit Lenders or the Required Performance
Letter of Credit Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuers shall be liable or responsible for any of the matters
described in clauses (i) through (ix) of Section 2.03(f); provided, however,
that anything in such clauses to the contrary notwithstanding, the Borrower may
have a claim against an L/C Issuer, and such L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the L/C Issuers may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuers shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
The L/C Issuers may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(h)
Applicability of ISP and UCP.  Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each Financial Letter of Credit and
Performance Letter of Credit, and (ii) the rules of the UCP shall apply to each
Commercial Letter of Credit.  Notwithstanding the foregoing, no L/C Issuer shall
be responsible to the Borrower or any other Permitted L/C Party for, and no L/C
Issuer’s rights and remedies against the Borrower or any other Permitted L/C
Party shall be impaired by, any action or inaction of such L/C Issuer required
or permitted under any law, order, or practice that is required or permitted to
be applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where such L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade – International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(i)
Letter of Credit Fees.  KBR shall pay to the Administrative Agent for the
account of each (A) Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage a Letter of Credit fee in Dollars for each Letter of
Credit issued under the Revolving Credit Facility and (B) Performance Letter of
Credit Lender in accordance with its Applicable Performance Letter of Credit
Percentage a Letter of Credit fee in Dollars for each Letter of Credit issued
under the Performance Letter of Credit Facility (the fee payable under each
Facility, the “Letter of Credit Fees”), in each case, equal to the Applicable
Rate for such Letter of Credit times the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit.  For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.09. 
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears; provide that with respect to Letters of Credit
issued by an L/C Issuer that is not the Administrative Agent (or any Affiliate
thereof), the Administrative Agent shall use its commercially reasonable efforts
to provide KBR with the Letter of Credit Fees due and payable on each such date
with respect to such Letters of Credit, based on information provided by such
L/C Issuers, and any discrepancies with respect thereto shall be adjusted on the
next quarterly payment date.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained herein, (x) upon the request
of the Required Revolving Lenders, while any Event of Default exists, all Letter
of Credit Fees owing on Letters of Credit under the Revolving Credit Facility
shall accrue at the Default Rate, and (y) upon the request of the Required
Performance Letter of Credit Lenders, while any Event of Default exists, all
Letter of Credit Fees owing on Letters of Credit under the Performance Letter of
Credit Facility shall accrue at the Default Rate.

(j)
Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.  KBR
shall pay directly to each L/C Issuer for its own account a fronting fee in
Dollars (i) with respect to each Commercial Letter of Credit issued by such L/C
Issuer, at a rate from time to time agreed in writing with the Borrower,
computed on the Dollar Equivalent amount of such Letter of Credit, and payable
upon the issuance thereof, (ii) with respect to any amendment of a Commercial
Letter of Credit issued by such L/C Issuer increasing the amount of such Letter
of Credit, at a rate from time to time agreed in writing between the Borrower
and the applicable L/C Issuer, computed on the Dollar Equivalent amount of such
increase, and payable upon the effectiveness of such amendment, and (iii) with
respect to each Financial Letter of Credit and Performance Letter of Credit
issued by such L/C Issuer, at a rate per annum from time to time agreed in
writing with KBR, computed on the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09.  In addition, the Borrower shall pay directly to
each L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of each L/C Issuer relating to letters of credit as from time to time
in effect.  Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(k)
Conflict with Issuer Documents.  In the event of any conflict between the terms
hereof and the terms of any Issuer Document, the terms hereof shall control.

(l)
Letters of Credit Issued for Permitted L/C Parties.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Permitted L/C Party other than the
Borrower, the Borrower shall be obligated to reimburse the applicable L/C Issuer
hereunder for any and all drawings under such Letter of Credit.  The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

(m)
Additional L/C Issuers.  In addition to Bank of America, BBVA Compass, Citibank,
N.A., BNP Paribas, The Bank of Nova Scotia and MUFG Bank, Ltd., the Borrower may
from time to time, with notice to the Revolving Credit Lenders or Performance
Letter of Credit Lenders, as applicable, and the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed) and the
applicable Revolving Credit Lender or the Performance Letter of Credit Lender
being so appointed, appoint additional Revolving Credit Lenders or Performance
Letter of Credit Lenders to be L/C Issuers under the applicable Facility;
provided that the total number of L/C Issuers under the Revolving Credit
Facility at any time shall not exceed six Revolving Credit Lenders.  Upon the
appointment of a Lender as an L/C Issuer hereunder such Person shall become
vested with all of the rights, powers, privileges and duties of an L/C Issuer
hereunder.  In connection with any such appointment, Schedule 1.01(c) shall be
updated, and such update shall be provided to the Administrative Agent, to
reflect the Letter of Credit Commitment of such additional L/C Issuer as agreed
by such L/C Issuer and the Borrower; provided that in no event shall any L/C
Issuer’s Letter of Credit Commitment be increased without its consent.

(n)
Removal of L/C Issuers.  The Borrower may at any time remove any Lender from its
role as an L/C Issuer hereunder upon not less than 30 days prior notice to such
L/C Issuer (or such shorter period of time as may be acceptable to such L/C
Issuer); provided that such removed L/C Issuer shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its removal as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Revolving Credit Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c) and to
require the Performance Letter of Credit Lenders to fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(d)).  Without limiting the
foregoing, upon the removal of a Revolving Credit Lender as an L/C Issuer
hereunder, the Borrower may, or at the request of such removed L/C Issuer the
Borrower shall use commercially reasonable efforts to, arrange for one or more
of the other L/C Issuers to issue Letters of Credit hereunder in substitution
for the Letters of Credit, if any, issued by such removed L/C Issuer and
outstanding at the time of such removal, or make other arrangements reasonably
satisfactory to the removed L/C Issuer to effectively cause another L/C Issuer
to assume the obligations of the removed L/C Issuer with respect to any such
Letters of Credit.  In connection with any such removal, Schedule 1.01(c) shall
be updated, and such update shall be provided to the Administrative Agent, to
reflect the Letter of Credit Commitments of the L/C Issuers after giving effect
to such removal; provided that in no event shall any L/C Issuer’s Letter of
Credit Commitment be increased without its consent.

(o)
Reporting of Letter of Credit Information.  At any time that any Lender other
than the Person serving as the Administrative Agent is an L/C Issuer, then (i)
on the last Business Day of each calendar month, (ii) on each date that a Letter
of Credit is amended, terminated or otherwise expires, (iii) on each date that
an L/C Credit Extension occurs with respect to any Letter of Credit, and (iv)
upon the request of the Administrative Agent, each L/C Issuer (or, in the case
of clause (ii), (iii) or (iv), the applicable L/C Issuer) shall deliver to the
Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the Administrative Agent information (including, without
limitation, any reimbursement, Cash Collateral, or termination in respect of
Letters of Credit issued by such L/C Issuer) with respect to each Letter of
Credit issued by such L/C Issuer that is outstanding hereunder.  No failure on
the part of any L/C Issuer to provide such information pursuant to this Section
2.03(o) shall limit the obligation of the Borrower or any applicable Lender
hereunder with respect to its reimbursement and participation obligations,
respectively, pursuant to this Section 2.03.  In addition, the Borrower and the
relevant L/C Issuer shall notify the Administrative Agent if at any time the
Letter of Credit Commitment of any L/C Issuer is changed (whether pursuant to
Section 2.03(m) or (n), by agreement between the Borrower and such L/C Issuer,
or otherwise), and such change shall be reflected in a revised Schedule 1.01(c).

2.04 Swing Line Loans.
(a)
The Swing Line.  Subject to the terms and conditions set forth herein, the Swing
Line Lender, in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, may in its sole discretion make loans in Dollars (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that (x) after
giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time, and
(ii) the Revolving Credit Exposure of any Revolving Credit Lender shall not
exceed such Lender’s Revolving Credit Commitment, (y) the Borrower shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan, and (z) the Swing Line Lender shall not be under any obligation to make
any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure.  Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. 
Each Swing Line Loan shall bear interest only at a rate based on the Base Rate. 
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Swing Line Loan.

(b)
Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice. 
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

(c)
Refinancing of Swing Line Loans.

(i)
The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then outstanding. 
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02.  The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent.  Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
Same Day Funds (and the Administrative Agent may apply Cash Collateral available
with respect to the applicable Swing Line Loan) for the account of the Swing
Line Lender at the Administrative Agent’s Office for Dollar-denominated payments
not later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii)
If for any reason any Swing Line Loan cannot be refinanced by such a Revolving
Credit Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii)
If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing. 
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Credit Loan included in
the relevant Revolving Credit Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be.  A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv)
Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d)
Repayment of Participations.

(i)
At any time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

(ii)
If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate. 
The Administrative Agent will make such demand upon the request of the Swing
Line Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e)
Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans. 
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f)
Payments Directly to Swing Line Lender.  The Borrower shall make all payments of
principal and interest in respect of the Swing Line Loans directly to the Swing
Line Lender.

2.05 Prepayments.
(a)
Optional.

(i)
Subject to the last sentence of this Section 2.05(a)(i), the Borrower may, upon
notice from the Borrower to the Administrative Agent, at any time or from time
to time voluntarily prepay Term Loans and/or Revolving Credit Loans in whole or
in part without premium or penalty; provided that (A) such notice shall be in a
form acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Dollars, (2)
four Business Days (or five, in the case of prepayment of Loans denominated in
Special Notice Currencies) prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Alternative Currencies, and (3) on the date of prepayment
of Base Rate Loans; (B) any prepayment of Eurocurrency Rate Loans denominated in
Dollars shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; (C) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (D) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment, the Facility with respect to
which Loans are being prepaid, the principal repayment installments to which
such prepayment is to be applied and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility).  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a) shall
be applied to the principal repayment installments thereof as the Borrower may
direct (and in the absence of any direction, ratably to the Term A-1 Facility,
the Term A-2 Facility and the Term B Facility and in direct order of maturity to
the remaining quarterly principal installments thereof).  Subject to Section
2.17, each such prepayment shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant
Facilities.  Notwithstanding the foregoing, if such notice of prepayment
indicates that such prepayment is conditioned upon the consummation of a new
debt or equity financing or other transaction specified therein, such notice of
prepayment may be revoked or delayed if such condition is not specified on the
date specified in such notice; provided that Section 3.05 shall apply to any
such revocation or delay.

(ii)
The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b)
Mandatory.

(i)
Excess Cash Flow.  Following the end of each fiscal year of the Borrower,
commencing with the fiscal year ending December 31, 2021, the Borrower shall
prepay Term B Loans in an aggregate amount equal to (A) the applicable ECF
Prepayment Percentage of Excess Cash Flow for such fiscal year less (B) (x) the
aggregate principal amount of Term Loans and/or Incremental Term Loans (in each
case, to the extent applied to amortization payments due more than ninety (90)
days after the date of such voluntary prepayment) and/or (to the extent
accompanied by a permanent reduction of the Aggregate Revolving Credit
Commitments in the same amount) Revolving Credit Loans prepaid pursuant to
Section 2.05(a)(i) and (y) purchases of Loans pursuant to Section 10.06(h)
(determined by the actual cash purchase price paid by such Person for any such
purchase and not the par value of the Loans purchased by such Person), in each
case during such fiscal year or, without duplication, after the end of such
fiscal year but prior to the date on which the prepayment described in this
clause (i) is required (such prepayments to be applied as set forth in clause
(vi) below).  Each prepayment pursuant to this clause (i) shall be made no later
than the date that is five Business Days after the date on which financial
statements are required to be delivered pursuant to Section 6.01(a) with respect
to the fiscal year for which Excess Cash Flow is being calculated.  Prepayment
pursuant to this clause (i) shall not be required to be made following the
repayment or prepayment, in full, of all of the Term B Loans.

(ii)
Asset Dispositions.  If the Borrower or any of its Restricted Subsidiaries
Disposes of any property (other than sales of inventory in the ordinary course
of business) pursuant to any of Sections 7.05(e), (j) or (q) which, in any such
case, results in the realization by such Person of Net Cash Proceeds, the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
the Net Cash Proceeds received therefrom in excess of $50,000,000 ((less any
exclusion of prepayments from Net Cash Proceeds of Extraordinary Receipts
applied to the $50,000,000 threshold set forth in clause (iii) below) in the
aggregate for the Net Cash Proceeds received from all such Dispositions during
the immediately preceding twelve month period on the next Business Day following
receipt thereof by such Person (such prepayments to be applied as set forth in
clause (vi) below); provided that, with respect to any Net Cash Proceeds
realized under a Disposition described in this Section 2.05(b)(ii), at the
election of the Borrower (as notified by the Borrower to the Administrative
Agent on or prior to the date of such Disposition), and so long as no Event of
Default shall have occurred and be continuing, the Borrower or any Restricted
Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
operating assets, toward any Investment or other acquisitions permitted
hereunder or toward capital expenditures so long as (A) within 12 months after
receipt of such Net Cash Proceeds, such reinvestment shall have been consummated
(or a definitive agreement to so reinvest shall have been executed), and (B) if
a definitive agreement to so reinvest has been executed within such 12-month
period, then such reinvestment shall have been consummated within 6 months after
such 12-month period (in each case, as certified by the Borrower in writing to
the Administrative Agent); and provided further, that any Net Cash Proceeds not
subject to such definitive agreement or so reinvested shall be immediately
applied to the prepayment of the Loans as set forth in this Section 2.05(b)(ii).

(iii)
Extraordinary Receipts.  Upon the occurrence of any Extraordinary Receipt with
respect to the Borrower or any of its Restricted Subsidiaries which, in any such
case, results in the realization by such Person of Net Cash Proceeds, the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
the Net Cash Proceeds received therefrom in excess of $50,000,000 (less any
exclusion of prepayments from Net Cash Proceeds of Dispositions applied to the
$50,000,000 threshold set forth in clause (ii) above) in the aggregate for the
Net Cash Proceeds received from all such Extraordinary Receipts during the
immediately preceding twelve month period on the next Business Day following
receipt thereof by such Person (such prepayments to be applied as set forth in
clause (vi) below); provided that, with respect to any Net Cash Proceeds
realized under an Extraordinary Receipt described in this Section 2.05(b)(iii),
at the election of the Borrower (as notified by the Borrower to the
Administrative Agent within 45 days following the date of such Extraordinary
Receipt), and so long as no Event of Default shall have occurred and be
continuing, the Borrower or any Restricted Subsidiary may reinvest all or any
portion of such Net Cash Proceeds in the replacement or restoration of any
properties or assets in respect of which such Net Cash Proceeds were paid or
operating assets, toward any Investment or other acquisitions permitted
hereunder or toward capital expenditures so long as (A) within 12 months after
receipt of such Net Cash Proceeds, such reinvestment shall have been consummated
(or a definitive agreement to so reinvest shall have been executed) and (B) if a
definitive agreement to so reinvest has been executed within such 12-month
period, then such reinvestment shall have been consummated within 6 months after
such 12-month period (in each case, as certified by the Borrower in writing to
the Administrative Agent); and provided further, that any Net Cash Proceeds not
subject to such definitive agreement or so reinvested shall be immediately
applied to the prepayment of the Loans as set forth in this Section
2.05(b)(iii).

(iv)
Ichthys Recovery Events.  Upon the occurrence of an Ichthys Recovery Event with
respect to the Borrower, any of its Subsidiaries and/or any Joint Venture
(including, without limitation, any Ichthys Project Joint Venture but limited to
the share of such joint venture allocable to the Borrower and its Subsidiaries)
which, in any such case, results in the realization by such Person of Net Cash
Proceeds, the Borrower shall (x) use commercially reasonable efforts to cause
such amounts to be distributed to the Joint Venture partners and (y) prepay an
aggregate principal amount of Loans equal to 100% of the Net Cash Proceeds
received therefrom within three Business Days following receipt thereof by the
Borrower or any Subsidiary (such prepayments to be applied as set forth in
clause (vii) below).

(v)
Debt Issuances.  Upon the incurrence or issuance by the Borrower or any of its
Restricted Subsidiaries of (A) any Permitted Credit Agreement Refinancing
Indebtedness or (B) any other Indebtedness (other than Indebtedness expressly
permitted to be incurred or issued pursuant to Section 7.02 (other than Section
7.02(o))), the Borrower shall prepay an aggregate principal amount of Loans
equal to 100% of all Net Cash Proceeds received therefrom on the next Business
Day following receipt thereof by the Borrower or such Restricted Subsidiary
(such prepayments to be applied as set forth in clause (vi) below or, with
respect to Permitted Credit Agreement Refinancing Indebtedness, clause (xi)
below).

(vi)
Certain Applications.  Each prepayment of Term Loans pursuant to clause (i) of
the foregoing provisions of this Section 2.05(b) shall be applied ratably to the
Term B Facility and each prepayment of Loans pursuant to clauses (ii), (iii) and
(other than with respect to Permitted Credit Agreement Refinancing Indebtedness)
(v) of the foregoing provisions of this Section 2.05(b) shall be applied ratably
to each of the Term A Facility and the Term B Facility.  Each prepayment of Term
Loans pursuant to clauses (i), (ii), (iii) and (other than with respect to
Permitted Credit Agreement Refinancing Indebtedness) (v) of the foregoing
provisions of this Section 2.05(b) shall be applied to the principal repayment
installments thereof in direct order of maturity to the next four principal
repayment installments of the applicable Term Facility (and, to the extent
provided in the definitive loan documentation therefor in accordance with
Section 2.14, of any Incremental Term Loans) and, thereafter, to the remaining
principal repayment installments of the applicable Term Facility, including the
payment on the applicable Maturity Date (and, to the extent provided in the
definitive loan documentation therefor in accordance with Section 2.14, of any
Incremental Term Loans) on a pro rata basis.  Subject to Section 2.17, such
prepayments shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of the relevant Facilities; provided further
that, with respect to any Net Cash Proceeds from any Asset Disposition or
Extraordinary Receipt, the Borrower may prepay Term Loans and prepay or purchase
any Incremental Equivalent Debt that is secured by the Collateral on a pari
passu basis with the Obligations (at a purchase price of no greater than par
plus accrued and unpaid interest), to the extend required thereby, on a pro rata
basis in accordance with the respective outstanding principal amounts of the
Term Loans and such Incremental Equivalent Debt as of the time of the applicable
Asset Disposition or Extraordinary Receipt..

(vii)
Ichthys Recovery Event Applications.  Each prepayment of Loans pursuant to
Section 2.05(b)(iv) shall be applied to the principal repayment installments of
the Term A-1 Facility and the Term A-2 Facility (ratably between them) and to
the remaining principal repayment installments thereof, including the payment on
the applicable Maturity Date, on a pro rata basis.

(viii)
If the Administrative Agent notifies the Borrower at any time that the Total
Revolving Credit Outstandings (that are not Cash Collateralized by the Borrower)
at such time exceed an amount equal to 105% of the Aggregate Revolving Credit
Commitments then in effect, then, within five Business Days after receipt of
such notice, the Borrower shall prepay Revolving Credit Loans and/or Swing Line
Loans and/or the Borrower shall Cash Collateralize the L/C Obligations under the
Revolving Credit Facility in an aggregate amount sufficient to reduce the Total
Revolving Credit Outstandings (that are not Cash Collateralized by the Borrower)
as of such date of payment to an amount not to exceed 100% of the Aggregate
Revolving Credit Commitments then in effect; provided, however, that, subject to
the provisions of Section 2.16(a), the Borrower shall not be required to Cash
Collateralize the L/C Obligations under the Revolving Credit Facility pursuant
to this Section 2.05(b)(viii) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans the Total Revolving Credit
Outstandings exceed the Aggregate Revolving Credit Commitments then in effect. 
The Administrative Agent may, at any time and from time to time after the
initial deposit of such Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.

(ix)
If for any reason the Total Performance Letter of Credit Exposure of all
Performance Letter of Credit Lenders (that are not Cash Collateralized by the
Borrower) at any time exceed an amount equal to 105% of the Performance Letter
of Credit Facility at such time, the Borrower shall immediately prepay L/C
Borrowings under the Performance Letter of Credit Facility and/or Cash
Collateralize the L/C Obligations under the Performance Letter of Credit
Facility (other than the L/C Borrowings) in an aggregate amount equal to such
excess.

(x)
Notwithstanding anything to the contrary contained in Section 2.05(b)(i), (ii),
or (iii), to the extent attributable to a Disposition or Extraordinary Receipt
by a Restricted Subsidiary that is a Foreign Subsidiary (or a Restricted
Subsidiary of a Foreign Subsidiary) or arising from Excess Cash Flow
attributable to a Restricted Subsidiary that is a Foreign Subsidiary (or a
Restricted Subsidiary of a Foreign Subsidiary), no prepayment (or a portion
thereof) required under Section 2.05(b)(i), (ii) or (iii) shall be made if such
prepayment (or portion thereof), at the time it is required to be made, is
subject to material permissibility restrictions under applicable Law (including
by reason of financial assistance, corporate benefit, restrictions on
upstreaming or transfer of cash intra group and the fiduciary and statutory
duties of the directors of relevant Restricted Subsidiaries), provided that the
Borrower and its Restricted Subsidiaries shall make commercially reasonable
efforts with respect to such Laws to make such prepayment (or portion thereof)
in accordance therewith (it being understood that such efforts shall not require
(x) any expenditure in excess of a nominal amount of funds or (y) modifications
to the organizational or tax structure of the Borrower and its Restricted
Subsidiaries to permit such prepayment (or portion thereof)).  Notwithstanding
anything to the contrary contained in this Section 2.05, to the extent a
Restricted Payment or other distribution to the Borrower is required
(notwithstanding the Loan Parties’ commercially reasonable efforts to make such
mandatory prepayment without making such Restricted Payment or other payment) in
connection with such prepayment (or portion thereof), or otherwise in the case
of the repatriation of all or any such amount to make such prepayment, no
prepayment (or a portion thereof) required under this Section 2.05 shall be made
if either of the Borrower or any Restricted Subsidiary determines in good faith
that it would incur liability in respect of Taxes (including any withholding
tax) in connection with making such Restricted Payment or other distribution or
repatriation which KBR, in its reasonable judgment, deems to be material;
provided that to the extent the provisions hereof relating to Excess Cash Flow
of Foreign Subsidiaries apply, but the amount of the total Excess Cash Flow
attributable to the Borrower and its Domestic Restricted Subsidiaries then
exceeds the prepayment then required to be made under Section 2.05(b)(i) (solely
for this purpose, determined without regard to this Section 2.05(b)(x)), then
(subject to the first sentence of this Section 2.05(b)(x)), the entire
prepayment then required under such Section 2.05(b)(i) shall be required to be
made, without reduction pursuant to this sentence.  Notwithstanding anything in
the preceding two sentences to the contrary, in the event the limitations or
restrictions described therein cease to apply to any prepayment (or portion
thereof) required under Section 2.05(b), the Borrower shall make such prepayment
in an amount equal to the lesser of (1) the amount of such prepayment previously
required to have been made without having given effect to such limitations or
restrictions and (2) the amount of cash and Cash Equivalents on hand at such
time, in each case, less the amount by which the Net Cash Proceeds from the
applicable Disposition were previously used for the permanent repayment of
Indebtedness.

(xi)
 Notwithstanding the foregoing, in the case of prepayments made pursuant to
Section 2.05(b)(v) in respect of any Permitted Credit Agreement Refinancing
Indebtedness, such prepayment shall be applied solely to those applicable Class
of Term Loans or Revolving Credit Loans (or unused Revolving Credit Commitments)
with respect to which such Permitted Credit Agreement Refinancing Indebtedness
is being incurred.

(xii)
Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last date of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit with the Administrative Agent the amount of any such
prepayment otherwise required to be made hereunder until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05.  Such deposit shall constitute cash collateral for the
Eurocurrency Rate Loans to be so prepaid, provided, the Borrower may at any time
direct that such deposit be applied to make the applicable payment required to
this Section 2.05, it being understood that interest shall continue to accrue on
all such outstanding Loans until such time as payment is actually made.

(c)
Call Protection.  In the event that, on or prior to the date that is six months
after the Second Amendment Closing Date, a Repricing Event (other than any
Repricing Event made in connection with (i) a Change of Control, (ii) a sale of
all or substantially all of the Borrower’s assets or (iii) a material
acquisition that (A) is not a Permitted Acquisition, (B) is financed using
proceeds of Indebtedness not permitted under this Agreement or (C) the
consummation of which would cause the Loan Documents to not provide the Borrower
and its Subsidiaries with adequate flexibility for the continuation or expansion
of their operations following such consummation as determined by the Borrower
acting in good faith) occurs, the Borrower shall pay to the Administrative
Agent, (i) in the case of a Repricing Event described in clause (a) of the
definition thereof, for the ratable account of each of the applicable Term B
Lenders, a prepayment premium of 1.00% of the aggregate principal amount of the
Term B Loans so prepaid, refinanced, substituted or replaced, and (ii) in the
case of a Repricing Event described in clause (b) of the definition thereof, for
the ratable account of each of the non-consenting Term B Lenders to the
amendment, a fee equal to 1.00% of the aggregate principal amount of the
applicable Term B Loans of such non-consenting Term B Lender outstanding
immediately prior to such amendment.  Such amounts shall be due and payable on
the date of effectiveness of such Repricing Event.

(d)
Term Loan Opt-Out.  With respect to any prepayment of Term Loans pursuant to
Section 2.05(b), other than a mandatory prepayment with the proceeds of
Permitted Credit Agreement Refinancing Indebtedness incurred pursuant to Section
7.02(o), any Term Lender, at its option, may elect not to accept such
prepayment.  Upon receipt by the Administrative Agent of any such prepayment of
Term Loans, the amount of the prepayment that is available to prepay the Term
Loans (the “Prepayment Amount”) shall be deposited in a cash collateral account
on terms reasonably satisfactory to the Administrative Agent and the Borrower,
pending application of such amount on the Prepayment Date as set forth below and
promptly after the date of such receipt, the Administrative Agent shall notify
the applicable Term Lenders of the amount available to prepay the Term Loans and
the date on which such prepayment shall be made (the “Prepayment Date”).  Any
Lender declining such prepayment (a “Declining Lender”) shall give written
notice to the Administrative Agent before 11:00 a.m. on the Business Day
immediately preceding the Prepayment Date.  On the Prepayment Date, an amount
equal to that portion of the Prepayment Amount accepted by the applicable Term
Lenders other than the Declining Lenders (such Lenders being the “Accepting
Lenders”) to prepay Term Loans owing to such Accepting Lenders shall be
withdrawn from the applicable cash collateral account and applied ratably to
prepay Term Loans owing to such Accepting Lenders in the manner described in
Section 2.05(b) for such prepayment.  Any amounts that would otherwise have been
applied to prepay Term Loans owing to Declining Lenders (“Declined Amounts”)
shall be retained or applied as directed by the Borrower.

(e)
Other Applicable Debt.  If at the time that any prepayment pursuant to Section
2.05(b) would be required, the Borrower is also required to offer to repurchase,
defease or prepay Permitted First Priority Refinancing Indebtedness or
Indebtedness incurred pursuant to Section 7.02(o)) (in each case, to the extent
secured by Liens on the assets giving rise to such prepayment on a pari passu
basis with the Obligations), in each case pursuant to the terms of the
documentation governing such Indebtedness with Net Cash Proceeds with respect to
any property or assets constituting Collateral (such Indebtedness required to be
offered to be so repurchased, “Other Applicable Debt”), then the Borrower may
apply such net proceeds on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans (except to the extent a
less than ratable payment is permitted or required to be made to the Incremental
Term Loans, Refinanced Term Loans or Extended Term Loans pursuant to the
applicable documentation) and Other Applicable Debt at such time; provided, the
portion of such net proceeds allocated to the Other Applicable Debt shall not
exceed the amount of such net proceeds required to be allocated to the Other
Applicable Debt pursuant to the terms thereof, and the remaining amount, if any,
of such net proceeds shall be allocated to the Term Loans in accordance with the
terms hereof) to the prepayment of the Term Loans and to the repurchase or
prepayment of Other Applicable Debt, and the amount of prepayment of the Term
Loans that would have otherwise been required pursuant to this Section 2.05(e)
shall be reduced accordingly.

2.06 Termination or Reduction of Commitments.  Optional.  The Borrower may, upon
notice to the Administrative Agent, terminate the Revolving Credit Facility, the
Financial/Commercial Letter of Credit Sublimit, the Swing Line Sublimit or the
Performance Letter of Credit Facility, or from time to time permanently reduce
the Revolving Credit Facility, the Financial/Commercial Letter of Credit
Sublimit, the Swing Line Sublimit or the Performance Letter of Credit Facility;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments and Cash
Collateralization of L/C Obligations hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility, (B) the
Financial/Commercial Letter of Credit Sublimit if, after giving effect thereto,
the Outstanding Amount of L/C Obligations with respect to all Financial Letters
of Credit and Commercial Letters of Credit not fully Cash Collateralized
hereunder would exceed the Financial/Commercial Letter of Credit Sublimit, (C)
the Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit, or (D) the Performance Letter of Credit Facility if,
after giving effect thereto, the Outstanding Amount of L/C Obligations with
respect to the Performance Letter of Credit Facility not fully Cash
Collateralized hereunder would exceed the Performance Letter of Credit Facility,
(iv) if, after giving effect to any reduction or termination of the Aggregate
Revolving Credit Commitments, the Financial/Commercial Letter of Credit Sublimit
or the Swing Line Sublimit exceeds the amount of the Aggregate Revolving Credit
Commitments, such sublimit shall be automatically reduced by the amount of such
excess and (v) any notice of termination or reduction of the Commitments, the
Financial/Commercial Letter of Credit Sublimit or the Swing Line Sublimit
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or other transactions specified
therein, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction provided in this
Section.  Any reduction of any Commitments hereunder shall be applied to the
applicable Commitment of each applicable Lender according to its Applicable
Percentage.  To the extent practicable, each partial reduction in the
Financial/Commercial Letter of Credit Sublimit shall be allocated ratably among
the L/C Issuers in accordance with their respective Letter of Credit Commitments
with respect to Financial Letters of Credit and Commercial Letters of Credit (or
as otherwise agreed among the Borrower and the L/C Issuers).  All fees accrued
until the effective date of any termination of any applicable Facility or
Commitments shall be paid on the effective date of such termination. 
Notwithstanding the foregoing, if any such notice of complete termination
indicates that such termination is to be funded with the proceeds of a New
Financing, such notice of complete termination may be revoked or delayed if such
New Financing is not consummated on the date specified in such notice.
(a)
Mandatory.  The Term A-1 Commitments shall automatically terminate upon the
extension of the Term A-1 Loans on the Second Amendment Closing Date. The Term
A-2 Commitments shall automatically terminate upon the extension of the Term A-2
Loans on the Second Amendment Closing Date. The Term B Commitments shall
automatically terminate upon the extension of the Term B Loans on the Second
Amendment Closing Date.

2.07 Repayment of Loans.  Term A-1 Loans and Term A-2 Loans.  Commencing on June
30, 2020, (i) the Term A-1 Borrower shall repay to the Term A-1 Lenders the
aggregate principal amount of all Term A-1 Loans in quarterly principal
installments equal to (x)  on the last  Business Day of each of June, 2020,
September, 2020, December 2020, March, 2021, June 2021, September 2021, December
2021 and March 2022, 0.625% of the initial aggregate principal amount of the
Term A-1 Loans made on the Second Amendment Closing Date pursuant to Section
2.01(a)(i) and (y) thereafter on the last Business Day of each March, June,
September and December, 1.25% of the initial aggregate principal amount of the
Term A-1 Loans made on the Closing Date pursuant to Section 2.01(a)(i) (which
principal amounts shall be reduced in each case as a result of the application
of prepayments in accordance with the order of priority set forth in Section
2.05) and (ii) the Borrower shall repay to the Term A-2 Lenders the aggregate
principal amount of all Term A-2 Loans in quarterly principal installments equal
to (x)  on the last  Business Day of each of June, 2020, September, 2020,
December 2020, March, 2021, June 2021, September 2021, December 2021 and March
2022, 0.625% of the initial aggregate principal amount of the Term A-2 Loans
made on the Second Amendment Closing Date pursuant to Section 2.01(a)(ii) and
(y) thereafter on the last Business Day of each March, June, September and
December, 1.25% of the initial aggregate principal amount of the Term A-2 Loans
made on the Closing Date pursuant to Section 2.01(a)(ii) (which principal
amounts shall be reduced in each case as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05);
provided, however, that the final principal repayment installment of the Term
A-1 Loans and the Term A-2 Loans shall be repaid on the Maturity Date for the
Term A-1 Loan Facility and the Term A-2 Facility, as applicable, and in any
event shall be in an amount equal to the aggregate principal amount of all Term
A-1 Loans or Term A-2 Loans, as applicable, outstanding on such date.
(a)
Term B Loans.  Commencing on June 30, 2020, the Borrower shall repay to the Term
B Lenders the aggregate principal amount of all Term B Loans in quarterly
principal installments equal to 0.25% of the initial aggregate principal amount
of the Term B Loans on the Second Amendment Closing Date, subject to adjustment
for any applicable Incremental Term Loan (which principal amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05), on the last Business Day of each
March, June, September and December; provided, however, that the final principal
repayment installment of the Term B Loans shall be repaid on the Maturity Date
for the Term B Facility and in any event shall be in an amount equal to the
aggregate principal amount of all Term B Loans outstanding on such date.

(b)
Revolving Credit Loans.  The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.

(c)
Swing Line Loans.  The Borrower shall repay each Swing Line Loan on the earlier
to occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date for the Revolving Credit Facility.

2.08 Interest.  Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.
(a)
(i)   If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws; (ii) If any amount (other than
principal of any Loan) payable by any Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, or while any Event of Default
exists (other than as set forth in clause (b)(i) above), then upon the request
of the Required Term A-1 Lenders (in the case of the Term A-1 Facility), the
Required Term A-2 Lenders (in the case of the Term A-2 Facility), the Required
Term B Lenders (in the case of the Term B Facility) and/or the Required
Revolving Lenders (in the case of the Revolving Credit Facility), such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws; (iii) Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

(b)
Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.09 Fees.  In addition to certain fees described in Sections 2.03(i) and (j):
(a)
Commitment Fee.  KBR shall pay to the Administrative Agent for the account of
(i) each Revolving Credit Lender in accordance with its Applicable Revolving
Credit Percentage, a commitment fee in Dollars equal to the Applicable Rate with
respect to the Commitment Fee times the actual daily amount by which the
Revolving Credit Facility exceeds the sum of (A) the Outstanding Amount of
Revolving Credit Loans and (B) the Outstanding Amount of L/C Obligations under
the Revolving Credit Facility, subject to adjustment as provided in Section 2.17
(for the avoidance of doubt, the Outstanding Amount of Swing Line Loans shall
not be counted towards or considered usage of the Aggregate Revolving Credit
Commitments for purposes of determining the “Commitment Fee”) and (ii) each
Performance Letter of Credit Lender in accordance with its Applicable
Performance Letter of Credit Percentage, a Commitment Fee in Dollars equal to
the Applicable Rate with respect to the Commitment Fee times the actual daily
amount by which the Performance Letter of Credit Facility exceeds the sum of the
Outstanding Amount of L/C Obligations under the Performance Letter of Credit
Facility, subject to adjustment as provided in Section 2.17, (collectively and
as the context requires, the “Commitment Fee”).  The Commitment Fee with respect
to each applicable Facility shall accrue at all times during the relevant
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and, in the
case of the Commitment Fee with respect to (A) the Revolving Credit Facility, on
the last day of the Availability Period for the Revolving Credit Facility or (B)
the Performance Letter of Credit Facility, on the last day of the Availability
Period for the Performance Letter of Credit Facility.  The Commitment Fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b)
Other Fees.  KBR shall pay:

(i)
to the Arrangers and the Administrative Agent for their own respective accounts,
in Dollars, fees in the amounts and at the times specified in the Fee Letters,
which such fees shall be fully earned when paid and shall not be refundable for
any reason whatsoever;

(ii)
to the Administrative Agent, an annual administrative agency fee in an amount
from time to time agreed in writing with the Borrower; and

(iii)
to the Lenders and the L/C Issuers, in Dollars, such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)
All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice.  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.  With respect to all Non-LIBOR Quoted Currencies, the
calculation of the applicable interest rate shall be determined in accordance
with market practice.

(b)
If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the
applicable L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article VIII.  The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.

2.11 Evidence of Debt.  The Credit Extensions made by each Lender and each L/C
Issuer shall be evidenced by one or more accounts or records maintained by such
Lender or L/C Issuer and by the Administrative Agent in the ordinary course of
business.  The accounts or records maintained by the Administrative Agent and
each Lender or L/C Issuer shall be conclusive absent manifest error of the
amount of the Credit Extensions made by the Lenders and/or the L/C Issuers to or
for the account of the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender to the Borrower made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans to the
Borrower in addition to such accounts or records.  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.
(a)
In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.
(a)
General.  All payments to be made by the Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff.  Except as otherwise expressly provided herein and except with
respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein.  Except
as otherwise expressly provided herein, all payments by the Borrower hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein.  Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States.  If, for any reason, the Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
the Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(i)
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)
Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the applicable L/C Issuer hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Appropriate Lenders or such L/C Issuer, as
the case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Appropriate Lenders or the applicable L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(b)
Failure to Satisfy Conditions Precedent.  If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.

(c)
Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint.  The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(d)
Funding Source.  Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(e)
Insufficient Funds.  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and sub-participations in L/C Obligations and
Swing Line Loans of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:
(i)
if any such participations or sub-participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
sub-participations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)
the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender, a Disqualified Institution and
amounts paid in connection with or after giving effect to the final paragraph of
Section 10.01), (B) the application of Cash Collateral provided for in Section
2.16, or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
sub-participations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to the Borrower or any Affiliate thereof
(as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower and Loan Parties rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
and Loan Parties in the amount of such participation.
2.14 Increase in Commitments.
(a)
Request for Increase.  The Borrower may, from time to time, request by notice to
the Administrative Agent (x) (A) an increase in the Revolving Credit Facility
(each, a “Revolving Credit Increase”), (B) an increase in either Term A Facility
(each, a “Term A Loan Increase”), (C) an increase in the Term B Facility (each,
a “Term B Loan Increase”; each Term A Loan Increase and Term B Loan Increase,
collectively, referred to as the “Term Loan Increases”), (D) one or more term A
loan tranches to be made available to the Borrower (each, an “Incremental Term A
Loan”) or (E) one or more term B loan tranches to be made available to the
Borrower (each, an “Incremental Term B Loan”; each Incremental Term A Loan and
Incremental Term B Loan, collectively, referred to as the “Incremental Term
Loans”), or (y) an increase in the Performance Letter of Credit Facility (each,
a “Performance Letter of Credit Increase”; each Incremental Term Loan, each
Revolving Credit Increase, each Performance Letter of Credit Increase and each
Term Loan Increase, collectively, referred to as the “Incremental Increases”);
provided that:

(i)
the principal amount for all such Performance Letter of Credit Increases shall
not exceed the Incremental PLOC Amount;

(ii)
the principal amount for all such Incremental Increases other than Performance
Letter of Credit Increases (which shall be governed by clause (i)) shall not
exceed the Incremental Available Amount, provided that, without limiting any
other clause of this Section 2.14(a), the limitation in this clause (ii) shall
not apply during a Collateral Release Period (but, without limitation, the
requirement of Section 2.14(d)(i)(C) shall apply);

(iii)
any such request for an Incremental Increase shall be in a minimum amount of
$25,000,000 (or a lesser amount in the event such amount represents all
remaining availability under this Section);

(iv)
no Revolving Credit Increase shall (A) increase the Financial/Commercial Letter
of Credit Sublimit or the Aggregate Revolving Credit Commitments without the
consent of each L/C Issuer under the Revolving Credit Facility (or, if such
increase applies only to certain L/C Issuers pursuant to their agreement, such
L/C Issuers), (B) increase the Letter of Credit Commitment of any L/C Issuer
without the consent of such L/C Issuer or (C) increase the Swing Line Sublimit
without the consent of the Swing Line Lender;

(v)
no Performance Letter of Credit Increase shall be effectuated without the
consent of each L/C Issuer under the Performance Letter of Credit Facility (or,
if such increase applies only to certain L/C Issuers pursuant to their
agreement, such L/C Issuers);

(vi)
no Incremental Term A Loan shall mature earlier than the latest Maturity Date
for either Term A Facility then in effect or have a shorter weighted average
life to maturity than the longest remaining weighted average life to maturity of
each Term A Facility (or, if applicable, and longer, any prior Incremental Term
A Loan); provided that at the option of Borrower, this clause (vi) shall not
apply to any Permitted Bridge Indebtedness;

(vii)
no Incremental Term B Loan shall mature earlier than the Maturity Date for the
Term B Facility then in effect or have a shorter weighted average life to
maturity than the remaining weighted average life to maturity of the Term B
Facility (or, if applicable, and longer, any prior Incremental Term B Loan);
provided that at the option of Borrower, this clause (vii) shall not apply to
any Permitted Bridge Indebtedness;

(viii)
each Incremental Term Loan shall (A) be pari passu in right of payment,
prepayment, voting and/or security with the Term Loans (it being understood that
during a Collateral Release Period, any Incremental Term Loan shall be
unsecured), including sharing in mandatory prepayments under Section 2.05(b) pro
rata with the Term Loans (unless agreed to be paid after the Term Loans by the
Lenders providing such Incremental Term Loan), and (B) shall have an Applicable
Rate or pricing grid as determined by the Lenders providing such Incremental
Term Loans and the Borrower; provided that, in the case of any Incremental Term
B Loan or Term B Loan Increase on or prior to twenty-four (24) months after the
Second Amendment Closing Date, if the Applicable Rate in respect of such
Incremental Term B Loan or Term B Loan Increase exceeds the Applicable Rate then
in effect for the Term B Facility (or, if applicable, any prior Incremental Term
B Loan) by more than 0.50% for each Type of Loan, then the Applicable Rate for
the Term B Facility (including any prior Incremental Term B Loan) shall be
increased so that the Applicable Rate in respect of the Term B Facility (and any
prior Incremental Term B Loan) for each Type of Loan is equal to the Applicable
Rate for the Incremental Term B Loan or Term B Loan Increase for each Type of
Loan minus 0.50%; provided, further, solely for the purposes of this Section
2.14(a), in determining the Applicable Rate(s) applicable to each Incremental
Term B Loans or Term B Loan Increase and the Applicable Rate(s) for the
applicable Term B Facility (and any prior Incremental Term B Loan), (1) original
issue discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by the Borrower to the Lenders under such Incremental
Term B Loan, Term B Loan Increase or the Term B Facility (and any prior
Incremental Term B Loan) in the initial primary syndication thereof shall be
included (with OID being equated to interest based on assumed four-year life to
maturity), (2) if any interest rate floor for such Incremental Term B Loan or
Term B Loan Increase is greater than any floor for the Term B Facility (or any
prior Incremental Term B Loan), the difference between such floor for such
Incremental Term B Loan or Term B Increase and the Term B Facility (or any prior
Incremental Term B Loan) shall be equated to an increase in the Applicable Rate
to the extent an increase in the interest rate floor applicable to the Term B
Facility (and/or any prior Incremental Term B Loan) would cause an increase in
the interest rate then in effect thereunder, and in such case the interest rate
floor (but not the Applicable Rate) applicable to the Term B Facility (or any
prior Incremental Term B Loan) shall be increased by such increased amount, and
(3) customary arrangement, ticking, unused line, amendment, consent,
structuring, underwriting, or commitment fees payable to the Arrangers (or their
respective affiliates) in connection with the Term B Facility (and any prior
Incremental Term B Loan) or to one or more arrangers (or their affiliates) of
any Incremental Term B Loan or Term B Loan Increase and other similar fees not
paid by the Borrower generally to all lenders providing such Indebtedness shall
be excluded;

(ix)
except as provided above and in Section 2.14(d), all other terms and conditions
applicable to any Incremental Term Loan, to the extent not consistent with the
terms and conditions applicable to the applicable Term Facility, shall be
reasonably satisfactory to the Administrative Agent, the applicable Lenders
providing such Incremental Term Loan and the Borrower; and

(x)
each Incremental Increase shall constitute Obligations hereunder and shall be
guaranteed and secured pursuant to the Guaranty and the Collateral Documents on
a pari passu basis with the other Obligations hereunder (it being understood
that during a Collateral Release Period any Incremental Increase shall be
unsecured).

(b)
Process for Increase.  Incremental Increases may be (but shall not be required
to be) provided by any existing Lender, in each case on terms permitted in this
Section 2.14 and otherwise on terms reasonably acceptable to the Borrower and
the Administrative Agent, or by any Additional Lender pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent; provided that

(i)
the Administrative Agent shall have consented (in each case, such consent not to
be unreasonably withheld, delayed or conditioned) to each proposed Additional
Lender providing such Incremental Increase to the extent the Administrative
Agent would be required to consent to an assignment to such Additional Lender
pursuant to Section 10.06(b)(iii),

(ii)
in the case of any Revolving Credit Increase, each L/C Issuer under the
Revolving Credit Facility and the Swing Line Lender shall have consented (in
each case, such consent not to be unreasonably withheld, delayed or conditioned)
to each such Lender or proposed Additional Lender providing such Revolving
Credit Increase if such consent by the L/C Issuers or the Swing Line Lender, as
the case may be, would be required under Section 10.06(b) for an assignment of
Revolving Credit Loans or Revolving Credit Commitments to such Lender or
proposed Additional Lender, and

(iii)
in the case of any Performance Letter of Credit Increase, each L/C Issuer under
the Performance Letter of Credit Facility shall have consented (such consent not
to be unreasonably withheld, delayed or conditioned) to each such Lender or
proposed Additional Lender providing such Performance Letter of Credit Increase
if such consent by such L/C Issuers would be required under Section 10.06(b) for
an assignment of Performance Letter of Credit Commitments to such Lender or
proposed Additional Lender; provided further that the Borrower shall not be
required to offer or accept commitments from existing Lenders for any
Incremental Increase.

No Lender shall have any obligation to increase its Revolving Credit Commitment,
increase its Performance Letter of Credit Commitment, increase its Term A-1
Commitment or Term A-2 Commitment, Term A-1 Loans, Term A-2 Loans, Term B
Commitment or Term B Loans, or participate in any Incremental Term Loan, as the
case may be (and any existing Lender that fails to respond to any request for an
increase or an incremental loan within the requested time shall be deemed to
have declined to provide any such increase or incremental loan), and no consent
of any Lender, other than the Lenders agreeing to provide any portion of an
Incremental Increase, shall be required to effectuate such Incremental Increase.
(c)
Effective Date and Allocations.  The Administrative Agent and the Borrower shall
determine the effective date of any Incremental Increase (the “Increase
Effective Date”).  The Administrative Agent shall promptly notify the Borrower
and the Lenders of the final allocation of such Incremental Increase and the
Increase Effective Date.

(d)
Conditions to Effectiveness of Increase.

(i)
As a condition precedent to each Incremental Increase, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower and, if
reasonably determined by the Administrative Agent to be necessary or desirable
under applicable Law with respect to the Guaranty of a Guarantor, of each such
Guarantor, dated as of the Increase Effective Date, signed by a Responsible
Officer of the Borrower or Guarantor and (i) certifying and attaching the
resolutions adopted by the Borrower or Guarantor approving or consenting to such
Incremental Increase (which, with respect to any such Loan Party, may, if
applicable, be the resolutions entered into by such Loan Party in connection
with the incurrence of the Obligations on the Closing Date) and (ii) certifying
that, before and after giving effect to such increase (and assuming that the
commitments of such Incremental Increase are fully drawn),

(A) the representations and warranties contained in Article V and the other Loan
Documents shall be true and correct in all material respects (or, with respect
to representations and warranties modified by a materiality or Material Adverse
Effect standard, in all respects) on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (or, with respect to representations and warranties modified by a
materiality or Material Adverse Effect standard, in all respects) as of such
earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01; provided that in the
case of any Incremental Term Loan or Term Loan Increase the proceeds of which
are to be used to finance a Limited Condition Transaction permitted hereunder,
to the extent agreed by the Lenders providing such Incremental Term Loan or Term
Loan Increase, the representations and warranties the accuracy of which are a
condition to the funding of such Incremental Term Loan or Term Loan Increase may
be limited to (1) the Specified Representations (or such other formulation
thereof as may be agreed by the lenders providing such Incremental Term Loan or
Term Loan Increase), and (2) those representations of the acquired company in
the applicable acquisition agreement that are material to the interests of the
lenders under the Incremental Term Loan or Term Loan Increase and if breached
would give the Borrower the right to terminate or refuse to close under the
applicable acquisition agreement;
(B) no Default or Event of Default shall exist and be continuing; provided that
in the case of any Incremental Term Loan or Term Loan Increase the proceeds of
which are to be used to finance a Limited Condition Transaction permitted
hereunder, to the extent agreed by the lenders providing such Incremental Term
Loan or Term Loan Increase, (1) at the time of the execution and delivery of the
purchase agreement or other definitive documentation related to such Limited
Condition Transaction, no Event of Default shall have occurred and be continuing
or shall occur as a result thereof and (2) on the date of the effectiveness and
the making of any such Incremental Term Loan or Term Loan Increase, no Specified
Default shall have occurred and be continuing or shall occur as a result
thereof; and
(C) the Borrower and its Restricted Subsidiaries shall be in pro forma
compliance with each of the financial covenants contained in Section 7.11;
provided that in the case of any Incremental Term Loan or Term Loan Increase the
proceeds of which are to be used to finance a Limited Condition Transaction, if
the Borrower so requests, to the extent agreed by the Lenders providing such
Incremental Term Loan or Term Loan Increase, such compliance may be measured at
the LCT Test Date (and Section 1.03(c)(iii) shall then apply).
(ii)
To the extent that any Incremental Increase shall take the form of an
Incremental Term Loan, this Agreement shall be amended (without the need to
obtain the consent of any Lender or any L/C Issuer other than the Lenders
providing such Incremental Term Loans), in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, to include such terms
as are customary for a term loan commitment, including mandatory prepayments,
assignments and voting provisions; provided that the covenants, defaults and
similar non-economic provisions applicable to any Incremental Term Loan, taken
as a whole, (1) shall not be materially more restrictive than the corresponding
terms set forth in the then existing Loan Documents, taken as a whole, without
the express written consent of the Administrative Agent, except to the extent
(x) necessary to provide for additional or different covenants or other terms
applicable only during the period after the latest Maturity Date of each other
then existing Facility, (y) such terms are added in the Loan Documents for the
benefit of the Lenders under each Facility pursuant to an amendment hereto or
thereto subject solely to the reasonable satisfaction of the Administrative
Agent, or (z) otherwise reasonably acceptable to the Administrative Agent and
(2) shall not contravene any of the terms of the then existing Loan Documents;
provided, the documentation governing any Incremental Term Loans may include a
financial maintenance covenant, it being understood that, to the extent that any
financial maintenance covenant is added for the benefit of any Incremental Term
Loan, no consent shall be required from the Administrative Agent or any of the
existing Lenders to the extent that such financial maintenance covenant is (x)
also added for the benefit of any existing Term Loans  (other than the Term B
Loans and any Incremental Term B Loans to the extent not otherwise subject to
any financial maintenance covenant at such time)) or (y) only applicable after
the latest Maturity Date in effect immediately prior to giving effect to such
Incremental Term Loan. A certificate of the Borrower as to the satisfaction of
the conditions described in this clause (ii) delivered at least five (5)
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirements of this clause (ii), shall be conclusive unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees).

(iii)
 Each Revolving Credit Increase shall have the same terms as the outstanding
Revolving Credit Loans and be part of the existing revolving credit facilities
hereunder (it being understood that, if required to consummate a Revolving
Credit Increase, the pricing, interest margin, rate floors and commitment fees
shall be increased so long as such increases apply to the entire Revolving
Credit Facility (provided additional upfront or similar fees may be payable to
the Lenders participating in the Revolving Credit Increase without any
requirement to pay such amounts to Lenders holding existing Revolving Credit
Commitments)).  Upon each Revolving Credit Increase (x) each Lender having a
Revolving Credit Commitment immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Revolving Credit Increase (each, a “Revolving Credit
Increase Lender”) in respect of such increase, and each such Revolving Credit
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit under the Revolving Credit Facility and Swing Line
Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in such Letters of Credit and (ii) participations
hereunder in Swing Line Loans, will, in each case, equal each Revolving Credit
Lender’s Applicable Revolving Credit Percentage (after giving effect to such
increase in the Revolving Credit Facility) and (y) if, on the date of such
increase there are any Revolving Credit Loans outstanding, the Lenders shall
make such payments among themselves as the Administrative Agent may reasonably
request to the extent necessary to keep the outstanding Revolving Credit Loans
ratable with any revised Applicable Revolving Credit Percentages arising from
such Revolving Credit Increase, and the Borrower shall pay to the applicable
Lenders any amounts required to be paid pursuant to Section 3.05 in connection
with such payments among the Lenders as if such payments were effected by
prepayments of Revolving Credit Loans.

(iv)
Each Performance Letter of Credit Increase shall have the same terms and be part
of the Performance Letter of Credit Facility.  Upon each Performance Letter of
Credit Increase each Lender having a Performance Letter of Credit Commitment
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Lender providing a portion of the Performance
Letter of Credit Increase (each, a “Performance Letter of Credit Increase
Lender”) in respect of such increase, and each such Performance Letter of Credit
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Performance Letter of Credit Lender’s participations
hereunder in outstanding Letters of Credit under the Performance Letter of
Credit Facility such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Letters of Credit will equal each Performance Letter
of Credit Lender’s Applicable Performance Letter of Credit Percentage (after
giving effect to such increase in the Performance Letter of Credit Facility).

(v)
Each Term Loan Increase may be part of either existing Term A Facility or the
existing Term B Facility, as applicable, and shall have the same terms (except
for pricing, including interest rate margins, upfront fees and original issue
discount, which in the event of a Term B Loan Increase shall be subject to the
pricing limitations set forth in Section 2.14(a)) as the outstanding Term A-1
Loans, Term A-2 Loans or Term B Loans, as applicable; provided that, as of the
Increase Effective Date with respect to any Term Loan Increase, the amortization
schedule set forth in Section 2.07(a) or (b), as applicable, shall be amended to
increase the then-remaining unpaid installments of principal by an aggregate
amount equal to the additional Term Loans being made on such date, such
aggregate amount to be applied to increase such installments ratably in
accordance with the amounts in effect immediately prior to the Increase
Effective Date.  Such amendment may be signed by the Administrative Agent on
behalf of the Lenders.

(e)
Collateral Release Period.  Notwithstanding anything to the contrary contained
herein, no Incremental Increase that is incurred at any time a Collateral
Release Period is in effect shall be permitted to be secured, except to the
extent that Liens are granted on any applicable collateral to secure the
Obligations, subject to any intercreditor arrangements contemplated above.

(f)
Conflicting Provisions.  This Section 2.14 shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.15 Permitted Refinancing Amendment.
(a)
Permitted Refinancing Amendment.  At any time after the Closing Date, the
Borrower may obtain, from any Lender or any Permitted Refinancing Lender,
Permitted Credit Agreement Refinancing Indebtedness permitted by Section 7.02(o)
in respect of all or any portion of the Loans or Commitments then outstanding
under this Agreement, in the form of Permitted Refinancing Loans or Permitted
Refinancing Commitments, in each case pursuant to a Permitted Refinancing
Amendment; provided, notwithstanding anything to the contrary in this Section
2.15 or otherwise, (i) the borrowing and repayment (except for (A) payments of
interest and fees at different rates on Permitted Refinancing Revolving Credit
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Permitted Refinancing Revolving Credit Commitments and (C)
repayment made in connection with a permanent repayment and termination of
commitments (subject to clause (iii) below)) of Loans with respect to Permitted
Refinancing Revolving Credit Commitments after the date of obtaining any
Permitted Refinancing Revolving Credit Commitments shall be made on a pro rata
basis with all Revolving Credit Commitments outstanding at such time, (ii) all
Swing Line Loans and Letters of Credit shall be participated on a pro rata basis
by all Lenders with Commitments in accordance with their percentage of the
Revolving Credit Commitments, (iii) assignments and participations of Permitted
Refinancing Revolving Credit Commitments and Permitted Refinancing Revolving
Loans shall be governed by the same assignment and participation provisions
applicable to Revolving Credit Commitments and Revolving Credit Loans and (iv)
the Permitted Refinancing Term Loans may participate on a pro rata basis or less
than pro rata basis (but not on a greater than pro rata basis) in any voluntary
or mandatory prepayments of Term Loans hereunder, as specified in the applicable
Permitted Refinancing Amendment.

(b)
Terms, Etc.  The terms, provisions and documentation of any Permitted
Refinancing Loans and Permitted Refinancing Commitments shall be subject to the
limitations set forth in the definition of “Permitted Credit Agreement
Refinancing Indebtedness”.

(c)
Minimum Amounts.  Each issuance of Permitted Credit Agreement Refinancing
Indebtedness under Section 2.15(a) shall be in an aggregate principal amount
that is not less than $10,000,000, and an integral multiple of $1,000,000 in
excess thereof.

(d)
Conditions Precedent.  The effectiveness of any Permitted Refinancing Amendment
shall be subject to the satisfaction or waiver on the date thereof of each of
the conditions set forth in Section 4.02 and, to the extent reasonably requested
by the Administrative Agent, receipt by the Administrative Agent of (i) board
resolutions, officers’ certificates and/or reaffirmation agreements consistent
with those delivered on the Closing Date under Section 4.01, (ii) customary
legal opinions reasonably acceptable to the Administrative Agent and (iii)
reaffirmation agreements and/or such amendments to the Collateral Documents as
may be reasonably requested by the Administrative Agent in order to ensure that
such Permitted Credit Agreement Refinancing Indebtedness is provided with the
benefit of the applicable Loan Documents.

(e)
Effectiveness.  The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Permitted Refinancing Amendment.  Each of the parties
hereto hereby agrees that, upon the effectiveness of any Permitted Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Permitted Credit
Agreement Refinancing Indebtedness incurred pursuant thereto (including any
amendments necessary to treat the Loans and Commitments subject thereto as
Permitted Refinancing Loans and/or Permitted Refinancing Commitments).

(f)
Necessary Amendments.  Any Permitted Refinancing Amendment may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.15 and each of the parties hereto hereby consents to the
transactions contemplated by this Section 2.15 (including, for the avoidance of
doubt, payment of interest, fees or premium in respect of any Permitted Credit
Agreement Refinancing Indebtedness on such terms as may be set forth in the
relevant Permitted Refinancing Amendment in accordance with this Section 2.15).

(g)
Collateral Release Period.  Notwithstanding anything to the contrary contained
herein, no Permitted Credit Agreement Refinancing Indebtedness that is incurred
at any time a Collateral Release Period is in effect shall be permitted to be
secured, except to the extent that Liens are granted on any applicable
collateral to secure the Obligations, subject to any intercreditor arrangements
contemplated above.

(h)
Conflicting Provisions.  This Section 2.15 shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.16 Cash Collateral.
(a)
Certain Credit Support Events.  If (i) an L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases), following
any request by the Administrative Agent or such L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.17(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).  Additionally, if the Administrative Agent
notifies the Borrower at any time that (A) the Outstanding Amount of all L/C
Obligations with respect to Financial Letters of Credit and Commercial Letters
of Credit at such time (to the extent not fully Cash Collateralized) exceeds
105% of the Financial/Commercial Letter of Credit Sublimit then in effect, (B)
the Outstanding Amount of all L/C Obligations with respect to Letters of Credit
issued under the Revolving Credit Facility at such time (to the extent not fully
Cash Collateralized) exceeds 105% of the Revolving Credit Facility then in
effect or (C) the Outstanding Amount of all L/C Obligations issued under the
Performance Letter of Credit Facility at such time (to the extent not fully Cash
Collateralized) exceeds 105% of the Performance Letter of Credit Facility then
in effect, then, in each case, within two Business Days after receipt of such
notice, the Borrower shall provide Cash Collateral for the Outstanding Amount of
the L/C Obligations in an amount not less than the amount by which the
Outstanding Amount of all L/C Obligations with respect to Financial Letters of
Credit and Commercial Letters of Credit (to the extent not fully Cash
Collateralized) exceeds the Financial/Commercial Letter of Credit Sublimit, the
amount by which the Outstanding Amount of all L/C Obligations with respect to
Letters of Credit issued under the Revolving Credit Facility (to the extent not
fully Cash Collateralized) exceeds the Revolving Credit Facility or the amount
by which the Outstanding Amount of all L/C Obligations under the Performance
Letter of Credit Facility (to the extent not fully Cash Collateralized) exceeds
the Performance Letter of Credit Facility, as applicable.

(b)
Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest (subject to Permitted Liens in favor of the depositary
institutions in which such Cash Collateral is held) in all such cash, deposit
accounts and all balances therein, and all other property so provided as Cash
Collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the applicable L/C Issuer as herein provided, or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.  All Cash Collateral (other
than credit support not constituting funds subject to deposit) shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c)
Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.04, 2.05, 2.17 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(d)
Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

2.17 Defaulting Lenders.
(a)
Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)
Waivers and Amendments.  Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in Section 10.01 and in the definition of “Required
Lenders”, “Required Revolving Lenders”, “Required Term A-1 Lenders”, “Required
Term A-2 Lenders”, “Required Term B Lenders” and “Required Performance Letter of
Credit Lenders”.

(ii)
Defaulting Lender Waterfall.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, if such Defaulting Lender is a Revolving Credit Lender or a Performance
Letter of Credit Lender, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or Swing Line Lender hereunder;
third, if such Defaulting Lender is a Revolving Credit Lender or a Performance
Letter of Credit Lender, to Cash Collateralize each L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.16;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y) if
such Defaulting Lender is a Revolving Credit Lender or a Performance Letter of
Credit Lender, Cash Collateralize each L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.16; sixth, in the case
of a Defaulting Lender under any Facility, to the payment of any amounts owing
to the other Lenders under such Facility (in the case of the Revolving Credit
Facility, including the L/C Issuers or Swing Line Lender and in the case of the
Performance Letter of Credit Facility, including the L/C Issuers) as a result of
any judgment of a court of competent jurisdiction obtained by any Lender under
such Facility (in the case of the Revolving Credit Facility, including the L/C
Issuers or Swing Line Lender and in the case of the Performance Letter of Credit
Facility, including the L/C Issuers) against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders under the applicable Facility on a pro rata basis (and
ratably among all applicable Facilities computed in accordance with the
Defaulting Lenders’ respective funding deficiencies) prior to being applied to
the payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
under the applicable Facility until such time as all Loans and funded and
unfunded participations in L/C Obligations and Swing Line Loans are held by the
Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 2.17(a)(iv).  Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii)
Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B) Each Defaulting Lender that is a Revolving Credit Lender or a Performance
Letter of Credit Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Revolving Credit Percentage or Applicable
Performance Letter of Credit Percentage, as applicable, of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.16.
(C) With respect to any fee payable under Section 2.09(a) or (b) or any Letter
of Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to each L/C Issuer and Swing Line Lender,
as applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.
(iv)
Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders which are Revolving
Credit Lenders or Performance Letter of Credit Lenders, as applicable, in
accordance with their respective Applicable Revolving Credit Percentages or
Applicable Performance Letter of Credit Percentages (calculated without regard
to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure or
Performance Letter of Credit Exposure, as applicable, of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Revolving Credit Commitment or
Performance Letter of Credit Commitment, as applicable.  Subject to Section
10.21, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v)
Cash Collateral, Repayment of Swing Line Loans.  If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.16.

(b)
Defaulting Lender Cure.  If the Borrower, the Administrative Agent, Swing Line
Lender and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.17(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

2.18 Designated Borrowers.
(a)
The Restricted Subsidiaries of KBR that are signatories to the Second Amendment
as Designated Borrowers on the Second Amendment Closing Date shall be deemed to
be Designated Borrowers. 

(b)
KBR may at any time, upon not less than 15 Business Days’ notice from KBR to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), designate any additional
Restricted Subsidiary of KBR (an “Applicant Borrower”) as a Designated Borrower
to receive Revolving Credit Loans hereunder by delivering to the Administrative
Agent (which shall promptly deliver counterparts thereof to each Revolving
Credit Lender) a duly executed notice and agreement in substantially the form of
Exhibit I (a “Designated Borrower Request and Assumption Agreement”).  The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to Revolving Credit Facility the Administrative Agent and the
Lenders shall have received such customary supporting resolutions, incumbency
certificates, opinions of counsel, Beneficial Ownership Certifications, if
applicable, and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Revolving Lenders in their sole discretion
(or as may be reasonably required by any Revolving Credit Lender to allow it to
comply with the Act with respect to such Applicant Borrower), and Notes signed
by such new Borrowers to the extent any Revolving Credit Lenders so require. 
Any Applicant Borrower that is located in a jurisdiction that is not an Approved
Jurisdiction must be approved as a Designated Borrower by the Administrative
Agent and all of the Revolving Credit Lenders, which shall respond to any such
request within 30 days (and any failure thereof shall be deemed to be a
rejection of such jurisdiction).  If an Applicant Borrower is located in an
Approved Jurisdiction or if the Administrative Agent and all of the Revolving
Credit Lenders in the exercise of their reasonable discretion agree that an
Applicant Borrower not located in an Approved Jurisdiction may be entitled to
receive Loans hereunder, then promptly following receipt of all such customary
requested resolutions, incumbency certificates, opinions of counsel and other
documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit I (a “Designated Borrower Notice”) to KBR and
the Revolving Credit Lenders specifying the effective date upon which the
Applicant Borrower shall constitute a Designated Borrower for purposes hereof,
whereupon each of the Lenders agrees to permit such Designated Borrower to
receive Revolving Credit Loans hereunder, on the terms and conditions set forth
herein, and each of the parties agrees that such Designated Borrower otherwise
shall be a Borrower for all purposes of this Agreement; provided that no Loan
Notice or Letter of Credit Application may be submitted by or on behalf of such
Designated Borrower until the date five (5) Business Days after such effective
date (or such earlier date as the Administrative Agent may agree in its
discretion).

(c)
KBR shall be liable for all Obligations of the Designated Borrowers
(irrespective of whether such Designated Borrowers are Domestic Restricted
Subsidiaries or Foreign Subsidiaries) pursuant to the Guaranty.  The Obligations
of KBR and each Designated Borrower that is a Domestic Restricted Subsidiary and
not a Foreign Holding Company shall be joint and several in nature.  The
Obligations of all Designated Borrowers that are Foreign Holding Companies or
Foreign Subsidiaries shall be several in nature.

(d)
Each Subsidiary of KBR that is or becomes a “Designated Borrower” pursuant to
this Section 2.18 hereby irrevocably appoints KBR as its agent for all purposes
relevant to this Agreement and each of the other Loan Documents, including (i)
the giving and receipt of notices, (ii) the execution and delivery of all
documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders to any such Designated Borrower hereunder.  Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by KBR, whether or
not any such other Borrower joins therein.  Any notice, demand, consent,
acknowledgement, direction, certification or other communication delivered to
KBR in accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.

(e)
KBR may from time to time, upon not less than 15 Business Days’ notice from KBR
to the Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), terminate a Designated Borrower’s
status as such, provided that there are no outstanding Loans payable by such
Designated Borrower, or other amounts payable by such Designated Borrower on
account of any Loans made to it, as of the effective date of such termination.
The Administrative Agent will promptly notify the Lenders of any such
termination of a Designated Borrower’s status.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.  Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.
(i)
Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent or any Loan Party) require the deduction or withholding of
any Tax from any such payment by the Administrative Agent or a Loan Party, then
the Administrative Agent or such Loan Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.

(ii)
If any Loan Party or the Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(iii)
If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)
Payment of Other Taxes by the Loan Parties.  Without limiting the provisions of,
or duplication of amounts payable under, subsection (a) above, the Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

(c)
Tax Indemnifications.  Without limiting the provisions of, or duplication of
amounts payable under, subsections (a) or (b) above, each of the Loan Parties
shall, and does hereby, jointly and severally, indemnify each Recipient, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or an
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or an L/C Issuer, shall be
conclusive absent manifest error.  Each of the Loan Parties shall, and does
hereby, jointly and severally, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender or an L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(i)
Each Lender and each L/C Issuer shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 10 days after demand therefor, (x)
the Administrative Agent against any Indemnified Taxes attributable to such
Lender or such L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or such L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent or the
Borrower shall be conclusive absent manifest error.  Each Lender and each L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or such L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii).

(d)
Evidence of Payments.  Upon request by the Borrower or the Administrative Agent,
as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e)
Status of Lenders; Tax Documentation.

(i)
Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law or the taxing authorities of
a jurisdiction pursuant to such applicable law reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and
(ii)(D) below or (B) required by applicable law other than the Code or the
taxing authorities of the jurisdiction pursuant to such applicable law to comply
with the requirement for exemption or reduction of withholding tax in that
jurisdiction) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2) executed copies of IRS Form W-8ECI;
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-ECI, IRS Form W-8BEN-E (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-4 on behalf of each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
(iii)
Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(f)
Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

(g)
Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurocurrency Rate (whether denominated in
Dollars or an Alternative Currency), or to determine or charge interest rates
based upon the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
3.03 Inability to Determine Rates.
(a)
If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that (A)
deposits (whether in Dollars or an Alternative Currency) are not being offered
to banks in the London interbank Eurodollar market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, or (B) (x)
adequate and reasonable means do not exist for determining the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan or in connection with an existing or proposed Base Rate Loan (whether
denominated in Dollars or an Alternative Currency) and (y) the circumstances
described in Section 3.03(c)(i) do not apply (in each case with respect to this
clause (i), “Impacted Loans”), or (ii) the Administrative Agent or the Required
Lenders determine that for any reason  the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (or, in the case
of a determination by the Required Lenders described in clause (ii) of Section
3.03(a), until the Administrative Agent upon instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

(b)
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Borrower, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (1) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of this Section, (2) the Required Lenders
notify the Administrative Agent and the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

(c)
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrower) that the Borrower or Required Lenders (as applicable) have
determined that:

(i)
adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)
the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(iii)
syndicated loans currently being executed, or that include language similar to
that contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) for
Loans denominated in Dollars, one or more SOFR-Based Rates or (y) another
alternate benchmark rate giving due consideration to any evolving or then
existing convention for similar syndicated credit facilities (whether in Dollars
or an Alternative Currency) for such alternative benchmarks and, in each case,
including any mathematical or other adjustments to such benchmark giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities (whether in Dollars or an Alternative Currency) for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment.  Such LIBOR Successor Rate shall be applied in
a manner consistent with market practice; provided that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in the
affected currency or currencies (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.


3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.  Increased Costs
Generally.  If any Change in Law shall:
(i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.04(e), other than as set forth
below) or an L/C Issuer;

(ii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)
impose on any Lender or an L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or, in the
case of clause (ii) above, any Loan), or of maintaining its obligation to make
any such Loan, or to increase the cost to such Lender or an L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered; provided that the Borrower
shall not be treated less favorably with respect to such amounts than how other
similarly situated borrowers of such Lender or L/C Issuer are generally treated
(it being understood that this provision shall not be construed to obligate any
Lender or L/C Issuer to make available any information that, in its sole
discretion, it deems confidential).
(b)
Capital Requirements.  If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered; provided that the Borrower
shall not be treated less favorably with respect to such amounts than how other
similarly situated borrowers of such Lender or L/C Issuer are generally treated
(it being understood that this provision shall not be construed to obligate any
Lender or L/C Issuer to make available any information that, in its sole
discretion, it deems confidential).

(c)
Certificates for Reimbursement.  A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)
Delay in Requests.  Failure or delay on the part of any Lender or any L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s or such L/C Issuer’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e)
Additional Reserve Requirements.  The Borrower shall pay to each Lender, (i) as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender; provided further
that the Borrower shall not be treated less favorably with respect to such
amounts than how other similarly situated borrowers of such Lender or L/C Issuer
are generally treated (it being understood that this provision shall not be
construed to obligate any Lender or L/C Issuer to make available any information
that, in its sole discretion, it deems confidential).  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest or costs shall be due and payable 10 days from receipt of such notice.

3.05 Compensation for Losses.  Within ten (10) days of receipt of demand of any
Lender (with a copy to the Administrative Agent) from time to time, the Borrower
shall compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:
(a)
any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)
any failure by the Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by the Borrower;

(c)
any failure by the Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d)
any assignment of a Eurocurrency Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

excluding any loss of anticipated profits but including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract.  The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
3.06 Mitigation Obligations; Replacement of Lenders.  Designation of a Different
Lending Office.  Each Lender may make any Credit Extension to the Borrower
through any Lending Office, provided that the exercise of this option shall not
affect the obligation of the Borrower to repay the Credit Extension in
accordance with the terms of this Agreement.  If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower such Lender or such L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or such L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such L/C Issuer, as the case may
be.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or any L/C Issuer in connection with any such designation
or assignment.
(a)
Replacement of Lenders.  If any Lender requests compensation under Section 3.04,
or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, and in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 10.13.

3.07 Public Offer
(a)
The Left Lead Arranger represents and warrants to the Borrowers as follows:

(i)
On behalf of the Borrower, it made on or before the 30th day after the Second
Amendment Closing Date invitations to become a Lender under this Agreement:


(A)
to at least ten parties, each of whom, as at the date the relevant invitation is
made, the Left Lead Arranger’s relevant officers involved in the transaction on
a day to day basis believe carries on the business of providing finance or
investing or dealing in securities in the course of operating in financial
markets, for the purposes of section 128F(3A)(a)(i) of the Australian Tax Act,
and each of whom has been disclosed to the Borrowers; or


(B)
in an electronic form that is used by financial markets for dealing in
debentures (as defined in section 128F(9) of the Australian Tax Act) or debt
interests (as defined in sections 974-15 and 974-20 of the Australian Tax Act).

(ii)
At least ten of the parties to whom the Left Lead Arranger has made or will make
invitations referred to in clause (a)(i) above are not, as at the date the
invitations are made, to the knowledge of the relevant officers of the Left Lead
Arranger involved in this Transaction, Associates of any of the others of those
ten offerees or the Left Lead Arranger.

(iii)
It has not made and will not make offers or invitations referred to in clause
(a)(i) above to parties whom its relevant officers involved in the transaction
on a day to day basis are aware are Offshore Associates of the Borrower.

(b)
The Borrower confirms that none of the potential offerees whose names were
disclosed to it by the Left Lead Arranger the date of this Agreement were known
or suspected by it to be an Offshore Associate of that Borrower or an Associate
of any such offeree.

(c)
Each Lender represents and warrants to each Borrower that, if it received an
invitation under clause (a)(i) above, at the time it received the invitation it
was carrying on the business of providing finance, or investing or dealing in
securities, in the course of operating in financial markets.

(d)
The Left Lead Arranger and each Lender will provide to the Borrower when
reasonably requested by the Borrower any factual information in its possession
or which it is reasonably able to provide to assist the Borrower to demonstrate
(based upon tax advice received by the Borrower) that section 128F of the
Australian Tax Act has been satisfied where to do so will not in the Left Lead
Arranger’s or Lender’s reasonable opinion breach any law or regulation or any
duty of confidence.

(e)
If, for any reason, the requirements of section 128F of the Australian Tax Act
have not been satisfied in relation to interest payable on Loans (except to an
Offshore Associate of a Borrower), then on request by the Left Lead Arranger,
Administrative Agent or the Borrower, each party shall co-operate and take steps
reasonably requested with a view to satisfying those requirements:

(i)
where the Left Lead Arranger has breached clause 3.07(a) or (d), or a Lender
clause 3.07(c) or (d) above, at the cost of the Left Lead Arranger or Lender (as
the case may be); or

(ii)
in all other cases, at the cost of the Borrower.

3.08 Survival.  All obligations of the Loan Parties under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01 Conditions of Initial Credit Extension.  The obligation of each L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
(a)
The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i)
counterparts of this Agreement, the Guaranty, and the Security and Pledge
Agreement executed by each Person a party thereto;

(ii)
a Note executed by the Borrower in favor of each Lender that shall have
requested a Note with respect to the applicable Facility at least two Business
Days prior to the Closing Date; provided that this shall not prevent a Lender
from requesting a Note to be delivered after the Closing Date;

(iii)
such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
and each Guarantor as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which the Borrower or Guarantor is a party or is to be a
party;

(iv)
such documents and customary good standing certificates as the Administrative
Agent may reasonably require to evidence that the Borrower and each Guarantor is
duly organized or formed, validly existing and (to the extent applicable) in
good standing in the jurisdiction where it is organized;

(v)
customary opinions of Mayer Brown LLP and certain local counsel, in each case
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, dated as of the Closing Date;

(vi)
a certificate signed by a Responsible Officer of the Borrower certifying that
(A) the conditions specified in Section 4.01(c) and 4.01(d) have been satisfied
and (B) each of the Specified Representations and the Specified Purchase
Agreement Representations (as defined in the Existing Credit Agreement) are true
and correct in all material respects (or, with respect to representations and
warranties modified by materiality standards, in all respects) on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (or, with respect to
representations and warranties modified by materiality standards, in all
respects) as of such earlier date;

(vii)
a solvency certificate substantially in the form of Exhibit G signed by the
chief financial officer of the Borrower;

(viii)
evidence that the Existing Credit Agreements and all other third-party
Indebtedness for borrowed money of Borrower and its Subsidiaries (after giving
effect to the Acquisition), other than Indebtedness permitted under the Loan
Documents, have been or substantially concurrently with the Closing Date are
being repaid (and, with respect, to the Existing Credit Agreements, terminated),
and all Liens, if any, securing any such repaid and terminated Indebtedness have
been or substantially concurrently with the Closing Date are being released;

(ix)
(A) audited consolidated balance sheets and related consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the last three
fiscal years ended at least 60 days prior to the Closing Date, (B) audited
consolidated balance sheets and related consolidated statements of income and
cash flows of the Target and its Subsidiaries for the last three fiscal years
ended at least 60 days prior to the Closing Date, (C) unaudited consolidated
balance sheets and related consolidated statements of income and cash flows of
the Borrower and its Subsidiaries for each fiscal quarter of the Borrower (other
than the fourth fiscal quarter) ended after December 31, 2017 and at least 45
days prior to the Closing Date, and (D) unaudited consolidated balance sheets
and related consolidated statements of income and cash flows of the Target and
its Subsidiaries for each fiscal quarter of the Target (other than the fourth
fiscal quarter) ended after September 30, 2017 and at least 45 days prior to the
Closing Date;

(x)
a pro forma consolidated balance sheet as of the end of the most recently ended
fiscal quarter ended at least 45 days prior to the Closing Date, or 90 days
prior to the Closing Date in case such four fiscal quarter period is the end of
the Borrower’s fiscal year, and related consolidated statements of income and
cash flows of the Borrower and its Subsidiaries for the prior twelve month
period ending on the relevant fiscal quarter or year-end, after giving effect to
all elements of the Transaction to be effected on or before the Closing Date;

(xi)
consolidated forecasts for the fiscal years ending December 31, 2018 through
December 31, 2022 of the Borrower and its Subsidiaries of balance sheets, income
statements and cash flow statements on a quarterly basis through December 31,
2018 and on an annual fiscal year basis for the remainder of such period;

(xii)
a Request for Credit Extension in accordance with the requirements hereof (with
a copy to the applicable L/C Issuer or the Swing Line Lender, if applicable),
along with a customary flow of funds statement executed by the Borrower with
respect to all Loans to be advanced and other transactions to occur on the
Closing Date; and

(xiii)
to the extent applicable, a Funding Indemnity Letter.

(b)
The Collateral and Guarantee Requirement shall have been satisfied and (after
giving effect to any Liens to be released prior to or contemporaneously with the
initial Credit Extension on the Closing Date) the Collateral shall be subject to
no Liens other than Permitted Liens; provided that if, notwithstanding the use
by the Borrower of commercially reasonable efforts to provide and perfect on the
Closing Date security interest in assets intended to constitute Collateral such
provision and/or perfection of a security interest (other than the (i) execution
and delivery of the Security and Pledge Agreement by each Loan Party and (ii)
the delivery of UCC financing statements with respect to each Loan Party (or an
authorization permitting the Administrative Agent to file UCC financing
statements with respect to each Loan Party)) is not accomplished as of the
Closing Date, such provision and/or perfection of a security interest in such
Collateral shall not be a condition to the availability of the initial Credit
Extension on the Closing Date.

(c)
Since February 22, 2018 there shall not have occurred a Target Material Adverse
Effect.

(d)
(i) Bank of America shall have received a final, executed copy of the
Acquisition Agreement (as defined in the Existing Credit Agreement) and any
amendment, modification or waiver thereof since the execution thereof on
February 22, 2018, and (ii) the Acquisition (as defined in the Existing Credit
Agreement) shall be consummated simultaneously or substantially concurrently
with the closing under the Facilities in accordance with the terms of the
Acquisition Agreement (without giving effect to any amendment, modification
(including, without limitation, any updates to the exhibits, annexes and
schedules thereto) or any consent or waiver thereto by the Borrower, in each
case, that is material and adverse to the interests of the Lenders (in their
capacities as such), either individually or in the aggregate, without the prior
written consent of the Arrangers, such consent not to be unreasonably withheld,
delayed or conditioned).At least one Business Day prior to the Closing Date, the
Borrower and each of the other Loan Parties shall have provided to the
Administrative Agent and the Lenders all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act, that has been requested in writing not less than five Business Days
prior to the Closing Date; provided that such information shall, to the extent
requested at least ten Business Days prior to the Closing Date, have been
provided at least five Business Days prior to the Closing Date).

(e)
Any fees required to be paid pursuant to this Agreement or the Fee Letters shall
have been paid.

(f)
Unless waived by the Administrative Agent, all reasonable and documented
out-of-pocket expenses required to be paid on or before the Closing Date shall
have been paid (to the extent invoiced at least three Business Days (or such
shorter period as the Borrower may agree) prior to the Closing Date (provided
that any such invoice shall not thereafter preclude a final settling of accounts
between the Borrower and the Administrative Agent)).

(g)
The Revolving Credit Facility and Performance Letter of Credit Facility shall be
unutilized, other than (i) with respect to the issuance of Letters of Credit
(including the continuation or replacement of Existing Letters of Credit), and
(ii) up to $100,000,000 of Revolving Credit Loans, which may be drawn on the
Closing Date.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
For the avoidance of doubt, the conditions in this Section 4.01 were satisfied
on the Closing Date, and the conditions precedent to the effectiveness of the
Second Amendment on the Second Amendment Closing Date are limited to the
conditions expressly set forth in the Second Amendment.
4.02 Conditions to All Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans and other than the initial Credit Extension on the
Closing Date, which shall be subject solely to the conditions in Section 4.01)
is subject to the following conditions precedent:
(a)
The representations and warranties of the Borrower contained in Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects (or, with respect to representations and warranties
modified by materiality standards, in all respects) on and as of the date of
such Credit Extension, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or, with respect to representations
and warranties modified by materiality standards, in all respects) as of such
earlier date,  and (ii) except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively;

(b)
No Default shall exist, or would result from such proposed Credit Extension or
from the application of the proceeds thereof;

(c)
The Administrative Agent and, if applicable, the applicable L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof;

(d)
In the case of a Credit Extension to be denominated in an Alternative Currency,
there shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable opinion of the Administrative Agent, the Required
Lenders (in the case of any Loans to be denominated in an Alternative Currency)
or the applicable L/C Issuer (in the case of any Letter of Credit to be
denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency; and

(e)
If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.18 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01 Existence, Qualification and Power.  Each Loan Party (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party and consummate the Transactions, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except, solely
with respect to clauses (b)(i) and (c) above, to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
5.02 Authorization; No Contravention.  The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Restricted Subsidiaries (except for Permitted Liens) or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any applicable
Law, except in the cases of clause (b) and (c) as could not reasonably be
expected to have a Material Adverse Effect.
5.03 Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document to which
such Loan Party is a party thereto, or otherwise in connection with the
Transactions, other than (a) filings and delivery of certificates and promissory
notes representing Collateral necessary to perfect the Liens on the Collateral
granted by the Loan Parties in favor of the Secured Parties, (b) such approvals,
consents, exemptions, authorizations, actions, notices and filings that either
have been duly obtained, taken, given or made and are in full force and effect
or the failure of which to obtain or make would not reasonably be expected to
have a Material Adverse Effect, and (c) such approvals, consents, exemptions,
authorizations or other actions, notices or filings (i) in connection with the
enforcement of the Loan Documents or (ii) the failure of which to obtain or make
would not reasonably be expected to have a Material Adverse Effect.
5.04 Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
5.05 Financial Statements; No Material Adverse Effect.  The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material Indebtedness of the Borrower and its
Subsidiaries as of the date thereof to the extent required to be reflected on
the Audited Financial Statements in accordance with GAAP or identified in the
footnotes thereto.
(a)
The unaudited consolidated balance sheet of the Borrower and its Subsidiaries
dated September 30, 2019, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholders’ equity for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(b)
Since the date of the Audited Financial Statements, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(c)
The pro forma financial statements delivered pursuant to Section 4.01(a)(x)
accurately present the pro forma financial position of the Borrower and its
Subsidiaries on a consolidated basis as of the date thereof and giving effect to
the consummation of the Transactions to be effected on or before the Closing
Date; provided that (i) such pro forma financial statements shall include
adjustments applied in accordance with Regulation S-X of the Securities Act of
1933, and (ii) any other pro forma financial statements delivered pursuant to
Section 4.01(a)(x) shall include adjustments customary for confidential
information memoranda prepared in connection with financings of the type of the
Facilities, and shall not be required to comply with Regulation S-X of the
Securities Act of 1933; provided further that any purchase accounting
adjustments set forth in the financial statements delivered pursuant to Section
4.01(a)(x) may be preliminary in nature and be based only on estimates and
allocations determined by the Borrower.

(d)
The consolidated forecasted balance sheet, statements of income and cash flows
of the Borrower and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01(c) were prepared in good faith based upon assumptions believed by
the Borrower to be reasonable at the time made and at the time delivered
hereunder (it being understood by the Lenders that the such forecasts are
subject to significant uncertainties and contingencies, many of which are beyond
the Borrower’s control; that such forecasts, by their nature, are inherently
uncertain and no assurances are being given that the results reflected in such
forecasts will be achieved; and that actual results may differ from such
forecasts, and such differences may be material).

5.06 Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the actual knowledge of the Borrower after due and diligent
investigation, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that
(a) purport to affect the validity or enforceability of this Agreement or any
other Loan Document, or any of the transactions contemplated hereby, or
(b) except any Disclosed Litigation, either individually or in the aggregate
that could reasonably be expected to have a Material Adverse Effect.
5.07 No Default.  Neither any Loan Party nor any Restricted Subsidiary thereof
is in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
5.08 Ownership of Property; Liens.  Each Loan Party and each of its Restricted
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(a)
The property of each Loan Party and each of its Restricted Subsidiaries is
subject to no Liens, other than Permitted Liens.

5.09 Environmental Compliance.  Except as specifically disclosed in
Schedule 5.09, there is no known violation of existing Environmental Laws by the
Borrower or any of its Restricted Subsidiaries or any of their respective owned
or leased real properties, or any known existing claims in writing alleging such
potential liability or alleged violations thereof, that could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. 
Notwithstanding any other representation and warranty herein, this is the only
representation and warranty with respect to Environmental Laws.
5.10 Insurance.  The properties of the Borrower and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Restricted Subsidiary
operates; provided that the foregoing provisions of this Section 5.10 shall not
restrict the ability of the Borrower or its Restricted Subsidiaries to use
either commercially reasonable self-insurance or insurance through “captive”
insurance Subsidiaries.
5.11 Taxes.  The Borrower and each of its Restricted Subsidiaries have filed all
federal, state and other material tax returns required to be filed, and have
paid all federal, state and other material Taxes levied or imposed upon it or
its properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP or equivalent accounting standards in its country of organization and
except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.  There is no tax assessment proposed in writing
against the Borrower or any Restricted Subsidiary that is not being actively
contested by the Borrower or such Restricted Subsidiary in good faith that
would, if made, have a Material Adverse Effect.  Neither any Loan Party nor any
of its Restricted Subsidiaries is party to any tax sharing agreement other than
that certain Tax Sharing Agreement dated as of January 1, 2006 by and between
Halliburton Company, KBR Holdings, LLC and the Borrower.
5.12 ERISA Compliance.  Each Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other Federal or state laws. 
Each Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service.  To the best knowledge of the
Borrower, nothing has occurred that would reasonably be expected to prevent or
cause the loss of such tax-qualified status.
(a)
There are no pending or, to the actual knowledge of the Borrower after due and
diligent investigation, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(b)
Except as could not reasonably be expected, whether individually or taken in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred, and neither the Borrower nor any ERISA Affiliate is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan or Multiemployer Plan;
(ii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and neither the Borrower nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iii) neither the Borrower nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (iv)
neither the Borrower nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA; and (v) no Pension
Plan or Multiemployer Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan or Multiemployer Plan.

(c)
The Borrower is not and will not be using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.

5.13 Subsidiaries; Equity Interests; Loan Parties.  As of the Closing Date, the
Borrower has no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable (to the
extent applicable) and are owned by a Loan Party in the amounts specified on
Part (a) of Schedule 5.13 free and clear of all Liens except Permitted Liens. 
As of the Closing Date, no Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13.  All of the outstanding Equity Interests in the Borrower have
been validly issued, are fully paid and non-assessable.  Set forth on Part (c)
of Schedule 5.13 is a complete and accurate list of all Loan Parties, showing as
of the Closing Date (as to each Loan Party) the jurisdiction of its
incorporation, the address of its principal place of business and its U.S.
taxpayer identification number.  The copy of the charter of each Loan Party and
each amendment thereto provided to the Administrative Agent on the Closing Date
is, as of the Closing Date, a true and correct copy of each such document, each
of which is valid and in full force and effect as of the date hereof.
5.14 Margin Regulations; Investment Company Act.  The Borrower is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.  The execution, delivery and performance of
the Loan Documents by the Borrower and its Restricted Subsidiaries will not
violate the Regulations U or X of the FRB.  After applying the proceeds of any
Loan, margin stock does not exceed 25% of the value of the assets subject to
this Agreement or any other Loan Document.
(a)
None of the Borrower, any Person Controlling the Borrower, or any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15 Disclosure.  No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document, at the Closing Date (in the case of the Confidential Information
Memorandum dated “March 2018” and provided to potential Lenders on March 17,
2018) or at the time furnished by or on behalf of the Borrower or any Subsidiary
to the Administrative Agent or any Lender (in the case of all other reports,
financial statements, certificates or other written information), together with
filings by the Borrower with the SEC, (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omitted
to state any material fact necessary to make the statements therein, taken as a
whole, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to estimates, pro forma, projected or
forecasted financial information, the Borrower’s representations are limited to
those set forth in Section 5.05(d) and (e).
5.16 Compliance with Laws.  Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
5.17 Intellectual Property; Licenses, Etc.  The Borrower and each of its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are material to the operation of their respective businesses, without conflict
with the rights of any other Person, except as could not reasonably be expected
to have a Material Adverse Effect.  Neither the Borrower nor any of its
Restricted Subsidiaries has been charged or, to the knowledge of the Borrower,
threatened to be charged with any infringement of, nor has any of them infringed
on, any unexpired trademark, patent, patent registration, copyright, copyright
registration or other proprietary right of any person, except where the effect
thereof individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
5.18 Solvency.  The Borrower is, on a consolidated basis with its Restricted
Subsidiaries, Solvent.
5.19 Casualty, Etc.  Neither the businesses nor the properties of any Loan Party
or any of its Restricted Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance), condemnation or eminent domain proceeding
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
5.20 Labor Matters.  Other than as could not reasonably be expected to have a
Material Adverse Effect, (a) there are no strikes, lockouts, or other material
labor disputes or grievances against the Borrower or any of its Restricted
Subsidiaries, or to the Borrower’s knowledge, threatened against or affecting
the Borrower or any of its Restricted Subsidiaries and (b) no significant unfair
labor practice charges or grievances are pending against the Borrower or any of
its Restricted Subsidiaries, or the Borrower’s knowledge, threatened against any
of them before any Governmental Authority. All payments due from the Borrower or
any of its Restricted Subsidiaries pursuant to the provisions of any collective
bargaining agreement have been paid or accrued as a liability on the books of
the Borrower or such Restricted Subsidiaries, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
5.21 OFAC.  Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (a) currently the
subject or target of any Sanctions, (b) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (c) located, organized or resident in a Designated
Jurisdiction.
5.22 Anti-Corruption Laws.  Other than in connection with conduct occurring
prior to 2010 which have been resolved with applicable Governmental Authorities
and have been publicly reported, (i) the Borrower and its Subsidiaries have
conducted their businesses in compliance with applicable Anti-Corruption Laws
and have instituted and maintained policies and procedures designed to promote
and achieve compliance by the Borrower and its Subsidiaries with such laws and
(ii) neither the Borrower, any of its Subsidiaries nor (to the knowledge of the
Borrower and its Subsidiaries) any director, officer, agent or employee thereof,
has engaged in any activity or conduct which would violate any applicable
Anti-Corruption Laws.
5.23 Collateral Documents.  Unless a Collateral Release Period is in effect, the
provisions of the Collateral Documents are effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties a legal, valid and
enforceable Lien on all right, title and interest of the respective Loan Parties
in the Collateral described therein.  In the case of the Pledged Collateral
described in the Security and Pledge Agreement, when certificates or promissory
notes, as applicable, representing such Pledged Collateral and required to be
delivered under the applicable Collateral Document are delivered to the
Administrative Agent, and in the case of the other Collateral described in the
Security and Pledge Agreement when financing statements are filed in the
applicable filing offices, the Administrative Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien (subject to all Permitted
Liens) on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral to the extent a security interest in such Collateral
can be perfected by filing Uniform Commercial Code financing statements or
possession, in each case prior and superior in right to the Lien of any other
Person (subject to all Permitted Liens).
5.24 EEA Financial Institutions.  No Loan Party is an EEA Financial Institution.
5.25 Beneficial Ownership Certificate.  As of the Second Amendment Closing Date,
the information included in each Beneficial Ownership Certification, if
applicable, is true and correct in all respects.
5.26 Covered Entity.  No Loan Party is a Covered Entity.
5.27 Representations as to Foreign Obligors.  Solely in the event that at the
time of making the representations and warranties set forth in this Article V,
any Loans are owing by any Foreign Obligor, or such representations and
warranties are being made in connection with a Credit Extension to a Foreign
Obligor, then in either such case each of KBR and each Foreign Obligor that
(after giving effect to any such Credit Extension) has any outstanding Loans
represents and warrants to the Administrative Agent and the Lenders that
(a)
Each such Foreign Obligor is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts. 
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b)
The Applicable Foreign Obligor Documents are in proper legal form under the Laws
of the jurisdiction in which such Foreign Obligor is organized and existing for
the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents.  It is
not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

(c)
There is no (i) with respect to the Australian Borrower or any other Foreign
Obligor domiciled in Australia, ad volarem duty or (ii) with respect to each
other Foreign Obligor, tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (A) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (B) on any payment to be
made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.

(d)
The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

ARTICLE VI
AFFIRMATIVE COVENANTS
Until the Facility Termination Date, the Borrower shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause
each Restricted Subsidiary to:
6.01 Financial Statements. Make available to the Administrative Agent (for
distribution to each Lender):
(a)
as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders (with the understanding that any
of the so-called “Big Four” accounting firms shall be deemed to be acceptable to
the Required Lenders), which report shall state that such consolidated financial
statements fairly present in all material respects the financial position of the
Borrower and its Subsidiaries as at the date indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP
(except as otherwise stated therein) and shall not be subject to any “going
concern” or like qualification or exception (other than such a qualification or
exception that is (x) solely with respect to, or resulting solely from, the
upcoming maturity date of any of the Loans hereunder being scheduled to occur
within twelve months from the time such report is delivered or (y) with respect
to, or resulting from, any potential inability to satisfy the covenants set
forth in Section 7.11 hereof on a future date or in a future period) or
qualified with respect to scope limitations imposed by the Borrower or with
respect to accounting principles followed by the Borrower not being in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
GAAP;

(b)
as soon as available, but in any event within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the Borrower’s
chief financial officer, treasurer, senior vice president, corporate finance, or
controller as fairly presenting in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as at the dates
indicated and the consolidated results of their operations for the period
indicated in accordance with GAAP, subject only to normal year-end audit
adjustments and audit changes;

(c)
as soon as available, but in any event no later than 90 days after the end of
each fiscal year of the Borrower, an annual business plan and budget of the
Borrower and its Restricted Subsidiaries on a consolidated basis, including
forecasts prepared by management of the Borrower, in form reasonably
satisfactory to the Administrative Agent, of consolidated balance sheets and
statements of income or operations and cash flows of the Borrower and its
Restricted Subsidiaries on an annual basis for the immediately following fiscal
year (including the fiscal year in which the Maturity Date for the Term B
Facility occurs); and

(d)
in the event that any Unrestricted Subsidiaries exist at such time, then
simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (a) and (b) above, a summary statement,
prepared in good faith by a Responsible Officer of KBR, reflecting adjustments
necessary to eliminate the accounts of such Unrestricted Subsidiaries from such
consolidated financial statements.

As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
6.02 Certificates; Other Information.  Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:
(a)
concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief financial officer, treasurer, senior vice president, corporate finance, or
controller of the Borrower (i) containing a calculation of the Cumulative
Available Amount and the amount thereof being utilized at such time pursuant to
Section 7.03(j); (ii) stating that the Borrower was in compliance with the
Collateral and Guarantee Requirement and Section 6.12 as of such date; (iii)
stating that such officer has reviewed the terms of the Loan Documents and has
made, or has caused to be made under his supervision, a review in reasonable
detail of the transactions and condition of the Borrower and its Restricted
Subsidiaries during the accounting period covered by such financial statements
and that such review has not disclosed the existence of any Default or Event of
Default during or at the end of such accounting period and that such officer
does not have knowledge of the existence, as at the date of such certificate, of
any Default or Event of Default, or, if he does have knowledge that a Default or
an Event of Default existed or exists, specifying the nature and period of
existence thereof and what action the Borrower has taken, is taking, or proposes
to take with respect thereto; (iv) identifying each Restricted Subsidiary of the
Borrower that, as of the date of such financial statements, constitutes (or is
required to constitute pursuant to the aggregation test set forth in the
definition thereof) a Material Domestic Subsidiary; (v) identifying each
Subsidiary of the Borrower that constitutes an Unrestricted Subsidiary and prior
to the date of such financial statements, has not been previously identified to
the Administrative Agent; and (vi) setting forth calculations required to
establish whether the Borrower was in compliance with each of the financial
covenants set forth in Section 7.11 on the date of such financial statements and
reconciling in reasonable detail the effect of Unrestricted Subsidiaries, in
each case in form and detail reasonably satisfactory to the Administrative
Agent;

(b)
upon the occurrence and during the continuance of an Event of Default, if
requested by the Administrative Agent or any Lender, copies of any detailed
audit reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of any Loan Party
by independent accountants in connection with the accounts or books of any Loan
Party or any of its Restricted Subsidiaries, or any audit of any of them;

(c)
promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto; and

(d)
promptly, such additional information regarding the business, financial, legal
or corporate affairs of any Loan Party or any Restricted Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent (or
any Lender through the Administrative Agent) may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); or (iii) on which such report is filed electronically
with the SEC’s EDGAR system; provided that: (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (B) the Borrower shall notify the Administrative Agent (by telecopier
or electronic mail) of the posting of any such documents and provide to the
Administrative Agent promptly upon the request therefor by electronic mail
electronic versions (i.e., soft copies) of such documents.  The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”
6.03 Notices.  Promptly notify the Administrative Agent after any Responsible
Officer of any Loan Party obtains knowledge of the following:
(a)
of the occurrence of any Default or Event of Default;

(b)
of any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including, in each case to the extent that such matter
has resulted in or could reasonably be expected to result in a Material Adverse
Effect, (i) breach or non-performance of, or any default under, a Contractual
Obligation of the Borrower or any Restricted Subsidiary; (ii) any dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
Restricted Subsidiary and any Governmental Authority; (iii) the commencement of,
or any material development in, any litigation or proceeding affecting the
Borrower or any Restricted Subsidiary, including pursuant to any applicable
Environmental Laws; or (iv) any portion of the Collateral is damaged or
destroyed.

(c)
of the occurrence of any ERISA Event which has resulted or could reasonably be
expected to result in liability of the Borrower under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$20,000,000;

(d)
of any material change in accounting policies or financial reporting practices
by any Loan Party or any Restricted Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b);

(e)
of the (i) occurrence of any Disposition of property or assets or Extraordinary
Receipt for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.05(b)(ii) or (iii), (ii) occurrence of any Ichthys
Recovery Event for which the Borrower is required to use commercially reasonable
efforts to cause the Ichthys Joint Venture to make distributions to the Joint
Venture partners (and the estimated amount thereof) and, upon such distribution,
to make a mandatory prepayment pursuant to Section 2.05(b)(iv), (iii) making of
any such distribution to the Joint Venture partners described in clause (ii),
and (iv) incurrence or issuance of any Indebtedness for which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.05(b)(v); and

(f)
of any announcement by Moody’s or S&P of any change of any rating thereby of the
Borrower or the Facilities.

Each notice pursuant to Section 6.03 (other than Section 6.03(e) or (f)) shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
6.04 Payment of Obligations.  Pay and discharge prior to delinquency all
obligations and liabilities, including all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets the failure
of which to pay could reasonably be expected to result in a Material Adverse
Effect, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
or equivalent accounting standards in its country of organization are being
maintained by the Borrower or such Restricted Subsidiary.
6.05 Preservation of Existence, Etc.  (a)  Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect; provided, however, that the existence (corporate or otherwise)
of any Restricted Subsidiary may be terminated if such termination is determined
by the Borrower to be in its best interest and is not materially disadvantageous
to the Lenders.
6.06 Maintenance of Properties.  (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof, except in
each of clauses (a) and (b), where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
6.07 Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business (with regard
to real property, in the geographic location where such real property is
located), of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons and all such insurance (except that
of any Unrestricted Subsidiary) shall (i) provide for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance for reasons other than non-payment of premiums (and, to the
extent commercially available, 10 days’ notice in the case of cancellation
resulting from the non-payment of premiums), and (ii) name the Administrative
Agent as additional insured on behalf of the Secured Parties (in the case of
liability insurance (other than workers’ compensation insurance and employer’s
liability insurance)) and, at any time a Collateral Release Period is not in
effect, lender’s loss payee with respect to the Collateral (in the case of
property insurance), as applicable; provided that the foregoing provisions of
this Section 6.07 shall not restrict the applicable Loan Party’s ability to
(i) self-insure in commercially reasonable amounts or (ii) use commercially
reasonable self-insurance through “captive” insurance Subsidiaries.
6.08 Compliance with Laws and Material Contracts.  (a) Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (i) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted, or (ii) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect, and (b) perform and observe all the
terms and provisions of each contract or agreement that is material to the
business and/or operations of the Borrower and its Restricted Subsidiaries (each
a “Material Contract”) to be performed or observed by it, maintain each Material
Contract in full force and effect, enforce each Material Contract in accordance
with its terms, take all such action to such end as may be from time to time
requested by the Administrative Agent and, upon request of the Administrative
Agent, make to each other party to any Material Contract such demands and
requests for information and reports or for action as any Loan Party or any of
its Restricted Subsidiaries is entitled to make under such Material Contract,
and cause each of its Restricted Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
6.09 Books and Records.  Maintain adequate books, records and account as may be
required or necessary to permit the preparation of consolidated financial
statements in accordance with sound business practices and GAAP or the
equivalent international standards.
6.10 Inspection Rights.  Permit any representative designated by the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers and independent public accountants, all at
such reasonable times during normal business hours and, subject to the
limitation below, as often as may be reasonably desired, upon reasonable advance
notice to the Borrower; provided that, excluding any such visits and inspections
when an Event of Default exists, only the Administrative Agent on behalf of the
Lenders may exercise visitation and inspection rights of the Administrative
Agent and the Lenders under this Section 6.10 (and representatives of any Lender
may accompany the Administrative Agent on any such visit at their own expense)
and the Administrative Agent shall not exercise such rights more often than two
times during any calendar year absent the existence of an Event of Default and
only one such time shall be at the Borrower’s expense; provided further that (a)
when an Event of Default exists, the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice and (b) so long as no Event of Default exists,
advance notice of any discussion with such independent public accountant shall
be given to the Borrower and the Borrower shall have the opportunity to be
present at any such discussion.  Notwithstanding anything to the contrary in
this Agreement, none of the Borrower or the Restricted Subsidiaries will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter (a)
that constitutes non-financial trade secrets or non-financial proprietary
information that is not reasonably related to the actual or projected financial
results or results of operations of the Borrower and its Restricted
Subsidiaries, (b) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law or any binding, arm’s-length agreement with a third party or (c) is subject
to attorney-client or similar privilege or constitutes attorney work product.
6.11 Use of Proceeds.  Use the proceeds of the Loans on or after the Closing
Date, (a) with respect to proceeds of the Term B Facility, solely to fund a
portion of the Transactions (including the Acquisition) on the Closing Date, (b)
with respect to proceeds of each Term A Facility, solely to fund completion
payments required to be funded in connection with the completion of the Ichthys
Project through the Ichthys Project Joint Ventures and/or for reimbursements for
any such completion payments funded prior to the Closing Date, (c) with respect
to proceeds of the Performance Letter of Credit Facility, to issue Performance
Letters of Credit (including in replacement or continuation of, or to backstop,
letters of credit outstanding on the Closing Date) and (d) with respect to the
Revolving Credit Facility, to finance a portion of the Transactions and
otherwise to provide ongoing working capital and for other general corporate
purposes (including Permitted Acquisitions) not in contravention of any Law or
of any Loan Document.
6.12 Collateral and Guarantee Requirement; Collateral Information.
(a)
If (i) any Material Domestic Subsidiary is formed or acquired after the Closing
Date, with all calculations required to determine whether a Subsidiary is a
Material Domestic Subsidiary to be computed on a pro forma basis at such time,
or (ii) any Unrestricted Subsidiary is re-designated as a Restricted Subsidiary
which is a Material Domestic Subsidiary, then, in each case, within 60 days
after such occurrence cause the Collateral and Guarantee Requirement to be
satisfied.

(b)
If any Wholly-Owned Domestic Subsidiary of the Borrower (other than an Excluded
Subsidiary) (i) meets the financial test set forth in the definition of
“Material Domestic Subsidiary” or (ii) is required to become a Guarantor based
on the 95% aggregate test set forth in the proviso to the definition of
“Material Domestic Subsidiary”, in each case as of the end of a fiscal quarter
or fiscal year, as applicable, then within 60 days from the date financial
statements are delivered pursuant to Section 6.01 with respect to the applicable
fiscal quarter or fiscal year cause the Collateral and Guarantee Requirement to
be satisfied.

(c)
At any time a Collateral Release Period is not in effect, if, after the Closing
Date, any material assets are acquired by the Borrower or any other Loan Party
or are held by any Restricted Subsidiary on or after the time it becomes a Loan
Party pursuant to this Section 6.12 or the Collateral and Guarantee Requirement
(other than (x) assets constituting Collateral under a Collateral Document that
become subject to the Lien created by such Collateral Document upon acquisition
thereof or (y) assets constituting Excluded Assets), notify the Administrative
Agent thereof, and (upon request of the Administrative Agent for those assets
and actions subject to such request being pursuant to the Collateral and
Guarantee Requirement), cause such assets to be subjected to a Lien securing the
Obligations and take and cause the other Loan Parties to take, such actions to
perfect such Liens (other than Excluded Perfection Actions) as are required
pursuant to the Collateral and Guarantee Requirement or the Collateral
Documents; provided that in no event shall compliance with this Section 6.12(c)
be required until 90 days following such acquisition (or designation of such
Person as a Loan Party, as the case may be).

(d)
Furnish (or cause to be furnished) to the Administrative Agent promptly (and in
any event not less than 10 days prior thereto, or such other period as
reasonably agreed to by the Administrative Agent) written notice of any change
(i) in any Loan Party’s legal name (as set forth in its certificate of
organization or like document), (ii) in the jurisdiction of organization or
formation of any Loan Party or in the form of its organization, or (iii) in any
Loan Party’s organizational identification number or Federal taxpayer
identification number.

The time periods required by any of the foregoing clauses (a) through (d) of
this Section 6.12 may be extended by the Administrative Agent, acting alone, as
it shall agree in its reasonable discretion.
6.13 Compliance with Environmental Laws.  (a) Comply, and to the extent it may
legally do so, exercise commercially reasonable efforts to cause all lessees and
other Persons operating or occupying its properties to comply, with all
applicable Environmental Laws and Environmental Permits; (b) obtain and renew
all Environmental Permits necessary for its operations and properties; and (c)
conduct any investigation, study, sampling and testing, and undertake any
cleanup, response or other corrective action necessary to address all Hazardous
Materials at, on, under or emanating from any of properties owned, leased or
operated by it in accordance with the requirements of all Environmental Laws;
except, in each case referred to in clauses (a), (b) and (c) above, as would not
reasonably be expected to have a Material Adverse Effect; provided, however,
that neither the Borrower nor any of its Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.
6.14 Further Assurances.  Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, and subject to Section 10.22, (a)
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Restricted Subsidiaries’ (other than Excluded Subsidiaries) properties,
assets, rights or interests (other than Excluded Assets) to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Restricted Subsidiaries is or is to be a party, and
cause each of its Restricted Subsidiaries to do so (provided that the foregoing
shall not require the Borrower or any Restricted Subsidiary to take any Excluded
Perfection Actions).
6.15 Designation as Senior Debt.  Designate all Obligations as “Designated
Senior Indebtedness” under, and defined in, any document evidencing or governing
subordinated Indebtedness of a Loan Party incurred after the Closing Date
(excluding intercompany subordinated Indebtedness).
6.16 Approvals and Authorizations.  Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Loan Party is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents, except as could not reasonably be expected to have a Material Adverse
Effect.
6.17 Anti-Corruption Laws.  Conduct its businesses in compliance with all
applicable Anti-Corruption Laws and maintain policies and procedures designed to
promote and achieve compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with such laws.
6.18 Designation of Unrestricted and Restricted Subsidiaries.  The Borrower may
designate (such designation, a “Subsidiary Designation”), at any time, any
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary by delivering to the Administrative Agent a certificate of
a Responsible Officer of the Borrower specifying such designation; provided
that:
(a)
both immediately before and immediately after any such designation, no Event of
Default shall have occurred and be continuing or would result therefrom;

(b)
the Borrower shall be in pro forma compliance with the covenants set forth in
Section 7.11, calculated as of the last day of the most recently ended four
fiscal quarter period for which financial statements have been delivered
pursuant to Section 6.01 (or, if prior to any such delivery, as of the date of
the financial statements described in Section 5.05(b);

(c)
in the case of a designation of a Subsidiary as an Unrestricted Subsidiary, no
Subsidiary may be designated as an Unrestricted Subsidiary if such Subsidiary
directly or indirectly owns any Equity Interests of, or holds a Lien on, any
property of, the Borrower, any Loan Party or any Restricted Subsidiary that is
not a Subsidiary to be so designated as an Unrestricted Subsidiary;

(d)
to the extent material to the continued operations of KBR and its Restricted
Subsidiaries, the Borrower and its Restricted Subsidiaries shall not transfer
all or any material portion of their respective intellectual property to any
Unrestricted Subsidiary or allow any Restricted Subsidiary that owns a material
portion of their respective intellectual property to be designated as an
Unrestricted Subsidiary (without regard to whether the Borrower or any
Restricted Subsidiary has the right to continue to utilize any such intellectual
property after such transfer);

(e)
no Subsidiary may be designated as an Unrestricted Subsidiary or continue as an
Unrestricted Subsidiary unless each of its direct and indirect Subsidiaries is
also designated an Unrestricted Subsidiary pursuant to this Section 6.18; and

(f)
the designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the Borrower in such Subsidiary, at the time of such
designation, in an amount equal to the fair market value of such Subsidiary, and
such Investment must at such time be permitted under Section 7.03(h), and no
such designation shall be permitted unless such Investment is permitted by
Section 7.03(h).

The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence, at the time of such designation, of any Investment,
Indebtedness or Liens of such re-designated Restricted Subsidiary existing at
such time.


ARTICLE VII
NEGATIVE COVENANTS
Until the Facility Termination Date, the Borrower shall not, nor shall the
Borrower permit any Restricted Subsidiary to, directly or indirectly:
7.01 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Borrower or any of its Restricted
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:
(a)
Liens (i) pursuant to any Loan Document and (ii) except during a Collateral
Release Period, securing Incremental Equivalent Debt;

(b)
Liens existing on the Second Amendment Closing Date and, to the extent securing
Indebtedness in an aggregate principal amount in excess of $5,000,000, listed on
Schedule 7.01, and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed (except to remove any property from
coverage of the Lien), (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.02(b), (iii) no Loan Party that
was not an obligor with respect thereto shall become an obligor in connection
with such renewal or extension, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.02(b);

(c)
Customary Permitted Liens;

(d)
any attachment or judgment Lien not otherwise constituting an Event of Default
under Section 8.01(h) in existence less than sixty (60) days after the entry
thereof or with respect to which (i) execution has been stayed, (ii) payment is
covered in full by insurance, or (iii) the Borrower or any of its Subsidiaries
shall in good faith be prosecuting an appeal or proceedings for review and shall
have set aside on its books such reserves as may be required by GAAP with
respect to such judgment or award;

(e)
Liens securing Indebtedness permitted under Section 7.02(e); provided that (i)
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness (and any unimproved portion of a partially
improved property where such financed asset shall be located) and the products
and proceeds thereof and (ii) the Indebtedness secured thereby does not exceed
the cost or fair market value, whichever is lower, of the property being
acquired, constructed, repaired or improved on the date of acquisition or
completion of such construction, repair or improvement, plus transaction costs
incurred in connection therewith; provided, that individual financings of
equipment provided by one lender otherwise permitted by this clause (e) may be
cross-collateralized to other financings of equipment provided by such lender
permitted hereby;

(f)
Liens (i) on assets or Equity Interests of any Restricted Subsidiary which are
in existence at the time that such Restricted Subsidiary is acquired after the
Closing Date pursuant to a Permitted Acquisition or other Investment permitted
hereafter, or is merged or consolidated into the Borrower or a Restricted
Subsidiary after the Closing Date, and (ii) on assets of any Loan Party or any
Restricted Subsidiary which are in existence at the time that such assets are
acquired after the Closing Date; provided that such Liens (A) are not incurred
or created in anticipation of such transaction (except to the extent such Liens
secure Indebtedness which refinanced other secured Indebtedness to facilitate
any Person being a Restricted Subsidiary); (B) only secure Indebtedness
permitted under Section 7.02(g) and in an aggregate principal amount at any time
outstanding not to exceed the greater of (i) $35,000,000 and (ii) 1.00% of
Consolidated Tangible Assets as of the last day of the most recent fiscal
quarter or year for which financial statements have been delivered pursuant to
Section 6.01for the most recently completed Measurement Period; and (C) attach
only to the acquired assets or the assets of such acquired Restricted Subsidiary
and the proceeds and products of such assets (and the proceeds and products
thereof);

(g)
Liens on or transfers of Qualified Securitization Assets or accounts into which
solely such collections or proceeds of Qualified Securitization Assets (but not
the proceeds received by the Borrower or any of its Restricted Subsidiaries as
part of the sale of such accounts receivable) are deposited, each arising solely
in connection with the sale of such accounts receivable pursuant to
Section 7.05(h) (but not the proceeds received by the Borrower or any of its
Restricted Subsidiaries as part of the sale of such accounts receivable) and, to
the extent constituting Indebtedness of the Borrower or any Restricted
Subsidiary, so long as such Indebtedness is permitted by Section 7.02(f);

(h)
Liens securing Secured Bilateral L/C Obligations secured permitted by Section
7.02(j);

(i)
Liens on Equity Interests in, and assets of, any Unrestricted Subsidiary, so
long as such Liens secure only obligations of such Unrestricted Subsidiary
otherwise permitted hereunder;

(j)
Liens on Equity Interests in and assets of a Foreign Subsidiary (to the extent
such Equity Interests are owned by a Subsidiary who is not a Loan Party)
securing Indebtedness or other obligations of such Foreign Subsidiary otherwise
permitted hereunder;

(k)
Liens on project-related assets securing surety, performance and completion
bonds in the ordinary course of business of such projects;

(l)
Liens (i) on the Equity Interests in any Joint Venture, and Liens on assets of a
JV Subsidiary, in each case to secure Joint Venture Debt of such Joint Venture
or other obligations (excluding Indebtedness) of such Joint Venture otherwise
permitted hereunder, (ii) consisting of customary rights of first refusal and
tag, drag and similar rights in joint venture agreements and agreements with
respect to non-Wholly-Owned Subsidiaries and (iii) consisting of any encumbrance
or restriction (including put and call arrangements) in favor of a Joint Venture
party with respect to Equity Interests of, or assets owned by, any Joint Venture
or similar arrangement pursuant to any joint venture or similar agreement;

(m)
Liens arising out of conditional sale, title retention, consignment or similar
arrangements for the sale or purchase of goods entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of business;

(n)
Liens securing Indebtedness permitted by Section 7.02(h);

(o)
Liens to secure any extension, renewal, refunding or replacement (or successive
extensions, renewals, refinancing, refundings or replacements), in whole or in
part, of any Indebtedness secured by any Lien referred to in Section 7.01(e);
provided that (A) the principal amount of the Indebtedness secured thereby is no
greater than the outstanding principal amount of such Indebtedness, or, if
greater, the existing commitment amount of such Indebtedness (provided that such
commitment amount has not been increased in contemplation of such event),
immediately before such extension, renewal, refinancing, refunding or
replacement, plus any amount necessary to pay any accrued interest, fees or
expenses, premiums and original issue discount related thereto and (B) such Lien
shall only extend to (x) such assets as are already subject to a Lien in respect
of such Indebtedness (y) after-acquired property that is affixed or incorporated
into the property covered by such Lien and (z) proceeds and products thereof;

(p)
Liens securing Indebtedness permitted by Section 7.02(o), subject to the
limitations set forth therein; and

(q)
(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business and (ii) Liens on specific items of
equipment, inventory or other goods and proceeds thereof (or documents of title
related thereto) of any Person securing such Person’s obligations in respect of
bankers’ acceptances or letters of credit issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such equipment,
inventory or other goods in the ordinary course of business.

For purposes of determining compliance with this Section 7.01, in the event that
any Lien meets the criteria of more than one of the categories described in
Section 7.01(a) through (q), the Borrower will be permitted to divide, classify
and reclassify such item of Lien on the date of its creation, incurrence,
assumption or existence, and/or later re-divide and/or reclassify all or a
portion of such item of Lien, in any manner that complies with this Section
7.01.
In each case set forth above, notwithstanding any stated limitation on the
assets or property that may be subject to such Lien, a permitted Lien on a
specified asset or property or group or type of assets or property may include
Liens on all improvements, additions, repairs, attachments and accessions
thereto, assets and property affixed or appurtenant thereto, parts, replacements
and substitutions therefor, contract rights and other general intangibles
relating primarily thereto, and all products and proceeds thereof, including
dividends, distributions, interest and increases in respect thereof.
7.02 Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)
Indebtedness (i) under the Loan Documents or (ii) in respect of Incremental
Equivalent Debt, provided that no Incremental Equivalent Debt may be created,
incurred, assumed or permitted to exist during a Collateral Release Period
(other than Incremental Equivalent Debt in existence at the time of the
inception of such Collateral Release Period with respect to which any Liens have
been released);

(b)
(i) Indebtedness outstanding on the Second Amendment Closing Date and with
respect to any individual item in excess of $5,000,000 listed on Schedule 7.02,
and (ii) and any refinancings, refundings, renewals or extensions of any such
debt; provided that (x) the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to all accrued and unpaid interest and premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and the direct or any contingent obligor with respect thereto is not
changed, as a result of or in connection with such refinancing, refunding,
renewal or extension and (y) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are not materially less favorable to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended;

(c)
obligations (contingent or otherwise) existing or arising under any Swap
Contract (other than those in respect of shares of Equity Interests of KBR or
any Subsidiary), provided that such obligations are (or were) entered into by
such Person in the ordinary course of business and not for purposes of
speculation;

(d)
Guarantees of the Borrower or any Restricted Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Restricted
Subsidiary; provided that (i) any Guarantee of Indebtedness permitted under
Section 7.02(g) shall be required to be in compliance with clause (B) thereof;
(ii) no Loan Party may Guarantee Indebtedness of a Non-Loan Party permitted by
Section 7.02(k)(ii) pursuant to this clause (d); and (iii) any Guarantee by a
Loan Party of Indebtedness of another Loan Party permitted pursuant to Section
7.02(k)(iv) shall be required to be subordinated to the same extent as the
guaranteed Indebtedness;

(e)
Attributable Indebtedness and purchase money obligations and other Indebtedness
incurred in connection with the acquisition, construction, repair or improvement
of fixed or capital assets within the limitations set forth in Section 7.01(e);
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding pursuant to this clause (e) shall not exceed, as of the time of
incurrence thereof, the greater of (i) $350,000,000 and (ii) 10.00% of
Consolidated Tangible Assets as of the last day of the most recently ended
fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 6.01, and any modification, replacement, renewal,
refinancing or extension thereof (which such modification, replacement, renewal,
refinancing or extension shall not increase the principal amount thereof except
by an amount equal to all accrued and unpaid interest and premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing);

(f)
Indebtedness in the nature of receivables securitizations and other similar
financings and/or factoring arrangements entered into on customary terms,
including limited recourse of the obligee thereof to relevant securitization or
factoring entity and the receivables being securitized and/or factored (and
customary replacements or substitutions thereof), in an aggregate amount not to
exceed $400,000,000 at any time outstanding under this clause (f);

(g)
Indebtedness of any Person that becomes a direct or indirect Restricted
Subsidiary of the Borrower or is merged or consolidated into the Borrower or a
Restricted Subsidiary after the Closing Date, or related to any asset acquired
after the Closing Date pursuant to a Permitted Acquisition or any other
acquisition permitted hereunder, and any modification, replacement, renewal,
refinancing or extension thereof (which such modification, replacement, renewal,
refinancing or extension shall not increase the principal amount thereof except
by an amount equal to all accrued and unpaid interest and premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing); provided that (A) such Indebtedness was not incurred in
anticipation of such acquisition, (B) neither the Borrower nor any Restricted
Subsidiary (other than the acquired Restricted Subsidiaries or the Person into
which such Person is merged or consolidated) is an obligor with respect to such
Indebtedness and (C) such Indebtedness is either unsecured or secured solely by
Liens on assets of the acquired Restricted Subsidiaries, or on the acquired
assets, permitted by, and within the limitations set forth in Section 7.01(f);

(h)
secured Indebtedness and other secured obligations (including in respect of
letters of credit, bank guarantees, bankers’ acceptances, warehouse receipts or
similar instruments) in an aggregate outstanding principal amount not to exceed
under this clause (h) the greater of (i) $112,500,000 and (ii) 3.0% of
Consolidated Tangible Assets as of the last day of the most recent fiscal
quarter or year for which financial statements have been delivered pursuant to
Section 6.01;

(i)
Indebtedness of a Restricted Subsidiary that is a Foreign Subsidiary in an
aggregate outstanding principal amount not to exceed under this clause (i) the
greater of (i) $100,000,000 and (ii) 2.85% of Consolidated Tangible Assets as of
the last day of the most recent fiscal quarter or year for which financial
statements have been delivered pursuant to Section 6.01;

(j)
Secured Bilateral L/C Obligations, including, for the avoidance of doubt, any
such obligations with respect to any Joint Venture; provided that the aggregate
outstanding amount of Secured Bilateral L/C Obligations shall not exceed
(excluding those back-stopped by a Letter of Credit), at any time outstanding,
the Secured Bilateral L/C Obligations Amount;

(k)
intercompany Indebtedness owing:

(i)
by a Domestic Obligor to a Domestic Obligor;

(ii)
by a Foreign Obligor to a Foreign Obligor;

(iii)
by a Non-Loan Party to a Non-Loan Party;

(iv)
either (A) by a Non-Loan Party to a Loan Party or (B) by a Foreign Obligor to a
Domestic Obligor, in each case, so long as the Investment by such Loan Party or
Domestic Obligor, as applicable, is permitted by Section 7.03;

(v)
either (A) by a Loan Party to a Non-Loan Party or (B) by a Domestic Obligor to a
Foreign Obligor, in each case, that is subordinated to the Obligations of such
Loan Party or Domestic Obligor, as applicable under the Facilities and is in an
aggregate outstanding principal amount at the time of incurrence thereof not to
exceed under this clause (k)(v) the greater of (i) $100,000,000 and (ii) 2.85%
of Consolidated Tangible Assets as of the last day of the most recent fiscal
quarter or year for which financial statements have been delivered pursuant to
Section 6.01;

(l)
Indebtedness of the Borrower or a Restricted Subsidiary owing to an Unrestricted
Subsidiary; provided that, any such Indebtedness is subordinated to the
Obligations of the Borrower or such Restricted Subsidiary (if any) under the
Facilities and is in an aggregate outstanding principal amount at the time of
incurrence thereof not to exceed under this clause (l) the greater of (i)
$100,000,000 and (ii) 2.85% of Consolidated Tangible Assets as of the last day
of the most recent fiscal quarter or year for which financial statements have
been delivered pursuant to Section 6.01;

(m)
unsecured Indebtedness of the Borrower or any Subsidiary so long as (i) no Event
of Default has occurred and is continuing either immediately before or
immediately after the issuance thereof, (ii) immediately before and after giving
pro forma effect to such Indebtedness, the Borrower and its Restricted
Subsidiaries shall be in pro forma compliance with the financial covenant set
forth in Section 7.11(b), (iii) except in the case of the issuance of any
Permitted Convertible Indebtedness and Permitted Bridge Indebtedness, the final
maturity date and weighted average life to maturity of such Indebtedness shall
not be prior to or shorter than that applicable to the latest Maturity Date then
in effect under any of the Facilities, and (iv) the terms and conditions of such
Indebtedness (including any financial covenants) are not materially more
restrictive, taken in the aggregate, than the terms of the Facilities, except to
the extent (x) necessary to provide for additional or different covenants or
other terms applicable only during the period after the latest Maturity Date of
each other then existing Facility, (y) such terms are added in the Loan
Documents for the benefit of the Lenders pursuant to an amendment hereto or
thereto subject solely to the reasonable satisfaction of the Administrative
Agent or (z) otherwise reasonably acceptable to the Administrative Agent;

(n)
Indebtedness relating to insurance premium financings incurred in the ordinary
course of business; and

(o)
Indebtedness (“Permitted Credit Agreement Refinancing Indebtedness”) issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace,
repurchase, retire or refinance, in whole or part, any class of existing Term
Loans or any existing Revolving Credit Loans (or unused Revolving Credit
Commitments), or any then-existing Permitted Credit Agreement Refinancing
Indebtedness, and constituting any of the following: (A) secured Indebtedness
(“Permitted First Priority Refinancing Indebtedness”) in the form of one or more
series of senior secured notes that is secured by the Collateral on a pari passu
basis to the Liens securing the Obligations and the obligations in respect of
any Permitted First Priority Refinancing Indebtedness, including any Registered
Equivalent Notes issued in exchange therefor; (B) secured Indebtedness in the
form of one or more series of secured notes or secured loans that is secured by
the Collateral on a junior priority basis to the Liens securing the Obligations
and the obligations in respect of any Permitted First Priority Refinancing
Indebtedness, including any Registered Equivalent Notes issued in exchange
therefor; (C) unsecured Indebtedness in the form of one or more series of senior
unsecured notes or loans, including any Registered Equivalent Notes issued in
exchange therefor; and (D) Permitted Refinancing Commitments and Permitted
Refinancing Loans incurred pursuant to a Permitted Refinancing Amendment;
provided:

(i)
such Indebtedness shall not have a greater principal amount than the principal
amount (or accreted value, if applicable) of the Indebtedness being refinanced
thereby plus accrued interest, fees, premiums (if any) and penalties thereon and
reasonable fees and expenses and original issue discount associated with the
refinancing, plus an amount equal to any existing commitments unutilized
thereunder;

(ii)
the Indebtedness being refinanced thereby shall be repaid, repurchased, retired,
defeased or satisfied and discharged, and all accrued interest, fees, premiums
(if any) and penalties in connection therewith shall be paid, defeased or
satisfied or discharged substantially concurrently with the date such
Indebtedness is issued, incurred or obtained;

(iii)
such Indebtedness shall not at any time be incurred or guaranteed by any Person
other than a Loan Party;

(iv)
if secured, such Indebtedness shall not be secured by property other than the
Collateral, and, if applicable, any after-acquired property that is affixed or
incorporated into such assets and the proceeds and products thereof (provided,
that in the case of such Indebtedness that is funded into escrow, such debt may
be secured by the applicable funds and related assets held in escrow (and the
proceeds thereof) until such funds are released from escrow), and a
representative acting on behalf of the lenders or holders of such Indebtedness
shall have entered into a customary intercreditor agreement reasonably
satisfactory to the Administrative Agent, and any security documentation related
to such Indebtedness shall not be more restrictive to the Loan Parties than the
Loan Documents;

(v)
such Indebtedness (A) shall have a final scheduled maturity date no earlier than
the then-final scheduled maturity date of the Indebtedness being refinanced
thereby and (B) shall have a weighted average life to maturity that is equal to
or greater than the weighted average life to maturity of the Indebtedness being
refinanced thereby; provided, if such Indebtedness is junior in right of
Collateral or payment to the Obligations, it will not mature (and no scheduled
payment, redemption or sinking fund or similar payments or obligations will be
permitted) prior to 91 days after the latest Maturity Date existing at the time
of such incurrence; provided further that, at the option of the Borrower, this
clause (v) shall not apply to any Permitted Bridge Indebtedness;

(vi)
except as otherwise expressly set forth herein, (x) the pricing (including
interest, fees and premiums), call protection, optional prepayment and
redemption terms with respect such Indebtedness shall be determined by the
Borrower and the lenders or investors providing such Indebtedness, and (y) the
other terms of such Indebtedness shall be, when taken as a whole, not materially
more favorable to the lenders or holders providing such series than those
applicable to the remaining Loans and Commitments, taken as a whole, (except to
the extent (A) such terms are added in the Loan Documents for the benefit of the
Lenders pursuant to an amendment hereto or thereto subject solely to the
reasonable satisfaction of the Administrative Agent, (it being understood that,
to the extent that any financial maintenance covenant is added for the benefit
of any such Indebtedness, no consent shall be required by the Administrative
Agent or any of the Lenders if such financial maintenance covenant also added
for the benefit of any corresponding Loans remaining outstanding after the
issuance or incurrence of such Indebtedness (other than the Term B Loans and any
Incremental Term B Loans to the extent not otherwise subject to any financial
maintenance covenant at such time)), (B) applicable solely to periods after the
latest Maturity Date applicable to the refinanced Indebtedness existing at the
time of such incurrence, or (C) otherwise reasonably acceptable to the
Administrative Agent);

(vii)
with respect to any such Indebtedness that takes the form of Revolving Credit
Loans, there shall be only one such additional revolving credit facility during
the term of this Agreement; and

(viii)
notwithstanding the foregoing provisions of this Section 7.02(o), any Permitted
Credit Agreement Refinancing Indebtedness incurred, assumed or existing during a
Collateral Release Period shall be unsecured and shall not include provisions
for the securing such Indebtedness except upon the occurrence of a Collateral
Reinstatement Event or otherwise, and in each such case, after (or substantially
simultaneously with) the perfection of Liens securing the Obligations; and

(p)
Indebtedness in respect of the Borrower’s or any Restricted Subsidiary’s cash
management operations, netting services, cash pooling arrangements, automatic
clearinghouse arrangements, daylight overdraft protections, employee credit card
programs and other cash management and similar arrangements in the ordinary
course of its business or consistent with past practice or ordinary course
industry norms.

For purposes of determining compliance with this Section 7.02, in the event that
any Indebtedness meets the criteria of more than one of the categories described
in Section 7.02(a) through (p), the Borrower will be permitted to divide,
classify and reclassify such item of Indebtedness on the date of its creation,
incurrence, assumption or existence, and/or later re-divide and/or reclassify
all or a portion of such item of Indebtedness, in any manner that complies with
this Section 7.02.
The accrual of interest or preferred stock or Disqualified Stock dividends or
distributions, the accretion or amortization of original issue discount, the
payment of interest on any Indebtedness not secured by a Lien in the form of
additional Indebtedness with the same terms, the reclassification of preferred
stock or Disqualified Stock as Indebtedness due to a change in accounting
principles, and the payment of dividends or distributions on preferred stock or
Disqualified Stock in the form of additional shares or units of the same class
of preferred stock or Disqualified Stock will not be deemed to be an incurrence
of Indebtedness or an issuance of preferred stock or Disqualified Stock for
purposes of this Section 7.02.
7.03 Investments.  Make or hold any Investments, except:
(a)
Investments held by the Borrower and its Restricted Subsidiaries in the form of
certain Cash Equivalents;

(b)
advances to officers, directors and employees of the Borrower and Restricted
Subsidiaries made in the ordinary course of business for travel, entertainment,
relocation and analogous ordinary business purposes;

(c)
Investments:

(i)
by any Domestic Obligor in any Domestic Obligor;

(ii)
by any Foreign Obligor or Non-Loan Party in any Loan Party so long as, in the
case of an Investment made by a Foreign Obligor in a Domestic Obligor, or a
Non-Loan Party in a Loan Party, in either case, in the form of Indebtedness
owing by such Domestic Obligor or Loan Party, as applicable, such Indebtedness
is permitted to be incurred by the relevant Domestic Obligor or Loan Party
pursuant to Section 7.02(k)(v);

(iii)
by any Non-Loan Party in any Non-Loan Party;

(iv)
by any Loan Party in any Non-Loan Party or Foreign Obligor so long as the
aggregate amount of such Investments made by Loan Parties in reliance on this
clause (c)(iv) outstanding at any time shall not exceed the greater of (A)
$100,000,000 and (B) 2.85% of Consolidated Tangible Assets as of the last day of
the most recent fiscal quarter or year for which financial statements have been
delivered pursuant to Section 6.01;

provided, that, for purposes of the foregoing, any target of an acquisition
shall not be considered a Restricted Subsidiary (whether a Loan Party or a
Non-Loan Party), and any direct Investment made to acquire such Person shall not
be permitted, solely on the basis that such Person becomes a Restricted
Subsidiary in connection with such transaction and provided further that, for
the avoidance of doubt, the foregoing shall not be deemed to restrict a
Restricted Subsidiary from using the proceeds of any Investment permitted by
this clause (c) to consummate a Permitted Acquisition or other Investment
otherwise permitted by any other clause of this Section 7.03;
(d)
Investments (i) consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments (including Equity Interests)
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors, and (ii) received in connection with the satisfaction
or enforcement of Indebtedness or claims due or owing to the Borrower or any
Restricted Subsidiary, or as security for any such Indebtedness or claim;

(e)
Guarantees permitted by Section 7.02, together with any payment thereunder;

(f)
Investments existing on the Second Amendment Closing Date and, with respect to
each individual Investment outstanding in an amount in excess of $5,000,000, set
forth on Schedule 7.03, and any modification, replacement, renewal, reinvestment
or extension thereof that does not increase the amount thereof beyond the value
of such Investment at the time of such event;

(g)
Investments constituting Permitted Acquisitions;

(h)
Investments by any Restricted Subsidiary in any Unrestricted Subsidiary, the
aggregate outstanding amount of which made in reliance on this clause (h) shall
not exceed the sum of (x) the greater of (i) $100,000,000 and (ii) 2.85% of
Consolidated Tangible Assets as of the last day of the most recent fiscal
quarter or year for which financial statements have been delivered pursuant to
Section 6.01 plus (y) the amount of any returns on Investments and distributions
received from Unrestricted Subsidiaries in excess of the initial Investment made
pursuant to this clause (h);

(i)
other Investments by the Borrower and its Restricted Subsidiaries in an
aggregate outstanding amount at any time not to exceed the Cumulative Available
Amount in effect at such time; provided that Investments under this Section
7.03(i) shall be permitted on an unlimited basis so long as (i) no Default and
Event of Default has occurred and is continuing at the time of, or would result
from, such Investment, and (ii) after giving pro forma effect thereto (including
any incurrence and/or repayment of Indebtedness in connection therewith), the
Consolidated Leverage Ratio is less than or equal to 3.00 to 1.00 at the time of
such Investment;

(j)
lease, utility and other similar deposits in the ordinary course of business;

(k)
Investments acquired by the Borrower or a Restricted Subsidiary as a result of a
foreclosure by, or other transfer of title to, the Borrower or a Restricted
Subsidiary with respect to a secured Investment;

(l)
Investments consisting of Performance Contingent Obligations, together with any
payment thereunder;

(m)
Swap Obligations permitted under Section 7.02(c);

(n)
Investments the payment for which consists of Equity Interests of the Borrower,
(exclusive of Disqualified Stock), or with the proceeds received from the
substantially concurrent issue of new Equity Interests (other than Disqualified
Stock); provided, however, that such Equity Interests and such other proceeds
will not increase the amount available for Restricted Payments or other
Investments under the calculation set forth in the definition of “Cumulative
Available Amount”;

(o)
Investments to the extent such Investments consist of prepaid expenses,
negotiable instruments held for collection and lease, utility and workers’
compensation, performance and other similar deposits made in the ordinary course
of business by the Borrower or any Restricted Subsidiary;

(p)
promissory notes and other non-cash consideration received by the Borrower and
its Restricted Subsidiaries in connection with any Disposition permitted
hereunder;

(q)
Investments consisting of Guarantees in the ordinary course of business to
support the obligations of any Restricted Subsidiary under its worker’s
compensation and general insurance agreements;

(r)
other Investments made after the Closing Date, the aggregate outstanding amount
of which made in reliance on this clause (r) shall not exceed the greater of (i)
$150,000,000 and (ii) 4.2% of Consolidated Tangible Assets as of the last day of
the most recent fiscal quarter or year for which financial statements have been
delivered pursuant to Section 6.01;

(s)
Investments held to meet obligations of the Borrower and its Restricted
Subsidiaries to pay benefits under non-qualified retirement and deferred
compensation plans maintained for the benefit of employees in the ordinary
course of its business and consistent with past practice or ordinary course
industry norms;

(t)
Investments held by a Restricted Subsidiary acquired after the Closing Date or
of a Person merged into the Borrower or merged or consolidated with a Restricted
Subsidiary in accordance with Section 7.04 after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition merger or consolidation;

(u)
the purchase of any Permitted Bond Hedge Transaction by the Borrower and the
performance of its obligations thereunder; and

(v)
Investments consisting of cash pooling arrangements entered into and maintained
by the Borrower and its Restricted Subsidiaries in the ordinary course of
business in connection with treasury management and the management of cash, Cash
Equivalents and Permitted Investments.

provided that (i) the amount of any Investment at any time outstanding shall be
computed as provided in the definition of “Investments” herein and (ii) clause
(h) above shall be the only such clause in this Section 7.03 pursuant to which
Investments may be made in Unrestricted Subsidiaries.
For purposes of determining compliance with this Section 7.03, in the event that
any Investment meets the criteria of more than one of the categories described
in Section 7.03(a) through (u), the Borrower will be permitted to divide,
classify and reclassify such item of Investment on the date of its making or
holding, and/or later re-divide and/or reclassify all or a portion of such item
of Investment, in any manner that complies with this Section 7.03.
7.04 Fundamental Changes.  Merge, amalgamate, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of related transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of any Person, except that, so
long as no Default exists or would result therefrom:
(a)
any Restricted Subsidiary may consolidate, merge or amalgamate with (i) the
Borrower, provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Restricted Subsidiaries; provided that (A)
when any Loan Party is merging, consolidating or amalgamating with another
Restricted Subsidiary, such Loan Party shall be the continuing or surviving
Person (or simultaneously with such merger, the continuing or surviving Person
shall become a Loan Party), (B) when any Designated Borrower is merging,
consolidating or amalgamating with another Restricted Subsidiary, such
Designated Borrower shall be the continuing or surviving Person (or
simultaneously with such merger, the continuing or surviving Person shall become
a Designated Borrower), and (C) when any Wholly-Owned Restricted Subsidiary is
consolidated, merged or amalgamated with any non-Wholly-Owned Restricted
Subsidiary, the Wholly-Owned Restricted Subsidiary shall be the continuing or
surviving Person, except in the case of clause (C), a merger, amalgamation or
consolidation utilized to consummate a Disposition permitted by Section 7.05
(other than Section 7.05(e));

(b)
any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party (or
a Person that simultaneously therewith becomes a Loan Party);

(c)
any Restricted Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) (i) to the Borrower or any other Restricted Subsidiary and (ii)
pursuant to an Investment in Unrestricted Subsidiaries permitted by Section
7.03(h);

(d)
each of the Borrower and any of its Restricted Subsidiaries may merge or
amalgamate into or consolidate with any other Person or permit any other Person
to merge or amalgamate into or consolidate with it; provided that in each case,
immediately after giving effect thereto (i) in the case of any such merger,
amalgamation or consolidation to which the Borrower is a party, the Borrower is
the surviving Person, (ii) in the case of any such merger, amalgamation or
consolidation to which any Loan Party (other than the Borrower) is a party, such
Loan Party is the surviving corporation (or simultaneously with such merger, the
continuing or surviving Person shall become a Loan Party), and (iii) in the case
of any Wholly-Owned Restricted Subsidiary merging, amalgamating or consolidating
with a Person that is not a Wholly-Owned Restricted Subsidiary, the Wholly-Owned
Restricted Subsidiary shall be the surviving Person, except in the case of (ii)
and (iii) above, a merger, amalgamation or consolidation utilized to consummate
a Disposition permitted by Section 7.05 (other than Section 7.05(e));

(e)
the Borrower or any Restricted Subsidiary may merge, amalgamate or consolidate
with any other Person solely to effect a change in the state or form of
organization of the Borrower or such Restricted Subsidiary so long as the
Borrower shall provide notice of any such change pursuant to Section 6.12(d);
and

(f)
any Restricted Subsidiary (other than a Designated Borrower) may dissolve or
liquidate if such dissolution or liquidation is determined by the Borrower to be
in its best interest and is not materially disadvantageous to the Lenders.

7.05 Dispositions.  Make any Disposition except:
(a)
Dispositions of used, surplus, obsolete, unproductive or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business;

(b)
Dispositions of inventory in the ordinary course of business;

(c)
Dispositions of equipment or property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;

(d)
Dispositions of property by any Restricted Subsidiary to the Borrower or to
another Restricted Subsidiary; provided that if the transferor of such property
is a Domestic Obligor, either (i) the transferee thereof must be a Domestic
Obligor or (ii) the aggregate book value of all assets of the Domestic Obligors
after giving effect to such transactions (and any transactions effectuated
substantially simultaneously therewith) constitutes 75% or more of the book
value of all assets of KBR and its Wholly-Owned Restricted Subsidiaries on a
consolidated basis as of the end of the most recently ended fiscal year for
which financial statements have been delivered pursuant to Section 6.01;

(e)
Dispositions permitted by Section 7.04 and Permitted Liens;

(f)
Dispositions by the Borrower and its Restricted Subsidiaries of assets that are
necessary or advisable, in the good faith judgment of the Borrower, in order to
obtain the approval of any Governmental Authority to consummate or avoid the
prohibition or other restrictions on the consummation of any Permitted
Acquisition or any Investment permitted hereunder;

(g)
leases, subleases, licenses or sublicenses granted in the ordinary course of
business, which could not reasonably be expected to have a Material Adverse
Effect;

(h)
the sale or other transfer of Qualified Securitization Assets in connection with
the securitization thereof and/or factoring arrangements, which sale is
non-recourse to the extent customary in securitizations and/or factoring
arrangements and consistent with past practice and, to the extent constituting
Indebtedness of the Borrower or any Restricted Subsidiary, within the limits set
forth in Section 7.02(f);

(i)
Dispositions of cash and Cash Equivalents;

(j)
Dispositions of assets within 365 days after the acquisition thereof if such
assets are outside the principal business areas to which the assets acquired,
taken as a whole, relate;

(k)
in order to collect receivables in the ordinary course of business, resolve
disputes that occur in the ordinary course of business or engage in transactions
with government agencies in the ordinary course of business, Disposition of,
discount or otherwise compromise of for less than the face value thereof, notes
or accounts receivable, so long as no such Disposition, discount or other
compromise gives rise to any Indebtedness, any Lien on any note or account
receivable, or is made as part of any accounts receivable securitization
program;

(l)
Dispositions of shares of Equity Interests of any of its Subsidiaries in order
to qualify members of the board of directors or equivalent governing body of any
such Subsidiary if required by applicable Law;

(m)
Dispositions of condemned property to the respective Governmental Authority that
has condemned the same (whether by deed in lieu of condemnation or otherwise),
and Dispositions of properties that have been subject to a casualty to the
respective insurer of such property or its designee as part of an insurance
settlement;

(n)
Dispositions by the Borrower or any of its Restricted Subsidiaries of Equity
Interests in (and assets of) Unrestricted Subsidiaries held by the Borrower or
any of its Restricted Subsidiaries;

(o)
the surrender or waiver of obligations of trade creditors or customers or other
contract rights that were incurred in the ordinary course of business of the
Borrower or any Restricted Subsidiary pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of any trade creditor or
customer, or compromise, settlement, release or surrender of a contract, tort or
other litigation claim, arbitration or other disputes;

(p)
lapse, abandonment or other Disposition of intellectual property, that is in the
reasonable business judgment of the Borrower, no longer used or useful in the
conduct of its business or otherwise uneconomical to prosecute or maintain, in
each case with respect to all of the foregoing in the ordinary course of
business;

(q)
Dispositions not otherwise permitted pursuant to this Section 7.05; provided
that:

(i)
at the time of such Disposition, no Default or Event of Default shall exist or
would result from such Disposition except if such Disposition is made pursuant
to an agreement entered into at a time when no Default or Event of Default
exists,

(ii)
such Disposition is made for fair market value (as reasonably determined by the
Borrower and measured as of the date a legally binding commitment for such
Disposition was entered into),

(iii)
 the consideration received shall be no less than 75% in cash, Cash Equivalents
and/or Designated Non-Cash Consideration (with no more than 25% of the aggregate
consideration being in the form of Designated Non Cash Consideration, as such
percentages are measured as of the date a legally binding commitment for such
Disposition was entered into, and

(iv)
Net Cash Proceeds thereof are applied in accordance with Section 2.05(b);

(r)
any Exempt Sale and Leaseback Transaction;

(s)
the disposition, termination or unwinding of Swap Obligations permitted
hereunder or any Permitted Bond Hedge Transaction permitted hereunder;

(t)
Dispositions by the Borrower or any Restricted Subsidiary of any Disqualified
Stock (including any Permitted Convertible Indebtedness) to the extent permitted
under Section 7.02;

(u)
Dispositions by the Borrower or any Restricted Subsidiary of any Permitted
Warrant Transaction substantially concurrently with any issuance or sale of
Permitted Convertible Indebtedness permitted hereunder;

(v)
Dispositions by the Borrower or any Restricted Subsidiary of its Equity
Interests (excluding Disqualified Stock) to the extent not constituting a Change
of Control;

(w)
Dispositions by any Restricted Subsidiary of its Equity Interests constituting
directors’ qualifying shares or share or interests required to be held by
foreign nationals or other third parties to the extend required by applicable
law;

(x)
any swap of assets in exchange for services or assets by the Borrower or any
Restricted Subsidiary in exchange for services or assets of the same type in the
ordinary course of business of comparable or greater value or usefulness to the
business of the Borrower and its Subsidiaries as a whole, as determined in good
faith by the management of the Borrower; and

(y)
Dispositions by the Borrower or any Restricted Subsidiary of Investments in
joint ventures to the extent required by, or made pursuant to, customary
buy/sell arrangements between the joint venture parties set forth in joint
venture arrangements and similar binding arrangements.

provided, however, that any Disposition pursuant to this Section 7.05 (other
than pursuant to clauses (a), (d), (j), (l), (o) or (p)) shall be for no less
than the fair market value of such property at the time of such Disposition (as
reasonably determined by the Borrower).  For the purposes of Subsection 7.05(q),
the following shall be deemed to be cash: (1) the assumption of Indebtedness of
the Borrower (other than Disqualified Stock of the Borrower) or any Restricted
Subsidiary and the release of the Borrower or such Restricted Subsidiary from
all liability on payment of the principal amount of such Indebtedness in
connection with such Disposition, (2) Indebtedness of any Restricted Subsidiary
that is no longer a Restricted Subsidiary as a result of such Disposition, to
the extent that the Borrower and each other Restricted Subsidiary are released
from any Guarantee of payment of the principal amount of such Indebtedness in
connection with such Disposition and (3) any securities, notes or other
obligations received by the Borrower or any Restricted Subsidiary from such
transferee that are converted by the Borrower or Restricted Subsidiary into
cash, to the extent of the cash received in that conversion, within one hundred
eighty (180) days following the closing of such Disposition.
7.06 Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests, except that:
(a)
each Restricted Subsidiary may declare and make Restricted Payments to any Loan
Party and any other Person that owns a direct Equity Interest in such Restricted
Subsidiary, either (i) ratably according to their respective holdings of the
type of Equity Interest in respect of which such Restricted Payment is being
made or (ii) on a non-pro rata basis either (A) where required by Organization
Documents or agreements existing as of the Closing Date or (B) where the
aggregate amount of all distributions to Persons other than the Borrower or a
Restricted Subsidiary that are in excess of the pro rata share of such
Restricted Payments that would otherwise be owing to such Persons does not
exceed $10,000,000 in the aggregate during the term of the Facilities, so long
as no Default shall have occurred and be continuing at the time of any action
described in this clause (a) or would result therefrom;

(b)
the Borrower and each Restricted Subsidiary may declare and make any Restricted
Payment payable solely in Equity Interests (other than Disqualified Stock) of
such Person, so long as no Event of Default shall have occurred and be
continuing at the time of any action described in this clause (b) or would
result therefrom;

(c)
the Borrower and each Restricted Subsidiary may declare and make any Restricted
Payment in exchange for, or with the proceeds received from the substantially
concurrent issue of, new Equity Interests (other than Disqualified Stock), so
long as no Event of Default shall have occurred and be continuing at the time of
any action described in this clause (c) or would result therefrom;

(d)
each Restricted Subsidiary may declare and make Restricted Payments to the
Borrower so that the Borrower may pay any Taxes which are due and payable by or
with respect to the Restricted Subsidiaries;

(e)
the Borrower and its Restricted Subsidiaries may declare and make other
Restricted Payments so long as (i) the aggregate amount of any such Restricted
Payment made pursuant to this clause (e) is not in excess of the Cumulative
Available Amount in effect on such date and not being utilized for Investments
pursuant to Section 7.03(j) (and such Restricted Payment shall then reduce the
Cumulative Available Amount as provided therein on the date of payment thereof),
(ii) immediately after giving pro forma effect to such Restricted Payments, the
Borrower and its Restricted Subsidiaries shall be in pro forma compliance with
the financial covenant set forth in Section 7.11(b), (iii) both immediately
before and after giving pro forma effect thereto, no Event of Default shall have
occurred and be continuing or would result therefrom and (iv) no later than
three Business Days (or such shorter period as agreed upon by the Administrative
Agent) prior to such Restricted Payment, the Borrower shall have delivered to
the Administrative Agent a certificate setting forth the calculations
demonstrating, in reasonable detail, compliance with the foregoing clause (ii);

(f)
the Borrower and its Restricted Subsidiaries may declare and make Restricted
Payments in reliance on this clause (f) in an aggregate amount in any fiscal
year not to exceed (x) the greater of (i) $50,000,000 and (ii) 1.4% of
Consolidated Tangible Assets as of the last day of the most recent fiscal
quarter or year for which financial statements have been delivered pursuant to
Section 6.01, plus (y) the unused amount available for Restricted Payments under
this clause (f) for the immediately preceding fiscal year (excluding any
carry-forward available from any prior fiscal year); provided that (A) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, and (B) the Borrower and its Restricted Subsidiaries shall be
in pro forma compliance with the financial covenants set forth in Section 7.11
based on the most recently completed fiscal quarter for which financial
statements have been provided under Section 6.01 after giving pro forma effect
thereto and any Indebtedness incurred in connection therewith;

(g)
the Borrower may declare and make dividends in respect of the Borrower’s common
stock so long as the payment thereof is in amounts (on a per share basis,
subject to adjustments for any issuances, splits, reverse splits or other
reductions or increases in the number of outstanding shares of common stock) in
an annual aggregate amount equal to the amounts set forth on Schedule 7.06;

(h)
the Borrower and its Restricted Subsidiaries may declare and make other
Restricted Payments so long as no Event of Default shall have occurred and be
continuing at the time or would result therefrom and, after giving pro forma
effect thereto (including any incurrence and/or repayment of Indebtedness in
connection therewith), the Consolidated Leverage Ratio is less than or equal to
2.75 to 1.00 as of the last day of the most recent fiscal quarter or year for
which financial statements have been delivered pursuant to Section 6.01 (or,
prior to the first delivery thereof, the financial statements described in
Section 5.05(a));

(i)
[reserved];

(j)
the Borrower may purchase Equity Interests of the Borrower and any warrants or
other rights with respect to Equity Interests of the Borrower from its
employees, officers and directors by net exercise, pursuant to the terms of any
employee stock option, restricted stock or incentive stock plan;

(k)
the Borrower may issue and sell its Equity Interests (excluding Disqualified
Stock) to the extent not constituting a Change of Control;

(l)
the Borrower and its Restricted Subsidiaries may declare and make dividends or
distributions on account of redemption to holders of any class or series of
Disqualified Stock of the Borrower or any Restricted Subsidiary issued or
incurred in compliance with Section 7.02 to the extent such redemption is
otherwise permitted hereunder;

(m)
the Borrower and its Restricted Subsidiaries may (i) purchase or pay cash in
lieu of fractional shares of its Equity Interests arising out of stock
dividends, splits, or business combinations or in connection with issuance of
Equity Interests (excluding Disqualified Stock) of the Borrower pursuant to
mergers, consolidations or other acquisitions permitted by this Agreement, (ii)
pay cash in lieu of fractional shares upon the exercise of warrants, options or
other securities convertible into or exercisable for Equity Interests (excluding
Disqualified Stock) of the Borrower, and (iii) make payments in connection with
the retention of Equity Interests (excluding Disqualified Stock) in payment of
withholding taxes in connection with equity-based compensation plans to the
extent that net share settlement arrangements are deemed to be repurchases;

(n)
the Borrower and its Restricted Subsidiaries may issue and sell any Disqualified
Stock (including any Permitted Convertible Indebtedness) to the extent permitted
under Section 7.02;

(o)
the Borrower and its Restricted Subsidiaries may make the payment of any
dividend or distribution within 60 days after the date of declaration thereof,
if at the date of declaration such payment would have complied with the
provisions of this Agreement (so long as, during any interim period, any
calculation or measurement hereunder is made assuming such amount has been
declared and paid);

(p)
the Borrower and its Restricted Subsidiaries may repurchase, redeem, defease or
otherwise acquire Disqualified Stock of the Borrower or any Restricted
Subsidiary with the net cash proceeds from a substantially concurrent issuance
of Disqualified Stock pursuant to Section 7.02;

(q)
the Borrower and its Restricted Subsidiaries may make any payments required by
the terms of, and otherwise perform its obligations under, any Permitted
Convertible Indebtedness (including, without limitation, making payments of
principal at maturity and/or making payments of cash upon conversion thereof),
provided that the aggregate amount of cash paid in reliance on this clause (q)
shall not exceed the stated principal amount of such Permitted Convertible
Indebtedness;

(r)
the Borrower and its Restricted Subsidiaries may pay the premium in respect of,
and otherwise perform its obligations under, any Permitted Bond Hedge
Transaction;

(s)
the Borrower and its Restricted Subsidiaries may make any payments required by
the terms of, and otherwise perform its obligations under, any Permitted Warrant
Transaction (including, without limitation, making payments due upon exercise
and settlement or termination thereof); and

(t)
the Borrower and its Restricted Subsidiaries may issue and sell any Permitted
Warrant Transaction substantially concurrently with any issuance or sale of
Permitted Convertible Indebtedness permitted hereunder. 

7.07 Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the date hereof or any business reasonably
related, complementary, synergistic or ancillary thereto or reasonable
extensions thereof.
7.08 Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, as determined by the Borrower
in good faith; provided that the foregoing restriction shall not apply to:
(a)
transactions between or among the Loan Parties;

(b)
Investments and Restricted Payments permitted hereby;

(c)
customary fees paid to officers, directors or employees of the Borrower and its
Restricted Subsidiaries and customary indemnities provided to officers,
directors or employees of the Borrower and its Restricted Subsidiaries;

(d)
any payments pursuant to any of the Borrower’s employee benefit plans;

(e)
(i) Guarantees and Performance Contingent Obligations by the Borrower and its
Restricted Subsidiaries for the benefit of Joint Ventures, Unrestricted
Subsidiaries and variable interest entities, to the extent otherwise permitted
by this Agreement and (ii) Liens of the type described in Section 7.01(i) or
7.01(l);

(f)
so long as the Borrower is subject to the filing requirements of the SEC, any
transaction that is otherwise permitted by any Borrower policy regarding such
transactions to the extent such policy was approved by the Borrower’s board of
directors;

(g)
any payments or other transaction pursuant to any tax sharing agreement between
the Borrower and any other Person with which the Borrower files a consolidated
tax return or with which the Borrower is part of a consolidated group for tax
purposes;

(h)
any payments to or from, and transactions with any Joint Venture or any variable
interest entity in the ordinary course of business and consistent with past
practice (including, without limitation, any cash management activities related
thereto);

(i)
guarantees, indemnities, bankers acceptances, surety bonds and letters of credit
issued by, or for the account of, and Liens granted for the benefit of, the
Borrower or a Restricted Subsidiary for the benefit of the Borrower or a
Restricted Subsidiary, in each case otherwise permitted by this Agreement;

(j)
the issuance of Equity Interest (other than Disqualified Stock) of the Borrower
or any Restricted Subsidiary to any Person;

(k)
any transaction to the extent the consideration paid by the Borrower or
Restricted Subsidiary is (i) Equity Interests of the Borrower (excluding
Disqualified Stock) or (ii) proceeds from the issuance or sale of Equity
Interests of the Borrower (excluding Disqualified Stock); and

(l)
transactions entered into by a Person prior to the time such Person becomes a
Subsidiary or is merged into the Borrower or a Subsidiary (provided such
transaction is not entered into in contemplation of such event).

7.09 Burdensome Agreements.  Enter into or permit to exist any Contractual
Obligation ((x) other than this Agreement or any other Loan Document or (y)
restrictions or conditions contained in any agreement or document governing or
evidencing Incremental Equivalent Debt or Permitted Credit Agreement Refinancing
Indebtedness, provided that the restrictions contained in any such agreement or
document referenced to in this clause (y) are not less than favorable in any
material respects to the Lenders than the restrictions imposed by this
Agreement) that (a) limits the ability (i) of any Restricted Subsidiary to make
Restricted Payments to the Borrower or any Guarantor or to otherwise transfer
property (other than Excluded Assets) to or invest in the Borrower or any
Guarantor, (ii) of any Restricted Subsidiary to Guarantee the Obligations of the
Borrower or (iii) of the Borrower or any Restricted Subsidiary to create, incur,
assume or suffer to exist Liens on property (other than Excluded Assets) of such
Person in favor of the Administrative Agent, the Lenders, the L/C Issuers or the
Swing Line Lender as security for the Obligations; provided, however, that this
clause (iii) shall not prohibit (A) any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under any of Section 7.02(e),
7.02(f), 7.02(g), 7.02(h), 7.02(i), 7.02(j) or 7.02(n), in each case solely to
the extent any such negative pledge relates to the property financed by,
securing or otherwise the subject of such Indebtedness or (B) restrictions on
the encumbrance of specific property encumbered to secure payment of particular
permitted Indebtedness or to be sold pursuant to an executed agreement with
respect to a sale of such assets; or (b) requires the grant of a Lien on
property (other than a Permitted Lien or a Lien on an Excluded Asset) to secure
an obligation of such Person if a Lien is granted to secure the Obligations. 
The foregoing provision shall not apply to encumbrances or restrictions existing
under or by reason of:
(i)
applicable law, rule, regulation or order (including agreements with regulatory
authorities);

(ii)
customary net worth, restrictions on cash or other deposits and non-assignment
provisions of any lease, license or other contract;

(iii)
customary restrictions with respect to a Subsidiary or an asset pursuant to an
agreement that has been entered into for the sale or disposition of such asset
or Equity Interests of such Subsidiary;

(iv)
customary provisions in joint venture agreements, financing agreements related
to Joint Ventures, and other similar agreements relating solely to the
securities, assets and revenues of Joint Ventures or other business ventures;

(v)
restrictions on transfer (including negative pledge provisions) set forth in any
agreements relating to any Investment permitted hereunder (including without
limitation any such restrictions relating to any Investment in any investment
fund pursuant to the provisions of any credit facility entered into by such
fund);

(vi)
any provisions existing under, by reason of or with respect to Indebtedness (or
other Contractual Obligation) of any Foreign Subsidiary, Excluded Subsidiary, or
Unrestricted Subsidiary or Joint Venture and applicable only to such Persons or
their Subsidiaries;

(vii)
any provisions of or relating to any Performance Contingent Obligation
(including without limitation any completion guarantee);

(viii)
any Contractual Obligation existing on the Closing Date and set forth on
Schedule 7.09 (and any amendment, restatement, refinancing, replacement or other
modification thereof so long as any change to the provisions relevant to this
Section 7.09 are not more adverse to the interests of the Lenders in any
material respect);

(ix)
any instrument governing Indebtedness or Equity Interests of a Person entered
into on or before the date on which such Person was acquired by or merged,
consolidated or otherwise combined with or into the Borrower or any Restricted
Subsidiary, or was designated as a Restricted Subsidiary or on which such
agreement or instrument is assumed by the Borrower or any Restricted Subsidiary
in connection with an acquisition of assets (except to the extent such
Indebtedness or Equity Interest was incurred, or such limitation or requirement
is entered into, in connection with or in contemplation of such acquisition or
designation), which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired or designated; provided that, in
the case of Indebtedness, such Indebtedness was permitted hereunder to be
incurred; or

(x)
any instrument governing Indebtedness permitted under Section 7.02(m), so long
as such documentation does not prohibit the any Loan Party from granting Liens
on the Collateral to secure the Obligations, including during a Collateral
Release Period.

For purposes of Section 7.09, the priority that any series of preferred stock of
a Restricted Subsidiary has in receiving dividends, distributions or liquidating
distributions before dividends, distributions or liquidating distributions are
paid in respect of common stock of such Restricted Subsidiary shall not
constitute a restriction on the ability to make dividends or distributions on
Equity Interests.
7.10 Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
7.11 Financial Covenants.
(a)
Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest Coverage
Ratio as of the end of any fiscal quarter of the Borrower to be less than 3.00
to 1.00.

(b)
Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as of the
end of any fiscal quarter of the Borrower set forth below to be greater than the
ratio set forth below opposite such period;

Four Fiscal Quarters Ending
Maximum Consolidated Leverage Ratio
First Date through December 31, 2021
4.25 to 1.00
March 31, 2022 through December 31, 2022
4.00 to 1.00
March 31, 2023 and each fiscal quarter thereafter
3.75 to 1.00



Notwithstanding the foregoing, following the consummation of a Specified
Acquisition by the Borrower or any of its Restricted Subsidiaries, the Borrower
may, in its sole discretion and upon prior written notice to the Administrative
Agent, increase (each such increase, a “Covenant Increase”) the applicable
maximum Consolidated Leverage Ratio levels set forth above for the first fiscal
quarter ending immediately after such Specified Acquisition and for the 3
succeeding fiscal quarters (or such shorter time as the Borrower may elect, in
its sole discretion) and the then maximum Consolidated Leverage Ratio levels set
forth above shall be disregarded and shall be automatically replaced with
maximum Consolidated Leverage Ratio levels set at 0.50 to 1.00 above the levels
otherwise required; provided however, that no such increase shall allow the
Consolidated Leverage Ratio to be set at above 4:50 to 1:00, (ii) the Covenant
Increase may not be exercised more than two (2) times during the term of this
Agreement and (iii)  there shall be at least one (1) fiscal quarter which shall
be subject to the maximum Consolidated Leverage Ratio levels set forth above
between the exercise of two Covenant Increases.
The provisions of this Section 7.11 are for the benefit of the Term A-1 Lenders,
the Term A-2  Lenders, the Revolving Credit Lenders and the Performance Letter
of Credit Lenders only, as provided in Section 8.01(b).
7.12 Amendments of Organization Documents.  Amend any of its Organization
Documents, except amendments that would not reasonably be expected to be
material and adverse to the interests of the Lenders.
7.13 Accounting Changes.  Make any change in (a) accounting policies or
reporting practices, except as (i) required by GAAP or the rules of the SEC or
other applicable accounting standards, (ii) recommended by the Borrower’s
auditors and disclosed to the Lenders or (iii) agreed to by the Borrower’s
auditors and not material, or (b) the fiscal year of the Borrower unless the
Borrower shall have given the Administrative Agent prior written notice.
Promptly after receiving such notice, the Borrower and the Administrative Agent
shall enter into an amendment to this Agreement (which shall not require the
consent of any other party hereto, but without limiting the ability of the
Administrative Agent to seek approval by the Required Lenders in its discretion)
that, in the reasonable judgment of the Administrative Agent and the Borrower,
as nearly as practicable, preserves the rights of the parties hereto that would
have happened had no such change in fiscal year occurred.
7.14 Designation of Senior Debt.  Designate any Indebtedness (other than the
Obligations and any Permitted First Priority Refinancing Indebtedness) of any
Loan Party as “Designated Senior Indebtedness” (or any similar term) under, and
as defined in, any subordinated Indebtedness (excluding intercompany
subordinated Indebtedness) and documents evidencing or governing any such
subordinated Indebtedness.
7.15 Sale and Leaseback Transactions.  Enter into any Sale and Leaseback
Transaction; provided that, so long as no Event of Default has occurred and is
continuing or would result therefrom, each of the Borrower and any of its
Restricted Subsidiaries may enter into Sale and Leaseback Transactions so long
as the Attributable Indebtedness is permitted under Section 7.02 and the
corresponding Lien is permitted under Section 7.01.
7.16 Sanctions.  Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual, entity vessel or
aircraft, to fund any activities of or business with any individual or entity,
or in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions (except to the extent licensed by OFAC or otherwise
authorized under U.S. Law, so long as such action has not, or would not, result
in a violation of Sanctions, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as a Lender, Arranger, Administrative
Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions).
7.17 Anti-Corruption Laws.  Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach applicable Anti-Corruption
Laws.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01 Events of Default.  Any of the following shall constitute an Event of
Default:
(a)
Non-Payment.  The Borrower or any other Loan Party fails to (i) pay when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within five days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or any
other amount payable hereunder or under any other Loan Document; or

(b)
Specific Covenants.  The Borrower fails to perform or observe any term, covenant
or agreement contained in any of Section 6.03, 6.05 (insofar as such Section
requires the preservation of the corporate existence of any Loan Party), 6.11,
6.12 or 6.18 or Article VII (provided that a breach of Section 7.11 shall not
constitute an Event of Default with respect to any Term B Loans or, unless the
Borrower shall agree that such Incremental Term B Loans or Permitted Refinancing
Term Loans shall have the benefit of the financial covenants hereunder in the
documentation in respect thereof, Incremental Term B Loans or Permitted
Refinancing Term Loans, unless and until the Revolving Credit Lenders, the Term
A-1 Lenders, the Term A-2  Lenders and, if applicable, the Performance Letter of
Credit Lenders (or the Administrative Agent on their behalf) have declared all
amounts outstanding under the Revolving Credit Facility, each Term A Facility
and the Performance Letter of Credit Facility, respectively, to be due and
payable and all outstanding Revolving Credit Commitments, Term A-1 Commitments,
Term A-2 Commitments and Performance Letter of Credit Commitments, if
applicable, to be terminated, in each case in accordance with this Agreement as
a result of such breach, and such declaration has not been rescinded) (any such
Event of Default with respect to Section 7.11, a “Financial Covenant Event of
Default”); or

(c)
Other Defaults.  Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in Section 8.01(a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after a Responsible Officer of any Loan Party has actual knowledge
thereof or notice thereof is given to such Loan Party by the Administrative
Agent; or

(d)
Representations and Warranties.  Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (or, with respect to representations and warranties
modified by materiality standards, in any respect) when made or deemed made; or

(e)
Cross-Default.  (i) Any Loan Party or any Significant Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount,
beyond any period of grace or cure, if any, provided in the instrument or
agreement under which such Indebtedness was created, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee of more than the Threshold Amount or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity (any applicable grace or cure periods having expired), or such
Guarantee to become payable or cash collateral in respect thereof to be demanded
(other than by (A) the occurrence of any early termination or cancellation (each
howsoever defined) under any Permitted Bond Hedge Transaction or any Permitted
Warrant Transaction, (B) a regularly-scheduled required payment, (C) mandatory
prepayments from proceeds of asset sales, debt incurrence, excess cash flow,
equity issuances and insurance proceeds, (D) mandatory payments due by reason
of, and in an amount required to, eliminate the effect of currency fluctuations,
(E) the conversion of any Permitted Convertible Indebtedness into cash, shares
of the Borrower’s common stock or any combination thereof in accordance with
terms of the indenture governing such Permitted Convertible Indebtedness or (F)
any special mandatory redemption of Indebtedness incurred in connection with any
merger, acquisition or other Investment that becomes due because such event does
not occur during a specified time period; or (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which a Loan Party
or any Significant Subsidiary thereof is the Defaulting Party (as defined in
such Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Significant Subsidiary thereof is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Loan Party or such Significant Subsidiary as a result thereof is
greater than the Threshold Amount; or

(f)
Insolvency Proceedings, Etc.  Any Loan Party or any Significant Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, monitor, rehabilitator or similar officer for it or for
all or any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, monitor, rehabilitator or similar officer is appointed
without the application or consent of such Person and the appointment continues
undischarged or unstayed for 90 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 90 calendar days, or an order for relief is entered
in any such proceeding; or

(g)
Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Significant
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h)
Judgments.  There is entered against any Loan Party or any Significant
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not paid, fully bonded or covered by third-party
insurance as to which the insurer does not dispute coverage (other than
customary reservation of rights letters)), or (ii) any one or more non-monetary
final judgments that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and, in either case, (A)
enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i)
ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower to the Pension Plan, Multiemployer Plan or the PBGC
in an aggregate amount in excess of the Threshold Amount, or (ii) the Borrower
or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or

(j)
Invalidity of Loan Documents.  (i) Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
material provision of any Loan Document; or any Loan Party denies that it has
any or further liability or obligation under any provision of any Loan Document
(other than as a result of repayment in full of the Obligations and termination
of the Commitments), or purports to revoke, terminate or rescind any material
provision of any Loan Document; or (ii) any Collateral Document, after delivery
thereof pursuant to Section 4.01 or 6.12 or the Collateral and Guarantee
Requirement or otherwise, shall for any reason (other than (A) pursuant to the
terms thereof, (B) as a result of the Disposition of the applicable Collateral
to a Person that is not a Loan Party in a transaction permitted under the Loan
Documents, or (C) as a result of the Administrative Agent’s failure to maintain
possession of any stock certificates, promissory notes or other instruments
delivered to it under the Collateral Documents) cease to create a valid and
perfected first priority Lien (subject to Permitted Liens) on any material
portion of the Collateral purported to be covered thereby; or

(k)
Change of Control.  There occurs any Change of Control; or

(l)
Subordination.  (i) Except in accordance with the terms thereof, the
subordination provisions of the documents evidencing or governing any
Indebtedness which is required by the term of this Agreement to be subordinated
to the Obligations (the “Subordination Provisions”) shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable subordinated Indebtedness; or
(ii) other than by reason of the termination of such Subordination Provisions in
accordance with the terms thereof, the Borrower or any other Loan Party shall,
directly or indirectly, disavow or contest in any manner (A) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the L/C Issuers or (C) that all payments of principal of or premium
and interest on the applicable subordinated Indebtedness, or realized from the
liquidation of any property of any Loan Party, shall be subject to any of the
Subordination Provisions.

8.02 Remedies upon Event of Default.
(a)
If any Event of Default other than a Financial Covenant Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:

(i)
declare the commitment of each Lender to make Loans and any obligation of each
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii)
declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(iii)
require that the Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the Minimum Collateral Amount with respect thereto); and

(iv)
exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
(b)
If any Financial Covenant Event of Default shall have occurred and be
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders  (measured by excluding the Term B Lenders and
the Term B Loans and, unless the Borrower shall agree that such Incremental Term
B Loans or Permitted Refinancing Term Loans shall have the benefit of the
financial covenants hereunder in the documentation in respect thereof, any
Incremental Term B Loans or Permitted Refinancing Term Loans) take any of the
actions specified under Sections 8.02(a)(i) through (iv) above, but solely with
respect to the Revolving Credit Facility, each Term A Facility and the
Performance Letter of Credit Facility (subject to Section 8.02(d) below).

(c)
If any Financial Covenant Event of Default shall have occurred and be continuing
and the Revolving Credit Lenders, the Term A-1 Lenders, the Term A-2 Lenders
and, if applicable, the Performance Letter of Credit Lenders (or the
Administrative Agent on their behalf) have declared all amounts outstanding
under the Revolving Credit Facility, each Term A Facility and the Performance
Letter of Credit Facility, respectively, to be due and payable and all
outstanding Revolving Credit Commitments, Term A-1 Commitments, Term A-2
Commitments and Performance Letter of Credit Commitments, if applicable, to be
terminated, in each case in accordance with this Agreement as a result of such
breach, and such declaration has not been rescinded, then the Administrative
Agent shall, at the request of, or may, with the consent of, the Required Term B
Lenders (i) declare the unpaid principal amount of all outstanding Term B Loans
and/or, unless the Borrower shall agree that such Incremental Term B Loans or
Permitted Refinancing Term Loans shall have the benefit of the financial
covenants hereunder in the documentation in respect thereof, Incremental Term B
Loans and/or Permitted Refinancing Term Loans, all interest accrued and unpaid
thereon, and all other amounts owing or payable hereunder or under any other
Loan Document in each case to the applicable Lenders to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower and (ii) exercise, on
behalf of itself and the Term B Lenders, all rights and remedies available to it
and the Term B Lenders under the Loan Documents (subject to Section 8.02(d)
below).

(d)
Notwithstanding Sections 8.02(b) and (c) above, in the event that after a
Financial Covenant Event of Default both (i) all amounts outstanding under the
Revolving Credit Facility, each Term A Facility and the Performance Letter of
Credit Facility, respectively, have been declared due and payable, and all
commitments thereunder terminated, pursuant to Section 8.02(b) above and (ii)
all amounts outstanding under the Term B Facility and, unless the Borrower shall
agree that Incremental Term B Loans or Permitted Refinancing Term Loans shall
have the benefit of the financial covenants hereunder in the documentation in
respect thereof, any Incremental Term B Facility and Permitted Refinancing Term
Loans have been declared due and payable pursuant to Section 8.02(c) above, then
in such case the exercise of rights and remedies under the Loan Documents shall
be conducted pursuant to Section 8.02(a)(iv).

8.03 Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
arising under the Loan Documents and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, Secured Bilateral L/C Obligations
constituting unreimbursed amounts in respect of drawings and payments made
thereunder and Obligations then owing under Secured Hedge Agreements and Secured
Cash Management Agreements, ratably among the Lenders, the L/C Issuers, the
Bilateral L/C Providers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, ratably (i) to the Administrative Agent for the account of the L/C
Issuers, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.16 and (ii) to
the Bilateral L/C Providers, to cash collateralize that portion of the Secured
Bilateral L/C Obligations comprised of undrawn amounts of letters of credit and
acceptances and contingent bank guarantees, to the extent not already cash
collateralized in accordance with the terms thereof in an amount not to exceed
102% of the maximum amount thereof; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Secured Bilateral L/C Obligations and Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
shall be excluded from the application described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may reasonably request, from the
applicable Bilateral L/C Provider, Cash Management Bank or Hedge Bank, as the
case may be.  Each Bilateral L/C Provider, Cash Management Bank or Hedge Bank
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX
ADMINISTRATIVE AGENT
9.01 Appointment and Authority.  Each of the Lenders and each L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and the neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
(a)
The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Bilateral L/C Provider, a potential Hedge Bank and a potential Cash Management
Bank) and each L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

9.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03 Exculpatory Provisions.
(a)
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

(i)
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii)
shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

(b)
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and non-appealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or an L/C Issuer.

(c)
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(d)
The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions of this Agreement relating to Disqualified Institutions.  Without
limiting the generality of the foregoing, the Administrative Agent shall not (x)
be obligated to ascertain, monitor or inquire as to whether any Lender or
prospective Lender is a DisqualifiedInstitution or (y) have any liability with
respect to or arising out of any assignment of Loans, or disclosure of
confidential information, to any Disqualified Institution.

9.04 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.05 Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06 Resignation of Administrative Agent.
(a)
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the consent
of the Borrower (not to be unreasonably withheld or delayed and such consent
shall not be required if an Event of Default has occurred and is continuing), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, (or such earlier day as shall be agreed
by the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications and subject to the consents set forth above, provided that in
no event shall any such successor Administrative Agent be a Defaulting Lender or
Disqualified Institution.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)
If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower (in the case
of a notice by the Required Lenders) or the Lenders (in the case of a notice by
the Borrower) and such Person remove such Person as Administrative Agent and,
subject to the consent of the Borrower (not to be unreasonably withheld or
delayed and such consent shall not be required if an Event of Default has
occurred and is continuing), appoint a successor.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)
With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

(d)
Any resignation or removal by Bank of America as Administrative Agent pursuant
to this Section shall also constitute its resignation as an L/C Issuer and Swing
Line Lender.  If Bank of America or any other L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c).  If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment by the Borrower of a successor L/C Issuer or
Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable, (b) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08 No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agents, Documentation Agents,
Senior Managing Agents, Co-Agents or other similar titles or roles listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.
9.09 Administrative Agent May File Proofs of Claim; Credit Bidding.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)
to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b)
to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (l) of Section 10.01 of this Agreement, and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
9.10 Collateral and Guaranty Matters.  Without limiting the provision of Section
9.09, each of the Lenders (including in its capacities as a potential Bilateral
L/C Provider, a potential Cash Management Bank and a potential Hedge Bank) and
each of the L/C Issuers irrevocably authorize the Administrative Agent, at its
option and in its discretion,
(a)
to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition (including, without
limitation, any disposition by way of a merger, consolidation or amalgamation)
or Restricted Payment permitted hereunder or under any other Loan Document to a
Person that is not a Loan Party, (iii) that constitutes Excluded Assets, (iv) if
approved, authorized or ratified in writing in accordance with Section 10.01 or
(v) in connection with a Collateral Release in accordance with Section 10.22;

(b)
to release any Guarantor from its obligations under the Guaranty and each
Collateral Document to which it is a party if such Person ceases to be a
Restricted Subsidiary as a result of a transaction permitted under the Loan
Documents or ceases to be a Material Domestic Subsidiary; and

(c)
to subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(e).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
9.11 Secured Bilateral L/C Obligations, Secured Cash Management Agreements and
Secured Hedge Agreements.  Except as otherwise expressly set forth herein, no
Bilateral L/C Provider, Cash Management Bank or Hedge Bank that obtains the
benefits of Section 8.03, the Guaranty or any Collateral by virtue of the
provisions hereof or of the Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Bilateral L/C Obligations or Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Bilateral L/C Provider, Cash Management Bank or Hedge Bank, as
the case may be.
9.12 Lender ERISA Representation.
(a)
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

(i)
such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii)
the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)
(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)
In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i)
none of the Administrative Agent, the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)
the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)
the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv)
the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and

(v)
no fee or other compensation is being paid directly to the Administrative Agent,
the Arrangers or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement.

(c)
The Administrative Agent and the Arrangers hereby inform the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE X
MISCELLANEOUS
10.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that:
(a)
no such amendment, waiver or consent shall waive any condition set forth in
Section 4.01 (other than Section 4.01(g)), in the case of the initial Credit
Extension on the Closing Date, without the written consent of each Lender;

(b)
any waiver of any condition set forth in Section 4.02 as to any Credit Extension
under a particular Facility after the Closing Date shall only require the
written consent of the Required Revolving Lenders or the Required Performance
Letter of Credit Lenders, as the case may be;

(c)
any amendment, waiver or consent that extends or increases the Commitment of any
Lender (or reinstates any Commitment terminated pursuant to Section 8.02) shall
require only the written consent of such Lender;

(d)
any amendment, waiver or consent that postpones any date fixed by this Agreement
or any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under such other Loan Document shall only require the written
consent of each Lender entitled to such payment;

(e)
any amendment, waiver or consent that reduces the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document shall only require the
written consent of each Lender entitled to such amount; provided, however, that
only the consent of (i) the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate and (ii) the Lenders
referenced in clause (l) below shall be necessary to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

(f)
no such amendment, waiver or consent shall change (i) Section 2.13 or Section
8.03 in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each Lender or (ii) the order of
application of any prepayment of Loans among the Facilities from the application
thereof set forth in the applicable provisions of Section 2.05(b), in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of (i) if such Facility is the Term A-1 Facility, the Required
Term A-1 Lenders, if such Facility is the Term A-2 Facility, the Required Term
A-2 Lenders, if such Facility is the Term B Facility, the Required Term B
Lenders, (iii) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders, and (iii) if such Facility is the Performance Letter of
Credit Facility, the Required Performance Letter of Credit Lenders;

(g)
no such amendment, waiver or consent shall amend Section 1.06 or the definition
of “Alternative Currency” without the written consent of each Revolving Credit
Lender and each Performance Letter of Credit Lender;

(h)
(i) no such amendment, waiver or consent shall change any provision of this
Section 10.01 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 10.01(h)), without the written consent of each Lender and (ii) any
amendment, waiver or consent that changes the definition of “Required Revolving
Lenders”, “Required Term A-1 Lenders”, “Required Term A-2 Lenders”, “Required
Term B Lenders”, or “Required Performance Letter of Credit Lenders” shall only
require the written consent of each Lender under the applicable Facility;

(i)
no such amendment, waiver or consent shall release all or substantially all of
the Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

(j)
no such amendment, waiver or consent shall release all or substantially all of
the value of the Guaranty, without the written consent of each Lender, except to
the extent the release of any Restricted Subsidiary from the Guaranty is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);

(k)
any amendment, waiver or consent that imposes any greater restriction on the
ability of any Lender under a Facility to assign any of its rights or
obligations hereunder shall only require the written consent of (i) if such
Facility is the Term A-1 Facility, the Required Term A-1 Lenders, (ii) if such
Facility is the Term A-2 Facility, the Required Term A-2 Lenders, (iii) if such
Facility is the Term B Facility, the Required Term B Lenders, (iv) if such
Facility is the Revolving Credit Facility, the Required Revolving Lenders, and
(v) if such Facility is the Performance Letter of Credit Facility, the Required
Performance Letter of Credit Lenders;

(l)
any amendment, waiver or consent that changes the provisions of Section 7.11(a)
or (b) (or any defined term used therein or in the definition of such defined
terms) or waives an Event of Default with respect thereto, in each case, shall
only require the written consent of the Required Lenders (calculated without
giving effect to any Term B Lenders or any Term B Loans or, unless the Borrower
shall agree that such Incremental Term B Loans or Permitted Refinancing Term
Loans shall have the benefit of the financial covenants hereunder in the
documentation in respect thereof, Incremental Term B Loans or Permitted
Refinancing Term Loans (or commitment therefor)); or

(m)
no such amendment, waiver or consent shall release all or substantially all of
the value of KBR’s guaranty of the Obligations owing by any Designated Borrower,
without the written consent of each Revolving Credit Lender and each Term A-1
Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended to extend the Maturity Date of (v) the Revolving Credit Commitments of
Revolving Credit Lenders that agree to such extension with respect to their
Revolving Credit Commitments with the written consent of each such approving
Revolving Credit Lender, the Administrative Agent and the Borrower (and no other
Lender) and, in connection therewith, to provide for different rates of interest
and fees under the Revolving Credit Facility with respect to the portion of the
Revolving Credit Commitments with a Maturity Date so extended; (w) the
Performance Letter of Credit Commitments of Performance Letter of Credit Lenders
that agree to such extension with respect to their Performance Letter of Credit
Commitments with the written consent of each such approving Performance Letter
of Credit Lender, the Administrative Agent and the Borrower (and no other
Lender) and, in connection therewith, to provide for different rates of interest
and fees under the Performance Letter of Credit Facility with respect to the
portion of the Performance Letter of Credit Commitments with a Maturity Date so
extended; (x) the Term A-1 Facility with respect to Term A-1 Lenders that agree
to such extension with respect to their Term A-1 Loans with the written consent
of each such approving Term A-1 Lender, the Administrative Agent and the
Borrower (and no other Lender) and, in connection therewith, to provide for
different rates of interest and fees under the Term A-1 Facility with respect to
the portion thereof with a Maturity Date so extended (y) the Term A-2 Facility
with respect to Term A-2 Lenders that agree to such extension with respect to
their Term A-2 Loans with the written consent of each such approving Term A-2
Lender, the Administrative Agent and the Borrower (and no other Lender) and, in
connection therewith, to provide for different rates of interest and fees under
the Term A-2 Facility with respect to the portion thereof with a Maturity Date
so extended; and (z) the Term B Facility with respect to Term B Lenders that
agree to such extension with respect to their Term B Loans with the written
consent of each such approving Term B Lender, the Administrative Agent and the
Borrower (and no other Lender) and, in connection therewith, to provide for
different rates of interest and fees under the Term B Facility with respect to
the portion thereof with a Maturity Date so extended; provided that in each such
case any such proposed extension of a Maturity Date with respect to a Facility
shall have been offered to each Lender with Loans or Commitments under the
applicable Facility proposed to be extended, and if the consents of such Lenders
exceed the portion of Commitments and Loans the Borrower wishes to extend, such
consents shall be accepted on a pro rata basis among the applicable consenting
Lenders.  This paragraph shall apply to any Incremental Term Loan in the same
manner as it applies to each Term A Facility and the Term B Facility; provided
that any such offer may, at the Borrower’s option, be made to the Lenders in
respect of any tranche or tranches of Incremental Term Loans and/or any Term
Facility without being made to any other tranche of Incremental Term Loans or
any Term Facility, as the case may be.
10.02 Notices; Effectiveness; Electronic Communications.  (a) Notices
Generally.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or electronic mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:
(i)
if to the Borrower or any other Loan Party, the Administrative Agent, any L/C
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02 (as
such Schedule may be supplemented with respect to any Designated Borrower
pursuant to the applicable Designated Borrower Request); and

(ii)
if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)
Electronic Communications.  Notices and other communications to the Lenders and
the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Swing Line Lender, each L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)
The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic messaging service, or through
the Internet, except for direct or actual damages determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Agent Party’s gross negligence, willful misconduct, bad faith or the
material breach of such party’s obligations under this Agreement or the other
Loan Documents.

(d)
Change of Address, Etc.  Each of the Borrower, the Administrative Agent, each
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, each L/C Issuer and the Swing Line Lender. 
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e)
Reliance by Administrative Agent, L/C Issuers and Lenders.  The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic notices, Committed Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower.  All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
10.04 Expenses; Indemnity; Damage Waiver.  Costs and Expenses.  KBR shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including (A) the reasonable fees,
disbursements and other charges of one primary counsel for Bank of America and
the Administrative Agent, of one firm of special and/or regulatory counsel
retained by Bank of America or the Administrative Agent in each applicable
specialty or regulatory area, and of one firm of local counsel retained by Bank
of America or the Administrative Agent in each applicable jurisdiction and (B)
reasonable due diligence expenses), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the L/C Issuers in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Lender or any L/C Issuer (including the fees, charges and disbursements of (A)
one primary counsel for the Administrative Agent and the Arrangers, taken
together, (B) one primary counsel for the Lenders and the L/C Issuers, taken
together, (C) one local counsel in each relevant jurisdiction, (D) to the extent
reasonably necessary, one special or regulatory counsel in each relevant
specialty, and (E) in the case of any actual or perceived conflict of interest
with respect to any of the counsel identified in clauses (A) through (D) above,
one additional counsel to each group of affected Persons similarly situated,
taken as a whole (which in the case of clause (C) shall allow for up to one
additional counsel in each relevant jurisdiction)), in connection with the
enforcement or protection of its rights (1) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (2) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(a)
Indemnification by KBR.  KBR shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and each L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee; provided that such
legal expenses shall be limited to the reasonable fees, disbursements and other
charges of one primary counsel, one local counsel in each relevant jurisdiction,
to the extent reasonably necessary, one specialty counsel for each relevant
specialty and one additional counsel to each group of affected Persons similarly
situated if one or more conflicts of interest, or perceived conflicts of
interest, arise), incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Materials at, on,
under or emanating from any property owned, leased or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Indemnitee, (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and non-appealable judgment in its favor on such claim as determined by a
court of competent jurisdiction, or (z) result from a dispute solely among
Indemnitees and not arising out of any act or omission of the Borrower or any of
its Subsidiaries or Affiliates (other than any claim against an Indemnitee in
its capacity or in fulfilling its role as an Arranger, the Administrative Agent,
the Swing Line Lender or an L/C Issuer hereunder).  Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(b)
Reimbursement by Lenders.  To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any L/C Issuer, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), any L/C
Issuer or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(c).

(c)
Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  To the fullest extent permitted by applicable law, no Loan Party shall
have any liability under this Agreement or any Loan Document, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof; provided that this
sentence shall not limit the any Loan Party’s indemnity or reimbursement
obligation to the extent such special, indirect, consequential or punitive
damages are included in any third party claim in connection with which an
Indemnitee is otherwise entitled to indemnification thereunder.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by others of any information or other materials distributed to such
party by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except for
direct or actual damages determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent Party’s gross
negligence, willful misconduct, bad faith or the material breach of such party’s
obligations under this Agreement or the other Loan Documents.

(d)
Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(e)
Survival.  The agreements in this Section and the indemnity provision of Section
10.02(e) shall survive the resignation of the Administrative Agent, any L/C
Issuer and the Swing Line Lender, the replacement of any Lender, the termination
of this Agreement and the Aggregate Commitments and the repayment, satisfaction
or discharge of all the other Obligations.

10.05 Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
10.06 Successors and Assigns.  Successors and Assigns Generally.  The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
10.06(e) (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(a)
Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (in each case with
respect to any Facility) any such assignment shall be subject to the following
conditions:

(i)
Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such Assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, either Term A Facility and the
Performance Letter of Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term B Facility unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).
(ii)
Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loans or the Commitment assigned,
except that this clause (ii) shall not (A) apply to the Swing Line Lender’s
rights and obligations in respect of Swing Line Loans or (B) prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii)
Required Consents.  No consent shall be required for any assignment except to
the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of KBR (such consent not to be unreasonably withheld or delayed)
shall be required unless (1) a Specified Default has occurred and is continuing
at the time of such assignment, (2) such assignment is of a Term B Loan,
Incremental Term B Loan or Permitted Refinancing Term Loan that is a term B loan
to a Lender, an Affiliate of a Lender or an Approved Fund or (3) such assignment
is of any Loan or Commitment (other than a Term B Loan, Incremental Term B Loan
or Permitted Refinancing Term Loan that is a term B loan or Commitment in
respect thereof), to a Lender under the Revolving Credit Facility, either Term A
Facility or the Performance Letter of Credit Facility, an Affiliate of such a
Lender or an Approved Fund with respect to such a Lender; provided that KBR
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received written notice thereof; and provided, further, that
KBR’s consent shall not be required during the primary syndication of the
Facilities;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
unfunded Term Commitment, any Performance Letter of Credit Commitment or any
Revolving Credit Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the applicable Facility, an Affiliate of
such a Lender or an Approved Fund with respect to such a Lender or (ii) any Term
Loan to a Person that is not a Lender, an Affiliate of a Lender or an Approved
Fund;
(C) the consent of the L/C Issuers under the Revolving Credit Facility and the
Swing Line Lender (each such consent not to be unreasonably withheld or delayed)
shall be required for any assignment in respect of the Revolving Credit
Facility; and
(D) the consent of the L/C Issuers under the Performance Letter of Credit
Facility (each such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Performance Letter of Credit
Facility.
(iv)
Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)
No Assignment to Certain Persons.  No such assignment shall be made (A) to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries (other than
pursuant to clause (h) below), (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), (C) to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person) or (D) to any
Disqualified Institution.

(vi)
Certain Additional Payments.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, any
L/C Issuer or any Lender hereunder (and interest accrued thereon) and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(vii)
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(b)
Register.  The Administrative Agent, acting solely for this purpose as an agent
of the Borrower (and such agency being solely for tax purposes), shall maintain
at the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  Notwithstanding anything in the Loan Documents to the
contrary, the entries in the Register shall be conclusive absent manifest error,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(c)
Participations.  Any Lender may at any time, without the consent of, or notice
to, the Borrower, the Administrative Agent, the L/C Issuers or the Swing Line
Lender, sell participations to any Person (other than a natural Person, or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural Person, a Defaulting Lender, a Disqualified
Institution or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuers shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement. 
For the avoidance of doubt, each Lender shall be responsible for the indemnity
under Section 10.04(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.
Notwithstanding anything in the Loan Documents to the contrary, the entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(d)
Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e)
Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America or any other L/C Issuer assigns all of its Performance Letter of
Credit Commitment, all of its Revolving Credit Commitment and all of its
Revolving Credit Loans pursuant to Section 10.06(b), (i) such Person may, upon
30 days’ notice to the Borrower and the Lenders, resign as an L/C Issuer and/or
(ii) Bank of America may, upon 30 days’ notice to the Borrower, resign as Swing
Line Lender.  In the event of any such resignation as an L/C Issuer or Swing
Line Lender, the Borrower shall be entitled to appoint from among the Revolving
Credit Lenders (with respect to the Revolving Credit Facility) or the
Performance Letter of Credit Lenders (with respect to the Performance Letter of
Credit Facility), in each case who agree to serve in such capacity a successor
L/C Issuer (which may be an existing L/C Issuer) or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America or the applicable L/C Issuer as
an L/C Issuer or Swing Line Lender, as the case may be.  If Bank of America or
any other L/C Issuer resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit issued by it and outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts or L/C Borrowings pursuant to Section
2.03(c) or Section 2.03(d)).  If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
(with respect to such resigning L/C Issuer) and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) such successor L/C Issuer (or another of the L/C Issuers
under such Facility, as may be arranged by the Borrower) shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America or such other resigning L/C Issuer to effectively assume the obligations
of Bank of America or such other resigning L/C Issuer with respect to such
Letters of Credit.  The provisions of this clause (f) shall not limit the
ability of the Borrower to appoint and remove L/C Issuers pursuant to Sections
2.03(m) and (n).

(f)
Disqualified Institutions.  No assignment or participation shall be made or sold
to any Person that was a Disqualified Institution as of the date (the “Trade
Date”) on which the applicable Lender entered into a binding agreement to sell
and assign all or a portion of its rights and obligations under this Agreement
to such Person (unless the Borrower has consented to such assignment as
otherwise contemplated by this Section 10.06, in which case such Person will not
be considered a Disqualified Institution for the purpose of such assignment). 
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and (y)
the execution by the Borrower of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution.  Any assignment in violation of this
clause (g)(i) shall not be void, but the other provisions of this clause (g)
shall apply.

(i)
If any assignment is made to any Disqualified Institution without the Borrower’s
prior consent in violation of clause (i) above, the Borrower may, at its sole
expense and effort, upon notice to the applicable Disqualified Institution and
the Administrative Agent, (A) terminate any Commitment of such Disqualified
Institution and repay all obligations of the Borrower owing to such Disqualified
Institution in connection with any such Revolving Credit Commitment, (B) in the
case of outstanding Term Loans held by Disqualified Institutions, prepay such
Term Loan by paying the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Institution paid to acquire such Term Loans, in
each case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder and under the other Loan Documents
and/or (C) require such Disqualified Institution to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 10.06), all of its interest, rights and obligations under this Agreement
and related Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and other the
other Loan Documents; provided that (i) the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.06(b),
(ii) such assignment does not conflict with applicable Laws and (iii) in the
case of clause (B), the Borrower shall not use the proceeds from any Loans to
prepay Term Loans held by Disqualified Institutions.

(ii)
Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Loan Parties,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization, (2)
if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

(iii)
The Administrative Agent shall have the right, and the Borrower hereby expressly
authorizes the Administrative Agent, to (A) post the list of Disqualified
Institutions provided by the Borrower and any updates thereto from time to time
(collectively, the “DQ List”) on the Platform, including that portion of the
Platform that is designated for “public side” Lenders or (B) provide the DQ List
to each Lender requesting the same.

(g)
Buybacks.  Notwithstanding anything in this Agreement to the contrary, any Term
B Lender may, at any time, assign all or a portion of its Term B Loans and/or
Incremental Term B Loans and/or Permitted Refinancing Term Loans that are Term B
Loans to the Borrower in accordance with the procedures set forth on Exhibit H,
pursuant to an offer made available to all Lenders under the applicable Facility
on a pro rata basis (a “Dutch Auction”) or on a non-pro rata basis through
open-market purchases, in each case, subject to the following limitations:

(i)
immediately and automatically, without any further action on the part of the
Borrower, any Lender, the Administrative Agent or any other Person, upon the
effectiveness of any such assignment of Term Loans from a Lender to the
Borrower, such Term Loans, and all rights and obligations as a Lender related
thereto shall, for all purposes under this Agreement, the other Loan Documents
and otherwise, be deemed to be irrevocably prepaid, terminated, extinguished,
cancelled and of no further force and effect and the Borrower shall neither
obtain nor have any rights as a Lender hereunder or under the other Loan
Documents by virtue of such assignment;

(ii)
no proceeds of any Revolving Credit Loan or Swing Line Loan shall be used for
any such assignment;

(iii)
no Event of Default shall have occurred and be continuing before or immediately
after giving effect to such assignment; and

(iv)
the Borrower shall, as of the date of the launch of the Dutch Auction, if
applicable, and on the date of any such assignment (including pursuant to an
open market purchase), either (A) represent (the “MNPI Representation”) to the
Administrative Agent and the applicable Lenders that it does not have any
material non-public information (“MNPI”) with respect to any Loan Party or any
of their respective Subsidiaries that (1) has not been disclosed to the Lenders
(other than Lenders that do not wish to receive MNPI with respect to the
Borrower or any of its Subsidiaries) prior to such time and (2) in such Person’s
good faith determination could reasonably be expected to have a material effect
upon (x) a Lender’s decision to assign all or a portion of its applicable Term
Loans to the Borrower or (y) the market price of the applicable Term Loans or
(B) disclose to the applicable Lenders that it is not making such MNPI
Representation.

10.07 Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14 or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder (it being understood that the DQ List may be
disclosed to any assignee, or prospective assignee), in reliance on this clause
(f)), (g) on a confidential basis to (i) any rating agency in connection with
rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder, (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder or (iii) any credit
insurance provider relating to the Borrower and its obligations, (h) with the
consent of the Borrower or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, any L/C Issuer
or any of their respective Affiliates on a non-confidential basis from a source
other than a Loan Party.  In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
non-confidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
10.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Loan Party against any and all of the obligations of such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Loan Party may be contingent
or unmatured or are owed to a branch or office or Affiliate of such Lender or
such L/C Issuer different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
10.09 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10 Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuers, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
10.11 Survival of Representations and Warranties, Etc.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding. 
The provisions of Article IX shall survive termination of this Agreement and the
Aggregate Commitments, repayment of all Obligations hereunder, and resignation
of the Administrative Agent.
10.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, any L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
10.13 Replacement of Lenders.  If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)
the Borrower shall have paid to the Administrative Agent the assignment fee (if
any) specified in Section 10.06(b);

(b)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c)
in the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments
thereafter;

(d)
such assignment does not conflict with applicable Laws; and

(e)
in the case of an assignment resulting from a Lender becoming a Non-Consenting
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14 Governing Law; Jurisdiction; Etc.
(a)
GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)
SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)
WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)
SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16 No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers, and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
any Arranger nor any Lender has any obligation to the Borrower or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the Lenders, and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, any Arranger nor any Lender has any obligation
to disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Arrangers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.
10.17 Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “execute”, “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other Committed Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
10.18 USA PATRIOT Act.  Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under the Beneficial Ownership Regulation
and applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
10.19 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
10.20 Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).
10.21 Acknowledgment and Consent to Bail-In of EEA Financial Institutions. 
Solely to the extent any Lender or any L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or any L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or any L/C Issuer that is an EEA Financial Institution; and

(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

10.22 Release and Reinstatement of Collateral.  On or after any date on which
all of the Collateral Release Conditions have been satisfied, then upon the
request of the Borrower, the Administrative Agent shall promptly release all
Liens on the Collateral securing the Obligations and, at the Borrowers’ sole
expense, execute and deliver to the Borrower and each other Loan Party all such
documents and instruments as the Borrower or such other Loan Party may request
to evidence such release of the Collateral. Promptly (and in any event within 90
days (as such deadline may be extended by the Administrative Agent in its sole
discretion)) after the occurrence of a Collateral Reinstatement Event, the
Borrower shall, and shall cause each of its Subsidiaries (as applicable), at the
Borrowers’ sole expense, to comply with the Collateral and Guarantee Requirement
(including without limitation the delivery of documentation and taking of
actions of the type described in Section 6.12).
10.23   Australian Code of Banking Practice.  The Code of Banking Practice of
the Australian Bankers’ Association does not apply to the Loan Documents or any
banking service provided under them and each Loan Party agrees not to assert
that it does so apply.
10.24 Acknowledgement Regarding Any Supported QFCs.  To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to  the resolution power of the Federal
Deposit Insurance Corporation under the Federal Deposit Insurance Act and Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (together
with the regulations promulgated thereunder, the “U.S. Special Resolution
Regimes”) in respect of such Supported QFC and QFC Credit Support (with the
provisions below applicable notwithstanding that the Loan Documents and any
Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States):
(a)
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

(b)
As used in this Section 10.24 and Section 5.26, the following terms have the
following meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that
term  is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


[Remainder of page intentionally left blank; signature pages intentionally
omitted]

--------------------------------------------------------------------------------




